
  Ecuador 2008 (rev. 2021)
  
  

  

  


Preamble


We women and men, the sovereign people of Ecuador


RECOGNIZING our age-old roots, wrought by women and men from various peoples,


CELEBRATING nature, the Pacha Mama (Mother Earth), of which we are a part and which is vital to our existence,


INVOKING the name of God and recognizing our diverse forms of religion and spirituality,


CALLING UPON the wisdom of all the cultures that enrich us as a society,


AS HEIRS to social liberation struggles against all forms of domination and colonialism


AND with a profound commitment to the present and to the future,


Hereby decide to build


A new form of public coexistence, in diversity and in harmony with nature, to achieve the good way of living, the sumak kawsay;


A society that respects, in all its dimensions, the dignity of individuals and community groups;


A democratic country, committed to Latin American integration-the dream of Simon Bolivar and Eloy Alfaro-peace and solidarity with all peoples of the Earth;


And, exercising our sovereign powers, in Ciudad Alfaro, Montecristi, province of Manabi, we bestow upon ourselves the present:


Constitution of the Republic of Ecuador



Title I. Constituent elements of the State



CHAPTER 1. Basic principles



Article 1


Ecuador is a constitutional State of rights and justice, a social, democratic, sovereign, independent, unitary, intercultural, multinational and secular State. It is organized as a republic and is governed using a decentralized approach.


Sovereignty lies with the people, whose will is the basis of all authority, and it is exercised through public bodies using direct participatory forms of government as provided for by the Constitution.


Nonrenewable natural resources of the State's territory belong to its inalienable and absolute assets, which are not subject to a statute of limitations.



Article 2


The flag, coat of arms and national anthem, as provided for by law, are the symbols of the nation.


Spanish is Ecuador's official language; Spanish, Kichwa and Shuar are official languages for intercultural ties. The other ancestral languages are in official use by indigenous peoples in the areas where they live and in accordance with the terms set forth by law. The State shall respect and encourage their preservation and use.



Article 3


The State's prime duties are:







1.
Guaranteeing without any discrimination whatsoever the true possession of the rights set forth in the Constitution and in international instruments, especially the rights to education, health, food, social security and water for its inhabitants.






2.
Guaranteeing and defending national sovereignty.






3.
Building up national unity in diversity.






4.
Guaranteeing secular ethics as the basis for public service and the legal regulatory system.






5.
Planning national development, eliminating poverty, and promoting sustainable development and the equitable redistribution of resources and wealth to enable access to the good way of living.






6.
Promoting equitable and mutually supportive development throughout the territory by building up the process of autonomies and decentralization.






7.
Protecting the country's natural and cultural assets.






8.
Guaranteeing its inhabitants the right to a culture of peace, to integral security and to live in a democratic society free of corruption.





Article 4


The territory of Ecuador constitutes a single geographical and historical whole, with natural, social, and cultural dimensions, which has been passed on to us by our ancestors and ancestral peoples. This territory includes the mainland and maritime space, adjacent islands, the territorial sea, the archipelago of the Galapagos Islands, the land, the undersea continental shelf, the ground under the land and the space over our mainland, island, and maritime territory. Its boundaries are those determined by treaties currently in force.


The territory of Ecuador is unalienable, irreducible and inviolable. No one shall jeopardize its territorial unity or foment secession.


The capital of Ecuador is Quito.


The Ecuadorian State shall exercise its rights over those segments pertaining to the geosynchronous orbit, the maritime space and the Antarctic.



Article 5


Ecuador is a territory of peace. The establishment of foreign military bases or foreign facilities for military purposes shall not be allowed. It is forbidden to transfer national military bases to foreign armed or security forces.



CHAPTER 2. Female and male citizens



Article 6


All female and male Ecuadorians are citizens and shall enjoy the rights set forth in the Constitution.


Ecuadorian nationality is a political and legal bond between individuals and the State, without detriment to their belonging to any of the other indigenous nations that coexist in plurinational Ecuador.


Ecuadorian nationality is obtained by birth or naturalization and shall not be forfeited because of marriage or its dissolution or by acquiring another nationality.



Article 7


The following persons are Ecuadorians by birth:







1.
Persons born in Ecuador.






2.
Persons born abroad of a mother or father born in Ecuador and their descendants up to the third degree of consanguinity.






3.
Persons belonging to communities, peoples or nations recognized by the State living in border areas.





Article 8


The following persons are Ecuadorians by naturalization:







1.
Those who obtain the naturalization card.






2.
Under-age foreigners adopted by a female or male Ecuadorian, who shall keep their Ecuadorian nationality as long as they do not express their wish to the contrary.






3.
Those born abroad of a mother or father who is Ecuadorian by naturalization, while they are minors, shall keep their Ecuadorian nationality, as long as they do not express their wish to the contrary.






4.
Those who marry, or have a common-law marriage with, an Ecuadorian female or male, in accordance with the law.






5.
Those who obtain Ecuadorian nationality for having provided important services to the country on the basis of their talent or individual effort.




Those who acquire the Ecuadorian nationality shall not be obligated to forfeit their nationality of origin.


Ecuadorian nationality acquired by naturalization shall be forfeited by express renunciation.



Article 9


Foreign persons in Ecuadorian territory shall have the same rights and duties as those of Ecuadorians, in accordance with the Constitution.



Title II. Rights



CHAPTER 1. Principles for the enforcement of rights



Article 10


Persons, communities, peoples, nations and communities are bearers of rights and shall enjoy the rights guaranteed to them in the Constitution and in international instruments.


Nature shall be the subject of those rights that the Constitution recognizes for it.



Article 11


The exercise of rights shall be governed by the following principles:







1.
Rights can be exercised, promoted and enforced individually or collectively before competent authorities; these authorities shall guarantee their enforcement.






2.
All persons are equal and shall enjoy the same rights, duties and opportunities.







No one shall be discriminated against for reasons of ethnic belonging, place of birth, age, sex, gender identity, cultural identity, civil status, language, religion, ideology, political affiliation, legal record, socio-economic condition, migratory status, sexual orientation, health status, HIV carrier, disability, physical difference or any other distinguishing feature, whether personal or collective, temporary or permanent, which might be aimed at or result in the diminishment or annulment of recognition, enjoyment or exercise of rights. All forms of discrimination are punishable by law.







The State shall adopt affirmative action measures that promote real equality for the benefit of the rights-bearers who are in a situation of inequality.






3.
The rights and guarantees set forth in the Constitution and in international human rights instruments shall be directly and immediately enforced by and before any civil, administrative or judicial servant, either by virtue of their office or at the request of the party.







For the exercise of rights and constitutional guarantees, no conditions or requirements shall be established other than those set forth in the Constitution or by law.







Rights shall be fully actionable. Absence of a legal regulatory framework cannot be alleged to justify their infringement or ignorance thereof, to dismiss proceedings filed as a result of these actions or to deny their recognition.






4.
No legal regulation can restrict the contents of rights or constitutional guarantees.






5.
In terms of rights and constitutional guarantees, public, administrative or judicial servants must abide by the most favorable interpretation of their effective force.






6.
All principles and rights are unalienable, obligatory, indivisible, interdependent and of equal importance.






7.
Recognition of the rights and guarantees set forth in the Constitution and in international human rights instruments shall not exclude the other rights stemming from the dignity of persons, communities, peoples and nations that might be needed for their full development.






8.
The contents of rights shall be developed progressively by means of standards, case law, and public policies.







The State shall generate and guarantee the conditions needed for their full recognition and exercise.







Any deed or omission of a regressive nature that diminishes, undermines or annuls without justification the exercise of rights shall be deemed unconstitutional.






9.
The State's supreme duty consists of respecting and enforcing respect for the rights guaranteed in the Constitution.




The State, its delegates, concession holders and all persons acting in the exercise of public authority, shall be obligated to redress infringements of the rights of individuals for negligence or inadequacies in the provision of public services or for the deeds or omissions of their public officials and employees in the performance of their duties.


The State shall immediately exercise the right to file a claim for restoration against those persons responsible for the damage produced, without detriment to civil, criminal and administrative liabilities.


The State shall be held liable for arbitrary arrest and detention, miscarriage of justice, unjustified delay or inadequate administration of justice, violation of the right to effective protection of the court, and any violations of the principles and rules of due process of law.


When a final judgment of conviction is reversed or vacated, the State shall provide redress to the person who has sustained damages as a result of this judgment; when the responsibility for such acts by public, administrative or judicial servants is identified, they shall be duly charged to obtain restitution.



CHAPTER 2. Rights of the good way of living



SECTION 1. Water and food



Article 12


The human right to water is essential and cannot be waived. Water constitutes a national strategic asset for use by the public and it is unalienable, not subject to a statute of limitations, immune from seizure and essential for life.



Article 13


Persons and community groups have the right to safe and permanent access to healthy, sufficient and nutritional food, preferably produced locally and in keeping with their various identities and cultural traditions.


The Ecuadorian State shall promote food sovereignty.



SECTION 2. Healthy environment



Article 14


The right of the population to live in a healthy and ecologically balanced environment that guarantees sustainability and the good way of living (sumak kawsay), is recognized.


Environmental conservation, the protection of ecosystems, biodiversity and the integrity of the country's genetic assets, the prevention of environmental damage, and the recovery of degraded natural spaces are declared matters of public interest.



Article 15


The State shall promote, in the public and private sectors, the use of environmentally clean technologies and nonpolluting and low-impact alternative sources of energy. Energy sovereignty shall not be achieved to the detriment of food sovereignty nor shall it affect the right to water.


The development, production, ownership, marketing, import, transport, storage and use of chemical, biological and nuclear weapons, highly toxic persistent organic pollutants, internationally prohibited agrochemicals, and experimental biological technologies and agents and genetically modified organisms that are harmful to human health or mat jeopardize food sovereignty or ecosystems, as well as the introduction of nuclear residues and toxic waste into the country's territory, are forbidden.



SECTION 3. Information and communication



Article 16


All persons, individually or collectively, have the right to:







1.
Free, intercultural, inclusive, diverse and participatory communication in all spheres of social interaction, by any means or form, in their own language and with their own symbols.






2.
Universal access to information and communication technologies.






3.
The creation of media and access, under equal conditions, to use of radio spectrum frequencies for the management of public, private and community radio and television stations and to free bands for the use of wireless networks.






4.
Access and use of all forms of visual, auditory, sensory and other communication that make it possible to include persons with disabilities.






5.
Become part of participation spaces as provided for by the Constitution in the field of communication.





Article 17


The State shall foster plurality and diversity in communication and, for this purpose, shall:







1.
Guarantee the allocation, by means of transparent methods and in equal conditions, of radio spectrum frequencies for the management of public, private and community radio and television stations, as well as the access to free bands for the use of wireless networks and shall make sure that, when they are used, the general welfare of the community prevails.






2.
Facilitate the creation and strengthening of public, private and community media, as well as universal access to information and communication technologies, especially for persons and community groups that do not have this access or have only limited access to them.






3.
Not permit the oligopolistic or monopolistic ownership, whether direct or indirect, of the media and use of frequencies.





Article 18


All persons, whether individually or collectively, have the right to:







1.
Look for, receive, exchange, produce and disseminate information that is truthful, accurate, timely, taken in context, plural, without prior censorship about the facts, events, and processes of general interest, with subsequent responsibility.






2.
Gain access freely to information generated in public institutions or in private institutions that handle State funds or perform public duties. There shall be no confidentiality of information except in those cases expressly provided for by the law. In the event of a violation of human rights, no public institution shall refuse to provide the information.





Article 19


The law shall regulate the prevalence of contents for informative, educational and cultural purposes in the programming of the media, and shall foster the creation of spaces for the dissemination of independent national production.


It is forbidden to broadcast advertisements that foment violence, discrimination, racism, drug addiction, sexism, religious or political intolerance and all that undermines rights is forbidden.



Article 20


The State shall guarantee the conscience clause for all persons, professional secrecy and the confidentiality of the sources of those who inform, issue their opinions through the media or other forms of communication or who work in any communication activity.



SECTION 4. Culture and science



Article 21


Persons have the right to build and uphold their own cultural identity, to decide their belonging to one or various cultural communities, and to express these choices; the right to aesthetic freedom; the right to learn about the historical past of their cultures and to gain access to their cultural heritage; to disseminate their own cultural expressions and to have access to diverse cultural expressions.


Culture cannot be used as an excuse when infringing rights recognized in the Constitution.



Article 22


Persons have the right to develop their creative capacity, to the commendable and steady exercise of cultural and artistic activities, and to benefit from the protection of moral and heritage rights that pertain to them as a result of the scientific, literary or artistic productions of which they are the authors.



Article 23


Persons have the right to gain access to and participate in public spaces as a sphere for deliberation, cultural exchange, social cohesiveness and the promotion of equality in diversity. The right to disseminate in public spaces one's own cultural manifestations shall be exercised without any constraint other than those provided for by the law, subject to the principles of the Constitution.



Article 24


Persons have the right to recreation and leisure, the practice of sports and free time.



Article 25


Persons have the right to enjoy the benefits and applications of scientific progress and ancestral wisdom.



SECTION 5. Education



Article 26


Education is a right of persons throughout their lives and an unavoidable and mandatory duty of the State. It constitutes a priority area for public policymaking and state investment, the guarantee of equality and social inclusion and the indispensable condition for the good way of living. Persons, families and society have the right and responsibility to participate in education.



Article 27


Education will focus on the human being and shall guarantee holistic human development, in the framework of respect for human rights, a sustainable environment, and democracy; education shall be participatory, compulsory, intercultural, democratic, inclusive and diverse, of high quality and humane; it shall promote gender equity, justice, solidarity and peace; it shall encourage critical faculties, art and sports, individual and community initiatives, and the development of competencies and capabilities to create and work.


Education is indispensable for knowledge, exercise of rights and building a sovereign country and it is a key strategy for national development.



Article 28


Education shall be for general welfare of the public and shall not be at the service of individual and corporate interests. Universal access, permanence, mobility and graduation without any discrimination shall be guaranteed, as well compulsory attendance of initial schooling, basic education and secondary education or their equivalent.


It is the right of every person and community to interact among cultures and to participate in a society that learns. The State shall promote intercultural dialogue in all of its many dimensions.


Learning shall take place with schooling systems and non-school modalities.


Public education shall be universal and secular at all levels and shall be free of charge up to and including the third level of higher education [post-secondary undergraduate schooling].



Article 29


The State shall guarantee the freedom to teach, academic freedom in higher education, and the right of persons to learn in their own language and cultural environment.


Mothers and fathers or their representatives shall be at liberty to choose for their daughters and sons an education that is in line with their principles, beliefs, and pedagogical options.



SECTION 6. Habitat and housing



Article 30


Persons have the right to a safe and healthy habitat and adequate and decent housing, regardless of their social and economic status.



Article 31


Persons have the right to fully enjoy the city and its public spaces, on the basis of principles of sustainability, social justice, respect for different urban cultures and a balance between the urban and rural sectors. Exercising the right to the city is based on the democratic management of the city, with respect to the social and environmental function of property and the city and with the full exercise of citizenship.



SECTION 7. Health



Article 32


Health is a right guaranteed by the State and whose fulfillment is linked to the exercise of other rights, among which the right to water, food, education, sports, work, social security, healthy environments and others that support the good way of living.


The State shall guarantee this right by means of economic, social, cultural, educational, and environmental policies; and the permanent, timely and non-exclusive access to programs, actions and services promoting and providing integral healthcare, sexual health, and reproductive health. The provision of healthcare services shall be governed by the principles of equity, universality, solidarity, interculturalism, quality, efficiency, effectiveness, prevention, and bioethics, with a gender and generational approach.



SECTION 8. Labor and social security



Article 33


Work is a right and a social duty, as well as an economic right, source of personal fulfillment and the basis for the economy. The State shall guarantee full respect for the dignity of working persons, a decent life, fair pay and retribution, and performance of a healthy job that is freely chosen and accepted.



Article 34


The right to social security is a right of all persons and it cannot be waived, and it shall be the State that must bear the prime duty and responsibility for this right. Social security shall be governed by the principles of solidarity, obligation, universality, equity, efficiency, subsidiarity, adequacy, transparency and participation, to meet individual and collective needs.


The State shall guarantee and ensure the full and effective exercise of the right to social security, which includes persons who carry out unpaid work in households, livelihood activities in the rural sector, all forms of self-employed and who are unemployed.



CHAPTER 3. Rights of priority persons and groups



Article 35


Elderly persons, girls, children and adolescents, pregnant women, persons with disabilities, persons in prison and those who suffer from disastrous or highly complex diseases shall receive priority and specialized care in the public and private sectors. The same priority care shall be received by persons in situations of risk, victims of domestic and sexual violence, child mistreatment, natural or manmade disasters. The State shall provide special protection to persons who are doubly vulnerable.



SECTION 1. Elderly women and men



Article 36


Elderly persons shall receive priority and specialized attention in the public and private sectors, especially in terms of social and economic inclusion and protection against violence. Those persons who have reached sixty-five years of age shall be considered to be elderly.



Article 37


The State shall guarantee elderly persons the following rights:







1.
Specialized healthcare free of charge, as well as free access to medicines.






2.
Paid work, on the basis of their skills, for which purpose their constraints shall be taken into account.






3.
Universal retirement.






4.
Discounts in public services and private transportation services and entertainment.






5.
Tax exemptions.






6.
Exemption from paying the costs for notarial and registration services, in accordance with the law.






7.
Access to housing that ensures a decent life, with respect for their opinion and consent.





Article 38


The State shall draw up public policies and programs aimed at providing care for elderly persons that bear in mind specific differences between the urban and rural sectors, gender concerns, ethnic group, culture, and the differences pertaining to persons, communities, peoples and nations; it will also foster, to the greatest extent possible, personal autonomy and participation in the drafting and implementation of these policies.


In particular, the State shall take the following measures:







1.
Care in specialized centers that guarantee their nutrition, health, education and dairy care, in a framework of integral protection of rights. Care centers shall be established to shelter those who cannot be taken care of by their relatives or who do not have a place to stay permanently.






2.
Special protection against any type of labor or economic exploitation The State shall implement policies aimed at fostering the participation and work of elderly persons in public and private institutions so that they can contribute their experience, and it shall develop job training programs, on the basis of their profession and ambitions.






3.
Development of programs and policies aimed at fostering their personal autonomy, reducing their dependence and securing their full social integration.






4.
Protection and care against all types of violence, mistreatment, sexual exploitation or of any other kind or neglect leading to any of these situations.






5.
Development of programs aimed fostering recreational and spiritual activities.






6.
Preferential care in cases of disasters, armed conflicts and all kinds of emergencies.






7.
Establishment of special system for the enforcement of measures of imprisonment. In the event of a conviction with life sentence, as long as no other alternative measures are applied, they shall fulfill their sentence in centers that are adequate for this purpose and, in the case of pre-trial arrest, they shall be subject to house arrest.






8.
Protection, care, and special assistance when they suffer from chronic or degenerative diseases.






9.
Adequate economic and psychological assistance guaranteeing their physical and mental health.




The abandonment of elderly persons by their relatives or institutions set up for their protection is punishable by law.



SECTION 2. Young people



Article 39


The State shall guarantee the rights of young people and shall promote the effective exercise of these rights by means of policies and programs, institutions and resources that ensure and uphold, on a permanent basis, their participation and inclusion in all sectors, especially in public sector spaces.


The State shall recognize young people as strategic players in the country's development and shall guarantee their right to education, health, housing, recreation, sports, leisure, freedom of expression and association. The State shall foster their incorporation into the labor force in fair and decent conditions, with emphasis on training, guarantee of access to first employment, and promotion of their entrepreneurial skills.



SECTION 3. Freedom of movement



Article 40


The right to migrate of persons is recognized. No human being shall be identified or considered as illegal because of his/her migratory status.


The State, through the relevant entities, shall develop, among others, the following actions for the exercise of the rights of Ecuadorian persons abroad, regardless of their migratory status:







1.
The State shall provide them and their families, whether they live abroad or in the country, with assistance.






2.
The State shall provide care, advisory services and integral protection so that they can freely exercise their rights.






3.
The State shall safeguard their rights when, for any reasons, they have been arrested and imprisoned abroad.






4.
The State shall promote their ties with Ecuador, facilitate family reunification and encourage their voluntary return.






5.
The State shall uphold the confidentiality of personal information located in the files of Ecuadorian institutions abroad.






6.
The State shall protect transnational families and the rights of their members.





Article 41


Their rights to asylum and sanctuary are recognized, in accordance with the law and international human rights instruments. Persons who have been granted asylum or sanctuary shall benefit from special protection guaranteeing the full exercise of their rights. The State shall respect and guarantee the principle of non-return, in addition to humanitarian and legal emergency assistance.


Persons requesting asylum or sanctuary shall not be penalized or prosecuted for having entered the country or for remaining in a situation of irregularity.


The State, in exceptional cases and when the circumstances justify it, shall recognize the refugee status of collective group, in accordance with the law.



Article 42


All arbitrary displacement is forbidden. Persons who have been displaced shall have the right to receive protection and emergency humanitarian aid from the authorities, ensuring access to food, shelter, housing, and medical and health services.


Children, adolescents, pregnant women, mothers with underage daughters and sons, elderly persons and persons with disabilities shall receive preferential and specialized humanitarian assistance.


All displaced persons and groups shall have the right to return to their place of origin voluntarily, with safety and dignity.



SECTION 4. Pregnant women



Article 43


The State shall guarantee the rights of pregnant and breast-feeding women to:







1.
Not be discriminated for their pregnancy in education, social, and labor sectors.






2.
Free maternal healthcare services.






3.
Priority protection and care of their integral health and life during pregnancy, childbirth and postpartum.






4.
The facilities needed for their recovery after pregnancy and during breast-feeding.





SECTION 5. Children and adolescents



Article 44


The State, society and the family shall promote as a priority the integral development of children and adolescents and shall guarantee the full exercise of their rights; the principle of the higher interest of children shall be upheld and their rights shall prevail over those of other persons.


Children and adolescents shall also enjoy the right to their integral development, construed as a process of growth, maturity, and deployment of their intellect and capabilities, potential and ambitions in family, school, social and community environments marked by affection and security. This environment shall make it possible to meet their social, emotional and affective, and cultural needs, with the support of national and local intersectoral policies.



Article 45


Children and adolescents shall enjoy the rights that are common to all human beings, in addition to those that are specific to their age. The State shall recognize and guarantee life, including care and protection from the time of conception.


Children and adolescents have the right to physical and psychological integrity; to an identity, name and citizenship; to integral health and nutrition; to education and culture, sports, and recreation; to social security, to have a family and enjoy peaceful coexistence with family and community; to social participation; to respect for their freedom and dignity; to be consulted in matters affecting them; to be educated as a priority in their own language and in the cultural context of their own people and nation; and to receive information about their parents or absent relatives, unless it is harmful to their well-being.


The State shall guarantee their freedom of expression and association, the free functioning of student councils and types of associations.



Article 46


The State shall adopt, among others, the following measures that safeguard children and adolescents:







1.
Care for children under six years of age that guarantees their nutrition, health, education and dairy care in a framework of integral protection of their rights.






2.
Special protection against any type of labor or economic exploitation. The work of children under fifteen years of age is forbidden and policies shall be implemented for the progressive elimination of child labor. Adolescent labor shall be the exception rather than the rule and cannot undermine their right to education nor can it be carried out in situations that are harmful or dangerous to their health or personal development. Their work and other activities shall be respected, recognized, and supported as long as it does not jeopardize their education and integral development.






3.
Preferential care for the full social integration of persons with disabilities. The State shall guarantee mainstreaming disabled persons in the regular education system and society.






4.
Protection and care against all forms of violence, mistreatment, sexual exploitation or exploitation of any other kind or against neglect leading to these situations.







The actions and penalties for crimes against sexual and reproductive integrity whose victims are girls, boys and adolescents will be imprescriptible.






5.
Prevention of the use of drugs or psychotropic substances and the consumption of alcoholic beverages and other substances that are harmful to their health and development.






6.
Priority care in case of disasters, armed conflicts or any kind of emergency.






7.
Protection from the influence of programs or messages disseminated by means of any media and which promote violence or racial or gender discrimination. Public policies for communication shall give priority to their education and respect for their rights to an image, integrity and others pertaining to their age. Limitations and penalties shall be established to enforce these rights.






8.
Special protection and assistance when the mother or father or both are arrested and imprisoned.






9.
Special protection, care and assistance when they suffer from chronic or degenerative diseases.





SECTION 6. Persons with disabilities



Article 47


The State shall guarantee disability prevention policies and, along with society and the family, it shall ensure equal opportunities for persons with disabilities and their social integration.


Persons with disabilities are recognized the following rights:







1.
Specialized attention in public and private entities that provide healthcare services for their specific needs, which shall include the free provision of medicines, especially for those persons that require lifetime treatment.






2.
Integral rehabilitation and permanent assistance, which shall include the corresponding technical aids.






3.
Discounts for public services and for private transportation services and entertainment.






4.
Tax exemptions.






5.
Work in conditions of equal opportunity that foster their capabilities and potential by means of policies that permit their incorporation into public and private entities.






6.
Adequate housing, with facilities for access and the conditions needed to address their disability and to achieve the highest possible degree of autonomy in their daily life. Persons with disabilities who cannot be cared for by their relatives during the day or who have no permanent place to live shall have welcoming centers for their shelter.






7.
An education that develops their potential and skills for their integration and participation in equal conditions.







Their education in the regular education system shall be guaranteed. Regular establishments shall incorporate a differentiated treatment and those establishments for special care shall incorporate specialized education. Schools shall comply with standards of accessibility for persons with disabilities and shall implement a scholarship system that in line with the economic conditions of this group.






8.
Specialized education for persons with intellectual disabilities and promoting their capabilities by the establishment of specific education centers and teaching programs.






9.
Free psychological care for persons with disabilities and their families, in particular in the case of intellectual disabilities.






10.
Adequate access to all goods and services. Architectural barriers shall be eliminated.






11.
Access to alternative communication mechanisms, media and forms, among which sign language for deaf persons, oralism and the Braille system.





Article 48


The State shall adopt for the benefit of persons with disabilities measures that ensure:







1.
Social inclusion, by means of coordinated state and private plans and programs that promote their political, social, educational, and economic participation.






2.
Obtaining tax credits and discounts or exemptions that enable them to start up and keep productive activities and obtaining study scholarships at all levels of education.






3.
The development of programs and policies aimed at promoting their leisure and rest.






4.
Political participation, which shall ensure that they are duty represented, in accordance with the law.






5.
The establishment of specialized programs for the integral care of persons with severe and deep disabilities, in order to achieve the maximum development of their personality, the promotion of their autonomy and the reduction of their dependence.






6.
Incentive and support for production projects for the benefit of the relatives of persons with severe disabilities.






7.
Guaranteeing the full exercise of the rights of persons with disabilities. Abandonment of these persons is punishable by law and any action leading to any kind of abuse, inhuman and degrading treatment and discrimination because of their disability shall be punishable by law.





Article 49


The persons and families who provide care to persons with disabilities and who require permanent attention shall be covered by the Social Security and shall receive periodic training to improve the quality of care.



SECTION 7. Persons with disastrous diseases



Article 50


The State shall guarantee for all persons suffering from disastrous or highly complex diseases the right to specialized, timely, and preferential care free of charge at all levels.



SECTION 8. Imprisoned persons



Article 51


Imprisoned persons are recognized the following rights:







1.
To not be subject to solitary confinement as a disciplinary measure.






2.
Communication and visit with their relatives and legal professionals.






3.
Declaring before a judiciary authority on the treatment received during imprisonment.






4.
The human and material resources needed to guarantee their integral health in penitentiaries.






5.
Care for their education, labor, productive, cultural, food and recreational needs.






6.
Receiving preferential and specialized treatment in the case of pregnant women and breast-feeding women, adolescents, elderly persons, the sick or persons with disabilities.






7.
Benefiting from measures of protection for children, adolescents, persons with disabilities and elderly persons who are under their care and who depend on them.





SECTION 9. Users and consumers



Article 52


Persons have the right to have goods and services of the highest quality and to choose them freely, as well as to accurate information that is not misleading with respect to their contents and characteristics.


The law provides for quality control mechanisms and consumer defense procedures, as well as penalties for the infringement of these rights, reparation and compensation for defects, damages or poor quality of goods and services and for the interruption of public services not caused by acts of God or force majeure situations.



Article 53


Companies, institutions and organizations that provide public services must incorporate systems to measure user and consumer satisfaction and put into practice assistance and reparation systems. The State shall be held liable for civil damages caused to persons for negligence and carelessness in the provision of public services under its charge and for the deficiency of services that have been paid.



Article 54


Persons or entities that provide public services or produce or market consumer goods shall be held liable both civilly and criminally for the inadequate provision of the services, for poor quality of the product or when its conditions are not consistent with the advertising that was made or with the description provided.


Persons shall be held liable for any malpractice in the exercise of their profession, craft or trade, especially practices that endanger the integrity or life of persons.



Article 55


Users and consumers will be able to set up associations that promote information and education about their rights and that represent and defend them before judiciary or administrative authorities. For the exercise of this and other rights, nobody shall be obliged to associate.



CHAPTER 4. Rights of communities, peoples and nations



Article 56


Indigenous communities, peoples and nations, the Afro-Ecuadorian people, the back-country people (montubios) of the inland coastal region, and communes are part of the single and indivisible Ecuadorian State.



Article 57


Indigenous communes, communities, peoples and nations are recognized and guaranteed, in conformity with the Constitution and human rights agreements, conventions, declarations and other international instruments, the following collective rights:







1.
To freely uphold, develop and strengthen their identity, feeling of belonging, ancestral traditions and forms of social organization.






2.
To not be the target of racism or any form of discrimination based on their origin or ethnic or cultural identity.






3.
To recognition, reparation and compensation for community groups affected by racism, xenophobia and other related forms of intolerance and discrimination.






4.
To keep ownership, without subject to a statute of limitations, of their community lands, which shall be unalienable, immune from seizure and indivisible. These lands shall be exempt from paying fees or taxes.






5.
To keep ownership of ancestral lands and territories and to obtain free awarding of these lands.






6.
To participate in the use, usufruct, administration and conservation of natural renewable resources located on their lands.






7.
To free prior informed consultation, within a reasonable period of time, on the plans and programs for prospecting, producing and marketing nonrenewable resources located on their lands and which could have an environmental or cultural impact on them; to participate in the profits earned from these projects and to receive compensation for social, cultural and environmental damages caused to them. The consultation that must be conducted by the competent authorities shall be mandatory and in due time. If consent of the consulted community is not obtained, steps provided for by the Constitution and the law shall be taken.






8.
To keep and promote their practices of managing biodiversity and their natural environment. The State shall establish and implement programs with the participation of the community to ensure the conservation and sustainable use of biodiversity.






9.
To keep and develop their own forms of peaceful coexistence and social organization and creating and exercising authority, in their legally recognized territories and ancestrally owned community lands.






10.
To create, develop, apply and practice their own legal system or common law, which cannot infringe constitutional rights, especially those of women, children and adolescents.






11.
To not be displaced from their ancestral lands.






12.
To uphold, protect and develop collective knowledge; their science, technologies and ancestral wisdom; the genetic resources that contain biological diversity and agricultural biodiversity; their medicine and traditional medical practices, with the inclusion of the right to restore, promote, and protect ritual and holy places, as well as plants, animals, minerals and ecosystems in their territories; and knowledge about the resources and properties of fauna and flora.







All forms of appropriation of their knowledge, innovations, and practices are forbidden.






13.
To uphold, restore, protect, develop and preserve their cultural and historical heritage as an indivisible part of Ecuador's heritage. The State shall provide resources for this purpose.






14.
To develop, strengthen, and upgrade the intercultural bilingual education system, on the basis of criteria of quality, from early stimulation to higher levels of education, in conformity with cultural diversity, for the care and preservation of identities, in keeping with their own teaching and learning methodologies.







A teaching career marked by dignity shall also be guaranteed. Administration of this system shall be collective and participatory, with rotation in time and space, based on community monitoring and accountability.






15.
To build and uphold organizations that represent them, in a context of pluralism and cultural, political, and organizational diversity. The State shall recognize and promote all forms of expression and organization.






16.
To participate by means of their representatives in the official organizations established by law to draw up public policies concerning them, as well as design and decide their priorities in the plans and projects of the State.






17.
To be consulted before the adoption of a legislative measure that might affect any of their collective rights.






18.
To uphold and develop contacts, ties and cooperation with other peoples, especially those that are divided by international borders.






19.
To promote the use of garments, symbols and emblems that identify them.






20.
To restrict military activities in their territories, in accordance with the law.






21.
That the dignity and diversity of their cultures, traditions, histories, and ambitions be reflected in public education and in the media; the creation of their own media in their languages and access to the others without any discrimination.




The territories of the peoples living in voluntary isolation are an irreducible and intangible ancestral possession and all forms of extractive activities shall be forbidden there. The State shall adopt measures to guarantee their lives, enforce respect for self-determination and the will to remain in isolation and to ensure observance of their rights. The violation of these rights shall constitute a crime of ethnocide, which shall be classified as such by law.


The State shall guarantee the enforcement of these collective rights without any discrimination, in conditions of equality and equity between men and women.



Article 58


To build up their identity, culture, traditions and rights, the collective rights of the Afro-Ecuadorian people are recognized, as set forth in the Constitution, the law, and human rights agreements, conventions, declarations and other international instruments.



Article 59


The collective rights of the coastal back-country people (montubios) are recognized to guarantee their process of integral, sustainable and durable human development, the policies and strategies for their progress and their forms of societal management, on the basis of knowledge about their reality and respect for their culture, identity, and own vision, in accordance with the law.



Article 60


Ancestral, indigenous, Afro-Ecuadorian and coastal back-country (montubios) peoples can establish territorial districts for the preservation of their culture. The law shall regulate their establishment. Communities (comunas) that have collective land ownership are recognized as an ancestral form of territorial organization.



CHAPTER 5. Rights to participation



Article 61


Ecuadorians benefit from the following rights:







1.
To elect and be elected.






2.
To participate in affairs of public interest.






3.
To submit projects of grass-roots regulatory initiatives.






4.
To be consulted.






5.
To audit activities conducted by the government.






6.
To recall authorities elected by universal suffrage.






7.
To hold and discharge public office and duties on the basis of merits and capacities and in a transparent, inclusive, equitable, pluralistic and democratic selection and designation system that guarantees their participation, on the basis of criteria of gender equity and parity, equal opportunities for persons with disabilities, and intergenerational participation.






8.
To set up political parties and movements, join or withdraw from them and participate in all the decisions adopted by them.




Foreign persons shall enjoy these rights to the extent that they are applicable.



Article 62


The persons in possession of political rights have the right to equal, direct, secret and publicly scrutinized universal suffrage, in conformity with the following provisions:







1.
Voting shall be mandatory for persons over eighteen years of age. Detained persons who have not been convicted and sentenced shall exercise their right to vote.






2.
Voting shall be optional for persons between sixteen and eighteen years of age, elderly persons over sixty-five years of age, Ecuadorians who live abroad, members of the Armed Forces and National Police Force, and persons with disabilities.





Article 63


Ecuadorians abroad have the right to elect the President and Vice-President of the Republic, members of parliament representing the country and Ecuadorian nationals abroad, and can be elected to any office.


Foreign persons residing in Ecuador have the right to vote as long as they have resided legally in the country for at least five years.



Article 64


The exercise of political rights shall be suspended, in addition to those cases provided for by law, for the following reasons:







1.
Prohibition by the judiciary system, as long it is in force, except in the case of insolvency or bankruptcy that has not been declared fraudulent.






2.
Final court judgment convicting a person and sentencing that person to incarceration, as long as it is in force.





Article 65


The State shall promote equality with respect to the representation of women and men in publicly appointed or elected office, in its executive and decision-making institutions, and political parties and movements.


As for candidacies in multi-person elections, their participation shall be respected by rotation of power and sequencing.


The State shall adopt affirmative action measures to guarantee the participation of discriminated sectors.



CHAPTER 6. Rights to freedom



Article 66


The following rights of persons are recognized and guaranteed:







1.
The right to the inviolability of life. There shall be no capital punishment.






2.
The right to a decent life that ensures health, food and nutrition, clean water, housing, environmental sanitation, education, work, employment, rest and leisure, sports, clothing, social security and other necessary social services.






3.
The right to personal well-being, which includes:









a.
Bodily, psychological, moral and sexual safety.






b.
A life without violence in the public and private sectors. The State shall adopt the measures needed to prevent, eliminate, and punish all forms of violence, especially violence against women, children and adolescents, elderly persons, persons with disabilities and against all persons at a disadvantage or in a vulnerable situation; identical measures shall be taken against violence, slavery, and sexual exploitation.






c.
Prohibition of torture, forced disappearance and cruel, inhuman or degrading treatments and punishments.






d.
Prohibition of the use of genetic material and scientific experimentation that undermines human rights.






4.
The right to formal equality, material equality and nondiscrimination.






5.
The right to freely develop one's personality, without any constraints other than respect for the rights of others.






6.
The right to voice one's opinion and express one's thinking freely and in all of its forms and manifestations.






7.
The right of all persons wronged by information broadcast by the media, without evidence or based on inaccurate facts, to immediate, mandatory and free corresponding correction, reply or response, in the same broadcasting slot or time.






8.
The right to practice, keep, change, profess in public or private one's religion or beliefs and to disseminate them individually or collectively, with the constraints imposed by respect for the rights of others.







The State shall protect voluntary religious practice, as well the expression of those who profess no religion whatsoever, and shall favor an environment of plurality and tolerance.






9.
The right to freely take informed, voluntary, and responsible decisions on one's sexuality and one's sexual life and orientation. The State shall promote access to the necessary means so that these decisions take place in safe conditions.






10.
The right to take free, responsible and informed decisions about one's health and reproductive life and to decide how many children to have.






11.
The right to confidentiality about one's convictions. No one can be obliged to make statements about these convictions. In no case shall it be possible to require or use, without the authorization of the holder or his/her legitimate representatives, personal or third-party information about one's religious beliefs, political affiliation or thinking, or data about one's health or sexual life, unless required for medical care.






12.
The right to conscientious objection, which shall not undermine other rights or cause harm to persons or nature.







All persons have the right to refuse the use of violence and to refuse doing military service.






13.
The right to associate, assemble and express oneself freely and voluntarily.






14.
The right to travel freely throughout the nation's territory and to choose one's place of residence or to freely enter and leave the country, whose exercise shall be regulated by law. Prohibition from leaving the country can only be ordered by a judge authorized to do so.







Foreigners cannot be returned or expelled to a country where their lives, liberty, safety or well-being or those of their families are in danger because of their ethnic belonging, religion, nationality, ideology, belonging to a given social group or political opinions.







The expulsion of groups of foreigners is forbidden Migratory processes must be singled out.






15.
The right to develop economic activities individually or collectively, in line with the principles of solidarity, social and environmental responsibility.






16.
The right to freedom to enter into contracts.






17.
The right to freedom of work. No one shall be obligated to carry out free or forced labor, unless provided for by law.






18.
The right to honor and a good reputation The law shall protect the image and voice of every person.






19.
The right to protection of personal information, including access to and decision about information and data of this nature, as well as its corresponding protection The gathering, filing, processing, distribution or dissemination of these data or information shall require authorization from the holder or a court order.






20.
The right to personal and family intimacy.






21.
The right to inviolability and secrecy of hard-copy and on-line correspondence, which cannot be retained, opened or examined, except in those cases provided by law, after court order and under the obligation to uphold the confidentiality of matters other than those motivating their examination This right protects any type or form of communication.






22.
The right to the inviolability of one's domicile. It shall not be possible to enter the house of a person or conduct inspections or searches without their authorization or a court warrant, except in matters of felonies, in those cases and forms provided for by law.






23.
The right to file individual and collective complaints with authorities and to receive substantiated responses and replies. No petitions can be addressed on behalf of the people.






24.
The right to participate in the cultural life of the community.






25.
The right to have access to quality, efficient, and effective public goods and services provided courteously, as well as to receive adequate and truthful information about their contents and characteristics.






26.
The right to property in all of its forms, with social and environmental function and responsibility. The right to have access to property shall be enforced by the adoption of public policies, among other measures.






27.
The right to live in a healthy environment that is ecologically balanced, pollution-free and in harmony with nature.






28.
The right to personal and collective identity, which includes having a first name and last name, which is duty registered and freely chosen, and to preserve, develop and build up the tangible and intangible characteristics of said identity, such as nationality, family origins, and spiritual, cultural, religious, linguistic, political and social manifestations.






29.
The rights of freedom also include:









a.
Recognition that all persons are born free.






b.
Prohibition of slavery, exploitation, bondage and smuggling and trafficking in human beings in all their forms.







The State shall adopt measures to prevent and eliminate trafficking in persons and to protect and socially reinsert victims of trafficking and other forms of the infringement of freedom.






c.
That no person can be incarcerated for debt, costs, fines, taxes or other obligations, except in the case of alimony payments.






d.
That no person can be obligated to do something forbidden or to cease from doing something not forbidden by law.





Article 67


Family in its various forms is recognized. The State shall protect it as the fundamental core of society and shall guarantee conditions that integrally favor the achievement of its goals. They shall be comprised of legal or common-law ties and shall be based on the equality of rights and the opportunities of their members.


Marriage is the union of man and woman and shall be based on the free consent of the persons entering into this bond and on the equality of rights, obligations and legal capacity.



Article 68


The stable and monogamous union between two persons without any other marriage ties who have a common-law home, for the lapse of time and under the conditions and circumstances provided for by law, shall enjoy the same rights and obligations of those families bound by formal marriage ties.


Adoption shall only be permitted for different-gender couples.



Article 69


To protect the rights of persons who are members of a family:







1.
Responsible motherhood and fatherhood shall be fostered; and the mother and father shall be obliged to take care, raise, educate, feed, and provide for the integral development and protection of the rights of their children, especially when they are separated from them for any reason.






2.
Unseizable family assets are recognized in terms of amount and on the basis of the conditions and limitations provided for by law. The right to give in legacy and inherit is recognized.






3.
The State shall guarantee the equality of rights in decision making for the administration of the marital partnership and the joint ownership of assets.






4.
The State shall protect mothers, fathers and those who are the heads of family, in the exercise of their obligations and shall pay special attention to families who have broken up for whatever reason.






5.
The State shall promote the joint responsibility of both mother and father and shall monitor fulfillment of the mutual duties and rights between mothers, fathers, and children.






6.
Daughters and sons shall have the same rights, without any consideration given to kinship or adoption background.






7.
No declaration of the quality of the kinship shall be required at the time of registering the birth and no identity document shall refer to the type of kinship.





Article 70


The State shall draw up and implement policies to achieve equality between women and men, through the specialized mechanism set up by law, and shall mainstream the gender approach in plans and programs and shall provide technical assistance for its mandatory enforcement in the public sector.



CHAPTER 7. Rights of nature



Article 71


Nature, or Pacha Mama, where life is reproduced and occurs, has the right to integral respect for its existence and for the maintenance and regeneration of its life cycles, structure, functions and evolutionary processes.


All persons, communities, peoples and nations can call upon public authorities to enforce the rights of nature. To enforce and interpret these rights, the principles set forth in the Constitution shall be observed, as appropriate.


The State shall give incentives to natural persons and legal entities and to communities to protect nature and to promote respect for all the elements comprising an ecosystem.



Article 72


Nature has the right to be restored. This restoration shall be apart from the obligation of the State and natural persons or legal entities to compensate individuals and communities that depend on affected natural systems.


In those cases of severe or permanent environmental impact, including those caused by the exploitation of nonrenewable natural resources, the State shall establish the most effective mechanisms to achieve the restoration and shall adopt adequate measures to eliminate or mitigate harmful environmental consequences.



Article 73


The State shall apply preventive and restrictive measures on activities that might lead to the extinction of species, the destruction of ecosystems and the permanent alteration of natural cycles.


The introduction of organisms and organic and inorganic material that might definitively alter the nation's genetic assets is forbidden.



Article 74


Persons, communities, peoples, and nations shall have the right to benefit from the environment and the natural wealth enabling them to enjoy the good way of living.


Environmental services shall not be subject to appropriation; their production, delivery, use and development shall be regulated by the State.



CHAPTER 8. Rights to protection



Article 75


Every person has the right to free access to justice and the effective, impartial and expeditious protection of their rights and interests, subject to the principles of immediate and swift enforcement; in no case shall there be lack of proper defense. Failure to abide by legal rulings shall be punishable by law.



Article 76


In all processes where rights and obligations of any kind are set forth, the right to due process of law shall be ensured, including the following basic guarantees:







1.
All administrative or judiciary authorities are responsible for guaranteeing enforcement of the standards and rights of the parties.






2.
All persons shall be presumed innocent, and shall be dealt with as such, until their guilt is stated by means of final ruling or judgment of conviction.






3.
No one shall be judged or punished for a deed or omission which, at the time of its perpetration, is not legally classified by law as a criminal, administrative or other offense; nor shall a punishment not provided for by the Constitution or law be applied. A person can only be judged by a competent judge or authority and in keeping with the procedures corresponding to each proceeding.






4.
Evidence obtained or presented in violation of the Constitution or the law shall not have any validity and shall fail to qualify as evidence.






5.
In the case of conflict between two laws on the same subject envisaging different punishments for a single action, the less severe of the two punishments shall be imposed, even when its enactment is subsequent to the offense. In the event of any doubt on a regulation providing for punishments, the regulation shall abide by the most favorable interpretation of its effective force for the benefit of the offender.






6.
The law shall establish due proportionality between lawbreaking and criminal, administrative or other punishments.






7.
The right of persons to defense shall include the following guarantees:









a.
No one shall be deprived of the right to defense at any stage or level of the proceedings.






b.
To have the time and means to prepare for one's defense.






c.
To be listened to at the right time and with equal conditions.






d.
Procedures shall be public except for those exceptions provided for by law. The parties shall be able to gain access to all documents and steps of the proceedings.






e.
No one can be questioned, not even for purposes of inquiry, by the Office of the Attorney-General, by police force authority or any other authority, without the presence of a private attorney or a court appointed defense attorney, or outside the premises authorized for this purpose.






f.
To be helped free of charge by a translator or interpreter if the person does not understand or speak the language in which the proceedings are being conducted.






g.
In court procedures, to be helped by an attorney of the person's choice or by a court appointed defense attorney; access to or free and confidential communication with the person's defense attorney cannot be restricted.






h.
To submit verbally or in writing the reasons or arguments of those who are being assisted and to respond to the arguments of the other parties; to submit evidence and challenge the evidence that is submitted against them.






i.
No one can be judged more than once for the same case and offense. For this purpose, the cases ruled by the indigenous legal system must also be taken into account.






j.
Those who act as witnesses or experts shall be required to appear before the judge or authority and to answer the respective questions.






k.
To be judged by an independent, impartial and competent judge. No one shall be judged by special courts or by special commissions created for the purpose.






l.
Decisions taken by public authorities must be substantiated. There shall be no substantiation if, in the decision, the legal standards or principles on which it is based are not set forth and if the relevance of their application to the factual background is not explained. The administrative documents, resolutions or rulings that are not duly substantiated shall be considered null and void. The public servants responsible shall be sanctioned.






m.
To appeal the decision or ruling in all of the proceedings where a decision is taken on their rights.





Article 77


In any criminal proceedings where a person has been arrested and detained, the following basic guarantees shall be observed:







1.
The deprivation of freedom shall not be considered the general rule and shall be used to ensure the appearance of the accused or defendant to the trial; the right of crime victims to a prompt, timely and expeditious justice; and to ensure compliance with the sanction. It shall proceed by written decision of competent judge, for the time period and in accordance with the formalities established by law. Excepted are in flagrante situations, where the person shall not be detained for more than twenty-four hours without a judicial warrant. Non-custodial measures shall be applied in accordance with the cases, terms, conditions, and requirements established by law.






2.
No person shall be admitted to a detention center without a written warrant issued by a competent judge, except in the case of felonies. Persons who are being tried or suspects in a criminal trial and who are incarcerated shall remain in legally established provisional detention centers.






3.
All persons, at any moment of detention, shall have the right to know, clearly and in simple language, the reason for their arrest and detention, the identity of the judge or authority ordering the detention, the identity of those who enforced the order and that of the persons responsible for the respective questioning.






4.
At the time of detention, the agent shall inform the arrested person of his/her right to remain silent, to request the assistance of an attorney or court-appointed defense attorney in the event he/she is unable to designate one by himself/herself, and to communicate with a relative or any other persons indicated by him/her.






5.
If the arrested person is a foreigner, whoever carries out the arrest shall immediately inform the consular representative of the detainee's country.






6.
No one can be kept incommunicado.






7.
The right of all persons to defense includes:









a.
To be informed, previously and in detail, in their own language and in simple words, about the claims and proceedings being filed against them and about the identity of the authority responsible for the claim or proceedings being filed.






b.
The right to remain silent.






c.
No one can be forced to make statements incriminating oneself with regard to matters that could lead to their criminal liability.






8.
No one can be required to make a statement in a criminal trial against one's spouse, life partner or relatives up to the fourth degree of consanguinity or second degree of affinity, except in cases of domestic, sexual and gender violence. The voluntary statements made by the victims of a crime or by the relatives of these victims, regardless of the degree of kinship, shall be admissible. These persons can file and pursue the corresponding criminal proceedings.






9.
Under the responsibility of the judge hearing the proceedings, pre-trial arrest and detention cannot extend for more than six month in those cases of crimes punishable by imprisonment or for more than one year in those crimes punishable by long-term incarceration. If these time-limits are surpassed, the warrant for pre-trial arrest and detention shall be null and void.







The warrant for pre-trial detention decision shall remain in effect and the time-limit shall be suspended ipso jure (automatically) if by any means during the term of the custody, the defendant evades, delays, prevents or hinders his/her trial through acts aimed to exhaust the statute of limitations. If such delay occurs during the trial  or results in the expiration of the statute of limitations, due to acts or omissions of judges, prosecutors, ombudsmen, experts or subsidiary bodies’ public officers, they shall be considered to have committed a very serious offense and shall be sanctioned (punished) in accordance with the law.






10.
Without any exception, once the stay of proceedings or a ruling of acquittal has been issued, the arrested persons shall be set free immediately, even where there is an inquiry or appeal that is pending.






11.
The judge shall apply precautionary measures alternative to imprisonment as established by law. Such alternative precautionary measures shall be applied in accordance with the cases, terms, conditions and requirements established by law.






12.
Persons declared guilty and sentenced to imprisonment as a result of a final judgment of conviction shall remain in social rehabilitation centers. No person convicted for an ordinary offense shall complete his/or term outside the State's social rehabilitation centers, except in those cases of alternative punishments or parole, in accordance with the law.






13.
Law-breaking adolescents shall be governed by a system of socio- educational measures proportionate to the infringement identified. The State shall determine by law custodial and non-custodial sentences. Incarceration shall be established as a last resort, for the minimum period needed, and it shall be enforced in establishments that are different from those for adults.






14.
When ruling on the challenge to a sanction, the situation of the person making the appeal cannot be made worse.




Whoever imprisons a person by infringing these regulations shall be punished. The law provides for criminal and administrative sanctions for the arbitrary detention that takes place as the result of the excessive use of the police force, in their abusive application or interpretation of the penalties or other regulations or for reasons of discrimination.


For disciplinary arrests of members of the Armed Forces and the National Police Force, the provisions of the law shall be applied.



Article 78


The victims of criminal offenses shall benefit from special protection; guarantees shall be provided to them for preventing their revictimization, especially in obtaining and assessing the evidence; and they shall be protected against any threat or other forms of intimidation. Mechanisms shall be adopted for integral reparation, which shall include, without delay, knowledge about the truth of the facts and restitution, compensation, rehabilitation, guarantee of nonrepetition, and satisfaction with respect to the infringed right.


A system for the protection of and assistance to victims, witnesses, and participants in the proceedings shall be established.



Article 79


In no case shall extradition of an Ecuadorian be granted. Trial of said Ecuadorian shall be subject to the laws of Ecuador.



Article 80


Proceedings and punishment for the crimes of genocide, crimes to humanity, war crimes, forced disappearance of persons or crimes of aggression to a State shall not be subject to statutes of limitations. None of the above-mentioned cases shall be liable to benefit from amnesty. The fact that one of these crimes might have been perpetrated by a subordinate shall not exempt the superior who ordered said crime or the subordinate who carried out the order from criminal liability.



Article 81


The law shall establish special and expeditious procedures for bringing to trial and punishing the crimes of domestic violence, sexual offenses, crimes of hate and crimes perpetrated against children, adolescents, young people, persons with disabilities, elderly persons and persons who, because of their specific characteristics, require greater protection. Specialized prosecutors and defense attorneys shall be appointed for dealing with these cases, in accordance with the law.



Article 82


The right to legal security is based on respect for the Constitution and the existence of prior legal regulations that are clear, public and applied by the competent authorities.



CHAPTER 9. Responsibilities



Article 83


Ecuadorians have the following duties and obligations, without detriment to others provided for by the Constitution or by law:







1.
To abide by and enforce the Constitution, the law and the legitimate decisions taken by the competent authority.






2.
Ama killa, ama llulla, ama shwa. To not be lazy, not lie, not steal.






3.
To defend the territorial integrity of Ecuador and its natural resources.






4.
To cooperate in keeping the peace and safety.






5.
To respect human rights and to fight for their enforcement.






6.
To respect the rights of nature, preserve a healthy environment and use natural resources rationally, sustainably and durably.






7.
To promote public welfare and give precedence to general interests over individual interests, in line with the good way of living.






8.
To administer public assets with honesty and in true compliance with the law and to report and combat acts of corruption.






9.
To practice justice and solidarity in the exercise of their rights and the enjoyment of goods and services.






10.
To promote unity and equality in diversity and in intercultural relationships.






11.
To take on public office as a service to the community and to be accountable to society and authority, in accordance with the law.






12.
To practice one's profession or trade ethically.






13.
To preserve the country's cultural and natural heritage and to take care of and uphold public assets.






14.
To respect and recognize ethnic, national, social, generational, and gender differences and sexual orientation and identity.






15.
To cooperate with the State and community in social security and to pay taxes levied by law.






16.
To help, feed, educate and raise one's children. This duty is a joint responsibility of mothers and fathers, in equal proportion, and shall also be applicable to children when their own mothers and fathers need them.






17.
To participate honestly and transparently in the country's political, civic and community life.





TITLE III. CONSTITUTIONAL GUARANTEES



CHAPTER 1. Guarantees of the legal and regulatory framework



Article 84


The National Assembly and all bodies with legal and regulatory authority shall be obligated to adjust, formally and materially, the laws and other legal standards related to the rights provided for in the Constitution and international treaties and those that are needed to guarantee the dignity of human beings or communities, peoples and nations. In no case shall amending the Constitution, laws, other legal and regulatory frameworks or actions by the government endanger the rights recognized by the Constitution.



CHAPTER 2. Public policies, public services, and public participation



Article 85


The drafting, enforcement, evaluation and monitoring of public policies and public services that guarantee the rights enshrined in the Constitution shall be governed by the following provisions:







1.
Public policies and the provision of public goods and services shall be aimed at enforcing the good way of living and all rights and shall be drawn up on the basis of the principle of solidarity.






2.
Without detriment to the prevalence of public welfare over individual well-being, when the impacts of the implementation of public policies or the provision of public goods and services undermine or threaten to undermine constitutional rights, the policy or provision must be reformulated or alternative measures shall be adopted to reconcile the conflicting rights.






3.
The State shall guarantee the equitable and mutually supportive allocation of the budget for the implementation of public policies and the provision of public goods and services.




In the drafting, implementation, evaluation and monitoring of public policies and public services, the participation of persons, communities, peoples and nations shall be guaranteed.



CHAPTER 3. Jurisdictional guarantees



SECTION 1. Common provisions



Article 86


Jurisdictional guarantees shall be governed, as a rule, by the following provisions:







1.
Any person, group of persons, community, people or nation will be able to propose actions envisaged in the Constitution.






2.
The judge with jurisdiction in the place where the deed or omission originated or where its impacts were exerted shall be the competent authority and the following rules of procedures shall be applicable:









a.
The procedure shall be simple, quick and efficient. It shall be verbal in all of its stages and proceedings.






b.
They shall be effective at all times.






c.
They can be proposed verbally or in writing, without formalities and without the need to quote the rule that was infringed. Support of an attorney to file the action shall not be indispensable.






d.
Notifications shall be made by the most effective means that are within the reach of the judging party, the legitimized asset and the body responsible for this deed or omission.






e.
Procedural rules that tend to delay their efficient processing shall not be applicable.






3.
Once the action has been submitted, the judge shall immediately convene a public hearing and at any time during the proceedings will be able to order the submittal of evidence and designate commissions to gather this evidence. The claim alleged by the person filing the complaint shall be presumed to be true as long as the public institution that is called upon does not prove the contrary or does not provide information The judge shall rule on the case by means of a sentence and, if the infringement of rights has been detected, he/she will have to state this, order integral tangible and intangible reparation and specify and individualize the obligations, both positive and negative, aimed at the target of the legal decision issued and the circumstances under which they must be complied with.







The rulings of the first court can be appealed in a provincial court. Legal proceedings shall only be complete when the sentence or ruling has been fully enforced.






4.
If the sentence or ruling is not complied with by the public servants, the judge shall order their dismissal from their job or employment, without detriment to the civil or criminal liabilities that might be applicable. When it is an individual who has failed to comply with the sentence or ruling, the liability set forth in the law shall come into force.






5.
All final judgments shall be referred to the Constitutional Court for their development in case law.





Article 87


Preventive measures can be ordered either jointly or independently of the constitutional actions for the protection of rights, for the purpose of avoiding or ceasing the violation or threat of violation of a right.



SECTION 2. Protection proceedings



Article 88


Protection proceedings shall be aimed at ensuring the direct and efficient safeguard of the rights enshrined in the Constitution and can be filed whenever there is a breach of constitutional rights as a result of deeds or omissions by any non-judiciary public authority against public policies when they involve removing the enjoyment or exercise of constitutional rights; and when the violation proceeds from a particular person, if the violation of the right causes severe damage, if it provides improper public services, if it acts by delegation or concession, or if the affected person is in a status of subordination, defenselessness or discrimination.



SECTION 3. Habeas corpus proceedings



Article 89


Habeas corpus proceedings are aimed at restoring the freedom of those who are being held illegally, arbitrarily or illegitimately by order of a public authority or any other persons, as well as to protect the life and bodily safety of persons in prison.


Immediately after the proceedings are filed, the judge shall convene a hearing, which must be held within the following twenty-fours, where the warrant of arrest and imprisonment with the legal formalities and the justifications of fact and law that substantiate the measure must be presented. The judge shall order the appearance of the imprisoned person, the authority in whose charge the imprisoned person has been committed, the court-appointed defense attorney and the person who had ordered or caused the imprisonment, depending on the case. If necessary, the hearing shall be held in the place of detention.


The judge shall rule within twenty-four hours after completion of the hearing. In the event of illegitimate or arbitrary detention, release from prison shall be ordered. The ruling ordering release from prison shall be complied with immediately.


If any kind of torture, inhumane, cruel or degrading treatment is confirmed, the order to release the victim, provide integral and specialized care, and provide measures that are alternative to imprisonment when applicable shall be issued.


When the order for imprisonment has been issued in criminal proceedings, the appeal shall be made with the Provincial Court of Justice.



Article 90


When the place of incarceration is unknown and there are indications of interference by some public official or another agent of the State or persons who are acting on the basis of the latter's authorization, support or acquiescence, the judge must call the top representatives of the National Police Force and the competent Minister to a hearing. After listening to them, the measures needed to locate the person and those responsible for his/her imprisonment shall be adopted.



SECTION 4. Petition for access to public information



Article 91


The petition for access to public information shall be aimed at guaranteeing access to this information, when this information has been denied expressly or tacitly or when the information provided is incomplete or not trustworthy. It can be filed even if the denial to provide information is based on the secret, reserved, confidential nature of the information or any other classification. The reserved nature of the information must be stated prior to the petition by a competent authority and in accordance with the law.



SECTION 5. Habeas data proceedings



Article 92


All persons, by their own rights or as legitimate representatives for this purpose, shall have the right to know of the existence of and gain access to documents, genetic data, personal data banks or files and reports about themselves or about their assets that appear in public or private entities, whether in hard copy or on electronic media. Likewise, they shall have the right learn about the use made of this information, its end purpose, the origin and destination of the personal information and the time of validity of the data file or bank.


The persons responsible for the data banks or files will be able to disseminate the filed information with the authorization of the holder or the law.


The person owning the data will be able to request the person in charge to allow access free of charge to the file, as well as update of the data and their correction, deletion or annulment. In the case of sensitive data, whose file must be authorized by law or by the person owning the information, the adoption of the security measures that are needed shall be required. If the petition is not duty answered, the person can resort to a judge. The affected person can file a complaint for damages caused.



SECTION 6. Proceedings for failure to comply



Article 93


Proceedings for failure to comply shall be aimed at guaranteeing the application of rules and regulations comprising the legal system, as well as compliance with the rulings or reports of international human rights organizations, when the regulation or decision whose enforcement is being pursued contains an obligation to make it clear, express and enforceable. The petition shall be filed with the Constitutional Court.



SECTION 7. Special proceedings for protection



Article 94


The special proceedings for protection shall be admissible against those rulings or definitive judgments where there has been a violation, by deed or omission, of the rights enshrined in the Constitution, and they shall be filed with the Constitutional Court. This appeal shall be admissible when regular and special appeals have been exhausted within the legal framework, unless the failure to file these resources was not attributable to the negligence of the person bearing the constitutional right that was infringed.



TITLE IV. PARTICIPATION AND ORGANIZATION OF POWER



CHAPTER 1. Participation in democracy



SECTION 1. Principles of participation



Article 95


Citizens, individually and collectively, shall participate as leading players in decision making, planning and management of public affairs and in the people's monitoring of State institutions and society and their representatives in an ongoing process of building citizen power. Participation shall be governed by the principles of equality, autonomy, public deliberation, respect for differences, monitoring by the public, solidarity and interculturalism.


The participation of citizens in all matters of public interest is a right, which shall be exercised by means of mechanisms of representative, direct and community democracy.



SECTION 2. Community organization



Article 96


All forms of organizing society are recognized as an expression of the people's sovereignty to develop processes of self-determination and to influence public decisions and policymaking and for social monitoring of all levels of government, as well as public and private institutions that provide public services.


Organizations can be articulated at different levels to build up citizen power and its forms of expression; they must guarantee internal democracy, the rotation of power of their leaders, and accountability.



Article 97


All organizations shall be able to develop alternative forms of dispute mediation and settlement, in those cases permitted by law; to act as delegates of the competent authority, with acceptance of due shared responsibility with this authority, to call for reparation of damages caused by public or private institutions; to draw up economic, political, environmental, social and cultural proposals and claims; and to propose other initiatives contributing to the good way of living.


Volunteer work for social action and development is recognized as a form of social participation.



Article 98


Individuals and communities shall be able to exercise the right to resist deeds or omissions by the public sector or natural persons or non-state legal entities that undermine or can undermine their constitutional rights or call for recognition of new rights.



Article 99


Citizen action shall be exercised individually or representing the community when a right is infringed and when it is threatened; it shall be submitted to a competent authority, in accordance with the law. The exercise of this action shall not prevent other actions guaranteed by the Constitution and the law.



SECTION 3. Participation in the different levels of government



Article 100


At all levels of government, entities of participation shall be set up, comprised of elected authorities, representatives of the dependent regime, and representatives of the society of the territorial sphere of each level of government, which shall be governed by democratic principles. Participation in these entities is aimed at:







1.
Drafting national, local and sector plans and policies between governments and the citizenry.






2.
Improving the quality of public investment and drafting development agendas.






3.
Drawing up participatory budgets of governments.






4.
Building up democracy with permanent mechanisms for transparency, accountability and social control.






5.
Promoting citizen training and fostering communication processes.




To implement this participation, public hearings, oversight committees, assemblies, gross-roots lobbying, consultative councils, observatories and other entities that promote civic-mindedness shall be organized.



Article 101


The sessions of decentralized autonomous governments shall be public and at these sessions there will be an empty seat that shall be held by a representative of the citizens, depending on the topics to be dealt with, for the purpose of participating in their debate and decision making.



Article 102


Ecuadorians, including those residing abroad, whether individually or collectively, will be able to submit their proposals and projects at all levels of government, through the mechanisms provided for in the Constitution and by law.



SECTION 4. Direct democracy



Article 103


Grass-roots legal and regulatory initiatives shall be exercised to propose the creation, amendment or repeal of legal regulations to the Legislative Branch of Government or any other body that has a regulatory jurisdiction. It must benefit from the backing of a number accounting for no less than zero point twenty-five percent (0.25%) of the persons registered in the voter registration list of the corresponding jurisdiction.


Those who propose a grass-roots initiative shall participate, by means of their representatives, in discussing the project in the corresponding body, which shall have a term of one-hundred eighty (180) days to review the proposal; if the proposal is not reviewed within those time-limits, it will enter into force.


When it involves a bill, the President of the Republic shall be able amend the bill but not to veto it completely.


For the submittal of constitutional amendment proposals, the backing of a number accounting for no less than one percent (1%) of the persons registered in the voter registration list shall be required. If the Legislative Branch does not review the proposal within a term of one year, the proposers will be able to request the National Electoral Council to call for a referendum, without the need to provide the eight percent (8%) backing of those registered in the voter registration list. While one grass-roots proposal to amend the Constitution is being processed, no other can be submitted at the same time.



Article 104


The corresponding electoral body shall convene a referendum as ordered by the President of the Republic, the supreme authority of decentralized autonomous governments or citizen initiative.


The President of the Republic shall instruct the National Electoral Council to convene a referendum on matters he/she deems advisable.


Decentralized autonomous governments, on the basis of a decision taken by three fourths of their members, can request that a referendum be convened on issues of interest for their jurisdiction which are within the competence of the corresponding level of government.


Citizens will be able to request the call for a referendum. When the referendum is nationwide, the petitioner must reckon with the backing of a number accounting for no less than five percent (5%) of the persons registered in the voter registration list; when the referendum is local, it must be backed by a number accounting for no less than 10% of the corresponding voter list.


When the referendum is requested by Ecuadorians abroad, for matters of interest to them and involving the Ecuadorian State, it shall require the backing of a number accounting for no less than five percent (5%) of the persons registered on the voter registration list of their special voting precinct.


Referendums requested by the decentralized autonomous governments or the citizenry shall not be able to refer to tax-related matters or the country's political and administrative structure, except for what is provided for in the Constitution.


In all cases, a previous ruling by the Constitutional Court on the constitutionality of the proposed questions shall be required.



Article 105


All persons, in the exercise of their political rights, will be able to recall elected authorities.


The request for recall can be submitted after the first year and before the last year of the term of office for which the challenged authority was elected. During the term of office of an authority, only one proceeding requesting his/her recall can be carried out.


The request for recall must be backed by a number accounting for no less than ten percent (10%) of the persons registered in the corresponding voter registration list. In the case of the President of the Republic, backing by a number accounting for no less than fifteen percent (15%) of the persons registered in the electoral registration list.



Article 106


The National Electoral Council, once it is apprised of the decision taken by the President of the Republic or the decentralized autonomous governments or accepts the petition requested by the citizenry, shall within fifteen (15) days call for a referendum, plebiscite or recall (motion to dismiss), which then must be held in the ensuing sixty (60) days.


For the adoption of a matter proposed for referendum, plebiscite or recall, an absolute majority of valid votes shall be required, except for a referendum to recall the President of the Republic, in which case the absolute majority of voters is required.


The people's decision shall require mandatory and immediate enforcement. In the case of recall, the challenged authority shall be removed from office and shall be replaced by whoever is stipulated by the Constitution



Article 107


For the expenditures required to hold the elections that are convened by order of decentralized autonomous governments, they shall be charged to the budget of the corresponding level of government; those that are convened by order of the President of the Republic or at the request of the citizenry shall be charged to the General Budget of the State.



SECTION 5. Political organizations



Article 108


Political parties and movements are non-State public organizations, which constitute the expressions of political plurality of the people and are sustained by philosophical, political, ideological, inclusive and nondiscriminatory concepts.


Their organization, structure and functioning shall be democratic and shall guarantee rotation of power, accountability, and parity membership between women and men on their governing boards. They shall choose their board members and candidates by means of internal electoral processes or primaries.



Article 109


Political parties shall be national in nature, shall be governed by their principles and bylaws, shall propose a government platform and shall keep a record of their members. Political movements may pertain to any level of government or the district of Ecuadorians living abroad. The law shall set the requirements and conditions for the democratic organization, permanence and actions of political movements, as well as incentives for them to forge alliances.


Political parties must submit their statement of ideological principles, government platform setting forth the basic actions they propose to carry out, bylaws, symbols, emblems, logos, list of governing board members. Parties must have a national structure, which shall cover at least 50% of the country's provinces, two of which must pertain to the three provinces with the largest population. The registry of members cannot have a number accounting for less than one point five percent (1.5%) of the persons on the voter registration list used in the last election.


Political movements must submit a statement of principles, government platform, symbols, acronyms, emblems, logos and registry of members or followers, with a number accounting for no less than one point five percent (1.5%) of the voter registration list used in the last election.



Article 110


Political parties and movements shall be funded by membership dues paid by their members and followers, and as long as they meet the requirements stipulated by law, the political parties shall receive State allocations subject to monitoring.


The political movement that, on two successive multi-person elections, obtains at least five percent (5%) of all valid votes nationwide, shall acquire the same rights and must meet the same obligations as political parties.



Article 111


The right of political parties and movements registered in the National Electoral Council to political opposition at all levels of government is recognized.



SECTION 6. Political representation



Article 112


The political parties and movements or their alliances may submit militants, sympathizers or unaffiliated persons as candidates for general election. Political movements shall require the backing of persons registered in the voter registration list of the corresponding jurisdiction by a number accounting for no less than one point five percent (1.5%).


When requesting registration, those who are submitting their candidacy shall submit their government platform or proposals.


The political parties and movements or their alliances may not nominate candidates for the elections to the Council for Public Participation and Social Control.



Article 113


The following cannot be candidates to an election by universal suffrage:







1.
Those who, when registering their candidacy, have a contract with the State, as natural persons or as representatives or proxies of legal entities, when the contract was entered into for the implementation of a public work, provision of public service or production of natural resources.






2.
Those have been convicted and sentenced for crimes punishable by long-term imprisonment or for bribery, illicit enrichment or embezzlement.






3.
Those who owe alimony payments.






4.
The judges of the Judicial Branch of Government, the Electoral Dispute Settlement Court and the members of the Constitutional Court and the National Electoral Council, unless they have resigned from office six months before the date set for the election.






5.
Members of the foreign service who hold a position abroad cannot be candidates representing Ecuadorians abroad unless they have resigned from their position six months before the date set for the election.






6.
Public servants whose appointment and recall are discretionary and those who have fixed-term contracts, unless they have resigned prior to the date of registration of their candidacy. The other public servants and teachers can submit their candidacy and shall enjoy a leave of absence without salary from the date of registration of their candidacies up to the date following the election, and if they are elected while they hold office. Performance of their duties by those who are elected to parish boards shall not be incompatible with the performance of their duties as public servants or teachers.






7.
Those who have exercised executive authority in de facto governments.






8.
Members of the Armed Forces and the National Police Force on active duty.





Article 114


The authorities elected by the people can be reelected only once, consecutively or not, for the same position. The authorities elected by the people who submit their candidature for a different office shall resign from the one they are currently holding.



Article 115


The State, through the media, shall guarantee, in an equitable and egalitarian fashion, promotion of the election fostering debate and dissemination of the program platforms of all the candidates. Political subjects cannot hire advertising in the media and on billboards.


The use of State resources and infrastructure, as well as government publicity, at all levels of government for the electoral campaign, is forbidden.


The law shall set sanctions for those who fail to comply with these provisions and shall determine the limit and control mechanisms for political solicitation and campaign spending.



Article 116


For multi-person elections, the law shall establish an electoral system in line with the principles of proportionality, equality of vote, equity, parity and rotation of power between women and men and shall determine the voting precincts inside and outside the country.



Article 117


Legal reforms to election are forbidden during the year prior to holding elections.


If a provision is declared unconstitutional and this affects the normal development of the electoral process, the National Electoral Council shall propose to the Legislative Branch of Government a bill so that the Legislature can review it within no fewer than thirty (30 days); if it is not dealt with, it shall come into force by law.



CHAPTER 2. Legislative Branch of Government



SECTION 1. National Assembly



Article 118


The Legislative Branch of Government is exercised by the National Assembly, which is comprised of Assembly persons elected for a four-year term of office.


The National Assembly is comprised one single house of representatives and shall have its seat in Quito. In exceptional circumstances, it can meet in any part of the country's territory.


The National Assembly shall be comprised of







1.
Fifteen (15) Assembly persons elected as representatives of the nation as a whole (national district).






2.
Two (2) Assembly persons elected for each province, plus one (1) additional Assembly person for every two hundred thousand (200,000) inhabitants or fraction thereof over one hundred fifty thousand (150,000), on the basis of the last national population census.






3.
The law shall determine the election of Assembly persons representing regions, metropolitan districts, and the district representing Ecuadorians living abroad.





Article 119


To be an Assembly person, one must be an Ecuadorian national, at least eighteen (18) years of age at the time of registering one's candidacy, and in possession of political rights.



Article 120


The National Assembly shall have the following attributions and duties, in addition to those provided for by law:







1.
To swear into office the President and Vice-President of the Republic when the National Electoral Council has declared that they have won the election. The swearing-in ceremony shall take place on the 24th of May of the year they were elected.






2.
To declare disempowering physical or mental disability preventing the President of the Republic from fulfilling his/her duties and to decide their termination of office in accordance with the provisions of the Constitution.






3.
To elect the Vice-President, in the event of his/her definitive absence, from a shortlist of candidates proposed by the President of the Republic.






4.
To be apprised of the annual reports that must be submitted by the President of the Republic and issue views regarding them.






5.
To participate in the constitutional reform process.






6.
To expedite, codify, reform and repeal laws and interpret them, with a generally mandatory nature.






7.
To create, amend or eliminate taxes by means of the law, without detriment to the attributions granted to decentralized autonomous governments.






8.
To adopt or turn down international treaties in those cases whenever appropriate.






9.
To audit the activities of the Executive, Electoral, and Transparency and Social Control Branches of Government and other bodies of the public sector and to request public servants to provide the information that it deems necessary.






10.
To authorize, on the basis of a vote of two thirds of its members, the criminal impeachment of the President or Vice-President of the Republic when the competent authority so requests it on substantive grounds.






11.
To swear into office the supreme authority of the Office of the State Prosecutor, the Office of the Comptroller General, the Attorney-General's Office, the Office of the Human Rights Ombudsman, the Office of the Attorney for the Defense of the People, the Superintendencies, and the members of the National Electoral Council, the Judiciary Council, and the Council for Public Participation and Social Control.






12.
To adopt the General Budget of the State, in which the limits of government indebtedness shall be stipulated, and monitor its implementation.






13.
To grant amnesty for public crimes and pardons for humanitarian reasons, with the favorable vote of two thirds of its members. The above shall not be granted for crimes perpetrated against public administration or for genocide, torture, forced disappearance of persons, kidnapping, or homicide on political or moral grounds.





Article 121


The National Assembly shall elect a President and two Vice-Presidents from among its members, for a two-year term of office, and they can be reelected.


The Vice-Presidents shall hold, in order, the office of the President in the event of temporary or definitive absence or resignation from office of the President of the National Assembly. The National Assembly shall fill the vacancies when required and for the time remaining to complete the terms of office.


The National Assembly shall elect from outside its membership a secretary and a pro-secretary.



Article 122


The supreme body of the legislative administration shall be comprised of those who hold the office of President and the office of the two Vice-Presidents and of four members elected by the National Assembly from among the Assembly persons belonging to different legislative groups.



Article 123


The National Assembly shall be installed in Quito, without the need to issue a call to meeting, on the fourteenth of May of the year of its election. The plenary shall be held regularly and permanently, with two fifteen-day recesses every year. The sessions of the National Assembly shall be public, barring those exceptions provided for by the law.


During recess, the President of the National Assembly, as such, at the request of the majority of the members of the Assembly or of the President of the Republic, shall convene special sessions to deal exclusively with the specific matters indicated in the call to meeting.



Article 124


The political parties or movements that have a number of Assembly persons accounting for at least ten percent (10%) of the members of the National Assembly may be able to set up a legislative group. The political parties or movements that do not manage to account for the above-mentioned percentage will be able to join with others for the purpose of forming a legislative group.



Article 125


To fulfill its attributions, the National Assembly shall set up permanent specialized committees, in which all of its members shall participate. The law shall determine the number, establishment, and competencies of each one.



Article 126


To carry out its work, the National Assembly shall be governed by the corresponding law and its internal regulations. To amend or codify this law, an absolute majority of the members of the Assembly shall be required.



Article 127


The Assembly persons shall perform a public duty at the service of the country, they shall act for the general welfare of the nation; they shall be held politically liable by society for their deeds or omissions in the performance of their duties and attributions; and they shall be obliged to render accounts to their constituents.


Assembly persons shall not be able:







1.
To hold any other public or private office or perform their professional activities if the latter are incompatible with their office, except for teaching at university as long as their schedule allows them.






2.
To provide, process, receive or administer resources of the General Budget of the State, except those earmarked for the functioning of the administrative budget of the National Assembly.






3.
To process appointments to public office.






4.
To collect allowances and other income from public funds that do not pertain to their duty as Assembly persons.






5.
To accept appointments, delegations, commissions or representations that are paid from other State duties.






6.
To be a member of the governing boards of other associated bodies of institutions or companies in which the State has a share.






7.
To enter into contracts with entities of the public sector.




Whoever fails to observe one of these prohibitions shall forfeit the status of Assembly person, in addition to being held liable by law for this failure.



Article 128


Assembly persons shall enjoy parliamentary immunity from legal proceedings by the National Court of Justice during the performance of their duties; they shall not be held civilly or criminally liable either for the opinions they give or for the decisions or actions they carry out in the performance of their duties, inside or outside the National Assembly.


To file criminal proceedings against an Assembly person, prior authorization from the National Assembly shall be required, except in those cases that are not related to the performance of their duties. If the petition filed by the competent judge requesting authorization for trial proceedings is not answered within a term of thirty (30) days, it shall be construed as granted.


During the periods of recess, the time-limits indicated above shall be suspended. Assembly persons can only be arrested and imprisoned in case of a felony or final judgment of conviction.


Criminal proceedings that had been filed prior to the swearing into office shall continue to be processed by the judge in charge of the hearing the case.



SECTION 2. Monitoring government action



Article 129


The National Assembly shall be able to proceed with the impeachment of the President or Vice-President of the Republic at the request of at least one third of its members, in the following cases:







1.
For crimes against the security of the State.






2.
For crimes of extortion, bribery, embezzlement or illicit enrichment.






3.
For crimes of genocide, torture, forced disappearance of persons, kidnapping or homicide on political or moral grounds.




To file impeachment proceedings, a ruling of admissibility by the Constitutional Court shall be required, but prior criminal proceedings shall not be required.


Within seventy-two hours, once the procedures provided for by law have concluded, the National Assembly shall issue a ruling, with a statement of its reasons, on the basis of evidence for his/her defense submitted by the President of the Republic.


To proceed with censure and removal from office, a favorable vote of two thirds of the members of the National Assembly shall be required. If the censure leads to grounds for suspicion of criminal liability, a decision shall be taken to refer the matter for investigation by the competent judge.



Article 130


The National Assembly shall be able to remove the President of the Republic from office in the following cases:







1.
For having taken up duties that do not come under his/her competence, after a favorable ruling by the Constitutional Court.






2.
For severe political crisis or internal unrest.




Within seventy-two (72) hours, after concluding the procedure provided for by law, the National Assembly shall issue a ruling, with a statement of its reasons, on the basis evidence for his/her defense submitted by the President of the Republic.


To proceed with the removal from office, the favorable vote of two thirds of the members of the National Assembly shall be required. If the motion to remove the President from office is adopted, the Vice-President shall take over the Office of the President of the Republic.


This power can only be exercised once during the legislative period, during the first three years of office.


Within seven days at the most after publication of the ruling to remove the President from office, the National Electoral Council shall convene for a same date legislative and presidential elections ahead of time for the rest of the respective terms of office. Installation of the National Assembly and the swearing in of the President-elect shall take place in accordance with the provisions of the Constitution, on the date set by the National Electoral Council.



Article 131


The National Assembly shall be able to file impeachment proceedings at the request of at least one fourth of its members, and for failure to perform the duties stipulated by the Constitution and the law, against the Ministers of State or the supreme authority of the Office of the State Prosecutor, the Office of the Comptroller General, the Attorney-General's Office, the Office of the Human Rights Ombudsman, the Office of the Attorney for the Defense of the People, the Superintendencies, and the members of the National Electoral Council, the Electoral Dispute Settlement Court, the Judiciary Council and the Council for Public Participation and Social Control, and the other authorities as provided for by the Constitution, during the performance of their duties in office and up to one year after concluding their respective terms of office.


To proceed with their censure and removal from office, the favorable vote of the absolute majority of the members of the National Assembly shall be required, except for Ministers of State and members of the Electoral Branch of Government and the Judiciary Council, in which case two thirds shall be required.


Censure shall lead to the immediate removal of the authority from office. If the reasons for the censure lead to grounds for suspicion of criminal liability, the decision shall be taken to refer the matter for investigation by the competent authority.



SECTION 3. Legislative procedures



Article 132


The National Assembly shall adopt laws as general norms for the general welfare. The attributions of the National Assembly that do not require the enactment of a law are exercised by means of agreements or resolutions. A law shall be required in the following cases:







1.
Regulating the exercise of constitutional rights and guarantees.






2.
Providing for the criminal categorization of infringements and providing for the corresponding sanctions.






3.
Levying, amending or eliminating taxes, without detriment to the attributions that the Constitution grants to decentralized autonomous governments.






4.
Attributing duties, responsibilities, and competencies to decentralized autonomous governments.






5.
Amending the political and administrative division of the country, except with respect to parishes.






6.
Granting public monitoring and regulatory bodies the power to issue standards of a general nature in matters pertaining to their competence, without being able to alter or innovate legal provisions.





Article 133


Laws shall be organic and regular.


The following shall be organic laws:







1.
Those governing the organization and functioning of the institutions established by the Constitution.






2.
Those governing the exercise of constitutional rights and guarantees.






3.
Those governing the organization, competencies, powers, and functioning of decentralized autonomous governments.






4.
Those related to the system governing political parties and the electoral system.




The issuance, reform, repeal and interpretation, of a generally mandatory nature, of organic laws shall require an absolute majority of the members of the National Assembly.


The others shall be regular laws, which cannot amend or prevail over an organic law.



Article 134


The initiative to submit bills pertains:







1.
To the Assembly persons, with the support of a legislative group or at least five percent (5%) of the members of the National Assembly.






2.
To the President of the Republic.






3.
To the other branches of the State in the framework of their jurisdiction.






4.
To the Constitutional Court, the Office of the State Prosecutor, the Attorney-General's Office, the Office of the Human Rights Ombudsman, and the Office of the Attorney for the Defense of the People in the subjects that pertain to them in accordance with their attributions.






5.
To the citizens who are in possession of their political rights and the social organizations that benefit from the support of at least zero point twenty-five percent (0.25%) of the citizens registered in the national voter registration list.






6.
Those who submit bills in accordance with the present provisions will be able to participate in their discussion, either personally or by means of their delegates.





Article 135


Only the President of the Republic will be entitled to submit bills that levy, amend or eliminate taxes, that increase public spending or that change the country's political and administrative division.



Article 136


Bills must refer to one single subject and shall be submitted to the President of the National Assembly with sufficient explanation of their grounds, the list of articles that are being proposed and a clear indication of the articles that would be repealed or amended by the new laws. If the bill does not meet these requirements, it shall not be processed.



Article 137


The bill shall be subject to two debates. The President of the National Assembly, within the time-limits set by law, shall order distribution of the bill to the members of the Assembly and shall publicly disseminate an abstract of the law and shall send it to the corresponding committee, which shall start its respective examination and processing.


Citizens interested in having the bill adopted or who believe that their rights might be affected by its enactment shall be entitled to appear before the committee to expound their arguments.


Once the bill has been adopted, the Assembly shall send it to the President of the Republic so that he/she can approve it or object to it on the basis of substantiated grounds. Once the bill has been approved or if there are no objections within thirty days after it was received by the President of the Republic, the law shall be enacted and it shall be published in the Official Register.



Article 138


If the President of the Republic totally objects to the bill, the National Assembly can once again consider it, but only one year after the date of the objection. Once this period has elapsed, the Assembly can ratify it in one single debate, with a favorable vote of two thirds of its members, and shall send it immediately to the Official Register for publication.


If the objection is partial, the President of the Republic shall submit an alternative text, which cannot include subjects not envisaged in the bill; the same restriction must also be observed by the National Assembly when adopting the suggested amendments.


The Assembly shall examine the partial objection within thirty (30) days as of the date of its submission and shall be able, in one single debate, to adhere to it and amend the bill with the favorable vote of the majority of those attending the session. The initially adopted project can also be ratified by the favorable vote of two thirds of its members.


In both cases, the Assembly shall send the law to the Official Register for publication. If the Assembly does not examine the objection within the time-limits indicated, it shall be understood that it adheres to it and the President of the Republic shall order enactment of the law and its publication in the Official Register.


If unconstitutionality is the grounds of the objection, then the objection shall first be resolved.



Article 139


If the objection of the President of the Republic is based on the bill's total or partial unconstitutionality, a ruling issued by the Constitutional Court shall be required and it must be issued within thirty days.


If the ruling confirms that the bill is totally unconstitutional, it shall be shelved, and if it is ruled that it is partially unconstitutional, the National Assembly shall make the necessary changes so that the bill can secure the approval of the President of the Republic. If the Constitutional Court rules that the bill is not unconstitutional, the National Assembly shall enact it and order its publication.



Article 140


The President of the Republic will be able to send to the National Assembly bills qualified as urgent on economic matters. The Assembly must adopt, amend or turn them down within thirty (30) days at the most as of their reception.


Procedures for submittal, discussion and adoption of these bills shall be the regular ones, except with respect to the previously established time-limits. While a bill qualified as urgent is being discussed, the President of the Republic will not be able to send another, unless a State of Exception has been decreed.


When the Assembly does not adopt, amend or turn down the bill qualified as urgent in economic matters within the stipulated time-limits, the President of the Republic shall enact it as a decree-law or shall order its publication in the Official Register. The National Assembly shall be able, at any time, to amend or repeal it, on the basis of the regular process provided for by the Constitution.



CHAPTER 3. Executive Branch of Government



SECTION 1. Organization and duties



Article 141


The President of the Republic performs the duties of the Executive Branch of Government and is the Head of State and Government and is in charge of public administration.


The Executive Branch is comprised of the Office of the President and the Office of the Vice-President of the Republic, the Ministries of State and the other organizations and institutions needed to fulfill, in the framework of their competence, the attributions of Leadership, planning, implementation and evaluation of national public policies and plans that are created to implement them.



Article 142


The President of the Republic shall be an Ecuadorian national by birth, at least thirty (30) years of age when registering his/her candidacy, in possession of his/her political rights, and not subject to any of the disqualifications or prohibitions provided for by the Constitution.



Article 143


Candidates to the office of the President and Vice-President of the Republic shall appear on the same voting ballot. The President or Vice-President shall be elected by absolute majority of the valid ballots that were cast. If, at the first round of voting, no electoral pair secures the absolute majority of votes, a second electoral round shall be held within the ensuing forty-five days, and the two electoral pairs who have obtained the highest number of votes in the first round shall participate in the second round. A second round of voting shall not be necessary if the electoral pair that obtained the highest ranking garners at least 40% of the valid votes and a difference of more than 10% of the number of votes obtained by the electoral pair ranking second.



Article 144


The term of office of the President of the Republic shall start ten days after installation of the General Assembly, before which he/she shall be sworn into office. If the National Assembly has already been installed, the term of office of the new administration shall begin within forty-five (45) days after the results of the election have been announced.


The President of the Republic shall remain four years in office and can be reelected only once.


The President of the Republic, during his/her term of office and up to one year after leaving office, must advise the National Assembly ahead of time of any departure from the country, the duration and reasons for absence from the country.



Article 145


The President of the Republic shall cease to perform his/her duties and shall leave office in the following cases:







1.
Expiry of the presidential term of office.






2.
Voluntary resignation from office accepted by the National Assembly.






3.
Removal from office, in accordance with the provisions of the Constitution.






4.
Permanent physical or mental disability preventing him/her from performing his/her duties, as certified in accordance with law by a committee of specialized physicians and so declared by the National Assembly with the votes of two thirds of its members.






5.
Giving up the post, as confirmed by the Constitutional Court and declared by the National Assembly with the votes of two thirds of its members.






6.
Impeachment and recall, in accordance with the procedures provided for by the Constitution.





Article 146


In the event of a temporary absence from the Office of the President of the Republic, the President shall be replaced by the person holding the office of Vice-President. A temporary absence shall be understood as the result of illness or other force majeure circumstance that prevents the performance of duties for a maximum period of three months or the leave of absence granted by the National Assembly.


In the event of the definitive absence of the President of the Republic, the person holding the office of Vice-President shall replace the President for time remaining to complete the corresponding presidential term of office.


In the event of a simultaneous and definitive absence of the President and Vice-President of the Republic, the President of the National Assembly shall temporarily take on the office of President, and within forty-eight (48) hours, the National Electoral Council shall convene an election for these offices. Those who are elected shall perform their respective duties until the term of office has expired. If there is one year or less before expiry of the term of office, the President of the National Assembly shall take the office of the President of the Republic for what remains of the term of office.



Article 147


The following are the attributions and duties of the President of the Republic, in addition to those stipulated by law:







1.
To observe and enforce the Constitution, laws, international treaties, and other legal regulations within the scope of his/her competency.






2.
To submit, at time of being sworn into office before the National Assembly, the basic guidelines of the policies and actions that will be developed during his/her term of office.






3.
To define and direct the public policies of the Executive Branch.






4.
To submit to the National Planning Council the proposal for the National Development Plan for its adoption.






5.
To direct public administration with a decentralized approach and to issue the decrees needed for its integration, organization, regulation and monitoring.






6.
To create, change, and eliminate coordination ministries, entities and bodies.






7.
To annually submit to the National Assembly the report on compliance with the National Development Plan and the objectives that the government intends to achieve the following year.






8.
To send the draft General Budget of the State to the National Assembly for its adoption.






9.
To appoint and remove from office Ministers of State and other public servants whose appointment pertains to him/her.






10.
To draw up the country's foreign affairs policy, to sign and ratify international treaties, and to remove from office ambassadors and heads of mission.






11.
To participate with legislative initiatives in the process of drafting laws.






12.
To approve bills adopted by the National Assembly and to order their enactment in the Official Register.






13.
To issue the regulations that are needed to enforce laws, without infringing them or altering them, as well as those that are required for the sound functioning of the administration.






14.
To convene a referendum in those cases and with those requirements provided for in the Constitution.






15.
To convene the National Assembly for special sessions, identifying the specific matters that will be dealt with.






16.
To exercise the supreme authority for the Armed Forces and the National Police Force and designate the members of the high command of the armed and police forces.






17.
To safeguard the country's sovereignty, the independence of the State, domestic law and order and public security and to exercise the political leadership of national defense.






18.
To pardon, reduce and commute sentences, in accordance with the law.





Article 148


The President of the Republic will be able to dissolve the National Assembly when, in his/her opinion, it has taken up duties that do not pertain to it under the Constitution, upon prior favorable ruling by the Constitutional Court; or if it repeatedly without justification obstructs implementation of the National Development Plan or because a severe political crisis and domestic unrest.


This power can be exercised only once the first three years of his/her term of office.


Within seven days at the most after the publication of the decree of dissolution, the National Electoral Council shall convene, for the same date, legislative and presidential elections for the rest of the respective terms of office.


Up until the installation of the National Assembly, the President of the Republic shall be able, upon a prior favorable ruling issued by the Constitution Court, issue decree-laws for urgent economic matters, which may be adopted or repealed by the legislative body.



Article 149


Whoever holds the office of Vice-President of the Republic shall meet the same requirements, shall be subject to the same disqualifications and prohibitions as those set for the President of the Republic, and shall perform his/her duties for the same term of office.


The Vice-President of the Republic, when not replacing the President of the Republic, shall perform the duties that the latter assigns him/her.



Article 150


In the event of temporary absence of whoever holds the office of Vice-President of the Republic, replacement shall pertain to the Minister of State who is designated by the Office of the President of the Republic.


Causes for temporary absence of whoever holds the office of Vice-President of the Republic shall be the same as those set for the President of the Republic.


In the event of the definitive absence of the Vice-President of the Republic, the National Assembly, on the basis of a vote of the majority of its members, shall elect his/her replacement from a shortlist of candidates submitted by the Office of the President of the Republic. The elected person shall perform his/her duties for the time that remains to complete the term of office.


If the National Assembly neglects to pronounce itself within thirty days of being notified of the petition, it shall be understood that the first person appearing on the shortlist of candidates shall be chosen.



Article 151


The Ministers of State shall be appointed and recalled at the discretion of the President of the Republic and shall represent him/her in matters inherent to the respective ministries for which they are responsible. They shall be held liable politically, civilly and criminally for the actions and contracts they enter into during the performance of their duties, regardless of the State's subsidiary civil responsibility.


To be a standing Minister of State, one is required to be an Ecuadorian national, to be in possession of political rights and to not have incurred any disqualification or incompatibility, as provided for by the Constitution. The number of Ministers of State, their name and the competencies assigned to them shall be established by means of a decree issued by the Office of the President of the Republic.



Article 152


The following cannot be Ministers of State:







1.
Relatives up to the fourth degree of consanguinity and the second degree of affinity of those who hold the office of President and Vice-President of the Republic.






2.
Natural persons, owners, board of director members, representatives or proxies of private-sector legal entities, whether domestic or foreign, that have a contract with the State for the implementation of public works, the provision of public services or the production of natural resources, by means of a concession, partnership or any other type of contract.






3.
Members of the Armed Forces and the National Police Force on active duty.





Article 153


Those who have held the standing post of Minister of State and public servants at the upper echelons of public administration as defined by law, once they have left their post and for the ensuing two years, cannot be member of the board of directors and executive management team or be legal representatives or have the power of attorney for private-sector legal entities, whether domestic or foreign, that have entered into a contract with the State, whether for the implementation of public works, the provision of public services, or the production of natural resources, by means of a concession, partnership or any other type of contract, nor can they be officers of international financial institutions that have pending credit with the country.



Article 154


The Ministers of State, in addition to the attributions given to them by law, are in charge of







1.
Exercising leadership of the public policies concerning the area under their responsibility and issuing the agreements and administrative resolutions that are required for its management.






2.
Submitting to the National Assembly the reports that are required and that are related to the areas under their responsibility and to appear when called or subject to impeachment.





Article 155


In each territory, the President of the Republic shall be entitled to have one representative who monitors observance of the policies of the Executive Branch and who directs and coordinates the activities of its public servants.



SECTION 2. National Equality Councils



Article 156


The National Equality Councils are bodies responsible for ensuring the full observance and exercise of the rights enshrined in the Constitution and in international human rights instruments. The Councils shall exercise their attributions for the drafting, cross-cutting application, observance, follow-up and evaluation of public policies involving the issues of gender, ethnic groups, generations, interculturalism, and disabilities and human mobility, in accordance with the law. To achieve their objectives, they shall coordinate with leading and executive entities and with specialized organizations for the protection of rights at all levels of government.



Article 157


The National Equality Councils shall be comprised, on the basis of a parity approach, of representatives of civil society and the State, and they shall be chaired by those who represent the Executive Branch. The structure, functioning and form of membership of their members shall be governed by the principles of rotation of power, democratic participation, inclusion and pluralism.



SECTION 3. Armed Forces and National Police Force



Article 158


The Armed Forces and National Police Force are institutions aimed at protecting citizen rights, liberties, and guarantees.


The fundamental mission of the Armed Forces is the defense of the country's sovereignty and territorial integrity, and, complementary, support the State’s integral security in accordance with the law.


Internal protection and upholding law and order are exclusive duties of the State and responsibility of the National Police Force.


The employees and officers of the Armed Forces and the National Police Force shall be trained in the basic principles of democracy and human rights and shall respect the dignity and human rights of persons without any discrimination and with full observance of the legal regulatory framework.



Article 159


The Armed Forces and the National Police Force shall be obedient and not deliberative; they shall fulfill their mission strictly subject to civilian power and the Constitution.


The authorities of the Armed Forces and the National Police Force shall be responsible for the orders that are given. Obedience of orders from their superiors shall not exonerate those who carry them out from being held liable for them.



Article 160


Persons wishing to have a career in the armed forces or police force shall not be discriminated against for admittance. The law shall stipulate the specific requirements for those cases where special skills, knowledge or capabilities are required.


Members of the Armed Forces and the National Police Force shall be subject to specific laws governing their rights and obligations and subject to their system of advancement and promotions based on merit and gender equity criteria. Their job security and professional development shall be guaranteed.


The members of the Armed Forces and the National Police Force can only be deprived of their ranks, pensions, decorations and commendations for causes set forth in these laws and cannot make use of privileges stemming from their ranks over the rights of persons.


The members of the Armed Forces and the National Police Force shall be judged by the bodies of the Judicial Branch of Government; in the case of crimes committed in the framework of their specific mission, they shall be judged by specialized military and police courts, belonging to the same above-mentioned Judicial Branch. Breach of the rules of discipline shall be judged by the competent organizations provided for by law.



Article 161


Civic-military service is voluntary. This service shall be performed in the framework of respect for diversity and rights and shall be supported by alternative training in various occupational fields that contribute to individual development and the well-being of society. Those who participate in this service shall not be taken to areas of high military risk.


All forms of forced recruitment are forbidden.



Article 162


The Armed Forces can only participate in economic activities involving national defense and can provide their contingent to support national development, in accordance with the law.


The Armed Forces will be able to organize reserve forces, in accordance with the needs to perform their duties. The State shall allocate the resources that are needed for their equipment, training, and education.



Article 163


The National Police Force is a state institution that is civilian, armed, technical, structured by ranks, disciplined, professional and highly specialized, whose mission is to provide for public safety and law and order, and to protect the free exercise of rights and security of persons in the national territory.


The members of the National Police Force shall receive training based on human rights, specialized research, prevention, control, and crime prevention, and the use of methods of deterrence and conciliation as alternatives to the use of force.


For the development of its activities, the National Police Force shall coordinate its duties with the different levels of decentralized autonomous governments.



SECTION 4. State of Exception



Article 164


The President of the Republic shall be entitled to decree a State of Exception throughout the country's territory or in part of this territory in the event of aggression, international or domestic armed conflict, severe domestic unrest, public calamity or natural disaster. The declaration of a State of Exception shall not interrupt the activities of the State's duties.


The State of Exception shall observe the principles of needs, proportionality, legality, temporariness, territoriality and reasonableness. The decree establishing the State of Exception shall indicate its cause and motivation, territorial scope of application, period of duration, measures that must be applied, the rights that can be suspended or restricted and the notifications that correspond, in accordance with the Constitution and international treaties.



Article 165


During the State of Exception, the President of the Republic can only suspend or limit the exercise of the right to the inviolability of domicile, inviolability of correspondence, freedom of movement, freedom to associate and assemble, and freedom of information, under the terms set forth by the Constitution.


Once the State of Exception has been declared, the President of the Republic can:







1.
Decree the advanced collection of taxes.






2.
Use public funds allocated for other purposes, except those for health and education






3.
Transfer the seat of government to anyplace of the country's territory.






4.
Order prior censorship of information in the media strictly with respect to the reasons for the State of Exception and the security of the State.






5.
Establish all or part of the country's territory as a security zone.






6.
Order the use of the Armed Forces and the National Police Force and call to active duty the entire reserve forces or part of them, as well as staff from other institutions.






7.
Order the closing or enabling of seaports, airports, and border passes.






8.
Order the mobilization and requisitions that might be needed and decree national demobilization when normal conditions are restored.





Article 166


The President of the Republic shall notify the National Assembly, the Constitutional Court, and the relevant international organizations of the State of Exception within forty-eight (48) hours after the signing of the corresponding decree. If circumstances justify it, the National Assembly will be entitled to repeal the decree at any time, without detriment to any ruling about its constitutional validity that might be issued by the Constitutional Court.


The decree of a State of Exception shall be in force for up to a maximum period of 60 days. If the grounds for the decree persist, it can be renewed for up to 30 additional days, which must be notified.


If the President of the Republic does not renew the decree of the State of Exception or does not notify it, it shall be understood to have expired.


When the causes motivating the State of Exception disappear, the President of the Republic shall decree its termination and shall immediate notify this, with the corresponding report.


Public servants shall be responsible for any abuse that might have been committed in the exercise of their powers while the State of Exception was in force.



CHAPTER 4. Judicial and Indigenous Justice Branch of Government



SECTION 1. Principles for the administration of justice



Article 167


The power to administer justice comes from the people and is exercised by the bodies of the Judicial Branch of Government and by the other bodies and functions provided for by the Constitution.



Article 168


The administration of justice, in compliance with its duties and in the exercise of its attributions, shall apply the following principles:







1.
The bodies of the Judicial Branch shall benefit from both internal and external independence. Any breach of this principle shall entail administrative, civil, and criminal liability, in accordance with the law.






2.
The Judicial Branch shall benefit from administrative, economic and financial autonomy.






3.
By virtue of the jurisdictional unity, no authorities of the other branches of government shall be able to perform duties for the ordinary administration of justice, without detriment to the jurisdictional powers recognized by the Constitution.






4.
Access to the administration of justice shall be free of charge. The law shall set the structure for court costs.






5.
In all of their phases, the trials and their decisions shall be public, except for those cases expressly indicated in the law.






6.
Formal procedures for conducting proceedings in all matters, instances, stages and steps shall be carried out using the verbal system, in accordance with the principles of consolidation, cross-examination, and provision.





Article 169


The procedural system is a means to carry out justice. The procedural standards shall embody the principles of simplification, consistency, effectiveness, immediacy, swiftness and procedural economy and shall ensure the effectiveness of the guarantees for due process of law. Justice shall not be sacrificed because of the sole omission of formalities.



Article 170


For admittance to the Judicial Branch, the criteria of equality, equity, rectitude, competitiveness, merits, publicity, challenge and public participation shall be observed.


The judiciary career stream is recognized and guaranteed in regular justice. Professional development shall be guaranteed by continuous training and periodic evaluation of the performance of public servants of the judiciary, as indispensable conditions for promotion and permanence in the judiciary career stream.



SECTION 2. Indigenous justice



Article 171


The authorities of the indigenous communities, peoples, and nations shall perform jurisdictional duties, on the basis of their ancestral traditions and their own system of law, within their own territories, with a guarantee for the participation of, and decision-making by, women. The authorities shall apply their own standards and procedures for the settlement of internal disputes, as long as they are not contrary to the Constitution and human rights enshrined in international instruments.


The State shall guarantee that the decisions of indigenous jurisdiction are observed by public institutions and authorities. These decisions shall be subject to monitoring of their constitutionality. The law shall establish the mechanisms for coordination and cooperation between indigenous jurisdiction and regular jurisdiction.



SECTION 3. Principles of the Judicial Branch



Article 172


Judges shall administer justice subject to the Constitution, international human rights instruments and the law.


The public servants of the judiciary, which include judges and other operators of justice, shall apply the principle of due diligence in the processes of administering justice.


The judges shall be responsible for damages to the parties as result of delays, neglect, denial of justice, and lawbreaking.



Article 173


Administrative acts by any State authority can be challenged, both by administrative proceedings and with the bodies corresponding to the Judicial Branch.



Article 174


Public servants of the judiciary cannot practice as attorneys-at-law or hold any other public or private employment, except university teaching outside office hours.


Procedural bad faith, wrongful or hasty litigation, the generation of obstacles or procedural delays shall be punishable by law.


Judges cannot hold any executive office in political parties and movements or participate as candidates in elections by universal suffrage or carry out activities of political or religious solicitation.



Article 175


Children and adolescents shall be subject to specialized legislation and administration of justice, as well as operators of justice who are duly trained and who shall enforce the principles of the doctrine of integral protection. The specialized administration of justice shall divide competency in the protection of rights and the liability of adolescent lawbreakers.



Article 176


The requirements and procedures for designating public servants of the judiciary must involve a competitive merit-based examination, subject to challenge and social monitoring; parity between men and women shall be fostered.


Except for the judges of the National Court of Justice, the public servants of the judiciary must take a general and special training course and pass theoretical, practical and psychological tests for their admittance to the judiciary service.



SECTION 4. Organization and functioning



Article 177


The Judicial Branch is comprised of jurisdictional bodies, administrative bodies, support bodies and autonomous bodies. The law shall determine its structure, duties, attributions, competencies and all that is needed for the adequate administration of justice.



Article 178


The jurisdictional bodies, without detriment to the other bodies with equal powers recognized in the Constitution, are those in charge of administering justice and they shall be as follows:







1.
The National Court of Justice.






2.
The provincial courts of justice.






3.
The courts and tribunals provided for by law.






4.
The justices of the peace.




The Judiciary Council is the body for the governance, administration, surveillance and discipline of the Judicial Branch.


The Judicial Branch shall have as support bodies the notary service, the judiciary auctioneers, the judiciary custodians, and others provided for by law.


The Office of the Attorney for the Defense of the People and the Attorney-General's Office are the autonomous bodies of the Judicial Branch.


The law shall provide for the organization, scope of competency, Auctioning and judiciary bodies of the Judicial Branch, and everything that is needed for the adequate administration of justice.



SECTION 5. Judiciary Council



Article 179


The Judiciary Council shall be comprised of 5 delegates and their respective deputies (substitutes). Nominations of such delegates and their deputies shall be made by the President of the National Court of Justice, whose representative will be president of the Council, by the Attorney General of the State, by the Ombudsman, by the Executive Branch and by the National Assembly.


The Council for Public Participation and Social Control shall approve such nominations, through a public scrutiny (transparent) process subject to citizen oversight and a right by the citizens to challenge such process.


The Council for Public Participation and Social Control will determine procedure, terms and other elements of the process.


The term of both regular members and deputies (substitutes) of the Judiciary Council shall be six years.


The Judiciary Council shall report its annual activities before the National Assembly, who will have the power to monitor and judge the Judiciary Council members.



Article 180


The members shall meet the following requirements:







1.
Be an Ecuadorian national and in possession of political rights.






2.
Hold a university degree in law, legally recognized in the country and in the academic sectors related to the Council's inherent duties and legally accredited.






3.
Having practiced with notable rectitude and propriety the profession of attorney or university instructor in law or in subjects related to the Council's inherent duties, for a period of at least ten years.





Article 181


In addition to those powers established by law, the Judiciary Council shall also be empowered to:







1.
Define and implement policies for the improvement and modernization of the judicial system.






2.
Be informed of and approve the draft of the Judiciary’s budget, with the exception of the autonomous bodies.






3.
To direct the selection process for judges and other public officers of the Judiciary, as well as their evaluation, promotion and sanctioning. All processes shall be public and decisions shall be reasoned.






4.
To administer the judicial career and professionalization, and organize and manage schools for judicial training.






5.
To monitor the transparency and efficiency of the Judiciary.




The Judiciary Council’s decisions shall require a simple majority approval.



SECTION 6. Regular justice



Article 182


The National Court of Justice shall be comprised of twenty-one (21) judges, who shall be organized in specialized courts and shall be designated for a nine-year term of office. They cannot be reelected and a third of them shall be renewed every three years. They shall leave their office in accordance with the law.


The judges of the National Court of Justice shall elect, from among its members, the Chief Justice, who shall be representing the Judicial Branch and shall have a three-year term of office. In each court, a Chief Justice shall be elected for a one-year term.


There shall be alternate judges who shall be part of the Judicial Branch and who shall be selected on the basis of the same processes and shall have the same responsibilities and be subject to the same system of incompatibilities as those of the standing judges. The National Court of Justice shall have jurisdiction over the country's entire territory and its seat shall be in Quito.



Article 183


To be judge of the National Court of Justice, in addition to the requirements of propriety provided for by law, the following is required:







1.
Be an Ecuadorian national and in possession of political rights.






2.
Hold a university degree in law legally recognized in the country.






3.
Having practiced with notable rectitude the profession of attorney, judge or university instructor in law, for a period of at least ten years.




The judges of the National Court of Justice shall be elected by the Judiciary Council in conformity with a procedure entailing a competitive merit-based examination, subject to challenge and social monitoring. Parity between men and women shall be fostered.



Article 184


The National Court of Justice's duties, in addition to those provided for by law, shall be the following:







1.
To hear appeals for cassation, review and others provided for by law.






2.
To develop the system of case law precedents based on triple reiteration rulings.






3.
To hear cases that are filed against public servants who benefit from immunity.






4.
To submit bills concerning the system to administer justice.





Article 185


The sentences issued by the specialized courts of the National Court of Justice that repeat on three occasions the same ruling on the same point, shall obligatorily refer the decision to the plenary of the Court so that the latter can deliberate and decide, within sixty (60) days at the most, on whether they agree. If within that term no ruling is made or the previous decision is ratified, this opinion shall constitute a mandatory part of case law.


The judge responsible for drafting the opinion for each sentence shall be designated by the drawing of lots and must observe the mandatory case law set as a precedent. To change the mandatory case law criterion, the judge responsible for drafting the opinion shall base the decision on substantive legal grounds justifying the change, and his/her decision must be approved unanimous^ by the Court.



Article 186


In every province, there shall be a provincial court of justice comprised of the number of judges deemed necessary to process the cases coming from law firms, free professional practice of law, and university faculty. The judges shall be organized in specialized courts in the fields corresponding to those of the National Court of Justice.


The Judiciary Council shall determine the number of courts and justice tribunals that are necessary, in keeping with the needs of the population.


In each canton, there shall be at least one judge specializing in the family, children, and adolescents and one judge specializing in adolescent offenders, in accordance with the needs of the population.


In the localities where there is a social rehabilitation center, there shall be at least one judge on penitentiary guarantees.



Article 187


The public servants of the judiciary shall be entitled to remain in their posts as long as there are no legal grounds for dismissing them; they shall be subject to individual and periodic evaluation of their performance in line with the technical parameters drawn up by the Judiciary Council and subject to social control Those who do not comply with minimum requirements shall be dismissed.



Article 188


In compliance with the principle of jurisdictional unity, the members of the Armed Forces and the National Police Force shall be charged and tried by regular justice. Misconducts of a disciplinary or administrative nature shall be subject to their own procedural standards.


For reasons of hierarchical ranking and administrative liability, the law shall govern cases of immunity from prosecution.



SECTION 7. Justices of the peace



Article 189


Justices of the peace shall settle matters in a framework of equity and shall have the exclusive and mandatory competence to hear those individual, community, and district conflicts and infringements that are brought to their jurisdiction, in conformity with the law. In no case can they order the arrest and imprisonment of a person nor can they prevail over indigenous justice.


Justices of the peace shall use mechanisms of conciliation, dialogue, friendly settlement, and others practiced by the community to adopt their resolutions, which shall guarantee and observe the rights recognized by the Constitution. Sponsorship of an attorney shall not be necessary.


The justices of the peace must have their permanent domicile in the place where they exercise jurisdiction and must have the respect, consideration and support of the community. They shall be elected by their community, by means of a process whose responsibility pertains to the Judiciary Council and they shall remain in office until the community itself decides to remove them from office, in accordance with the law. To be a justice of the peace, it is not necessary to be a professional in law.



SECTION 8. Alternative means of dispute settlement



Article 190


Arbitration, mediation and other alternative procedures for dispute settlement are recognized. These procedures shall be applied subject to the law in those areas where, because of their nature, compromises can be reached.


In public bidding processes, legal arbitration shall be accepted after a favorable ruling by the Attorney-General's Office, in conformity with conditions provided for by law.



SECTION 9. Office of the Attorney for the Defense of the People



Article 191


The Office of the Attorney for the Defense of the People is an autonomous body of the Judicial Branch, aimed at guaranteeing full and equal access to justice by persons who, because of their situation of defenselessness or economic, social, or cultural status, cannot hire legal defense services for the protection of their rights.


The Office of the Attorney for the Defense of the People shall provide technical, timely, efficient, effective and free-of-charge legal services to support and legally advise the rights of persons in all matters and institutions.


The Office of the Attorney for the Defense of the People is indivisible and shall function as a decentralized entity with administrative, economic, and financial autonomy, it shall be represented by the Attorney for the Defense of the People and shall benefit from human and material resources and labor conditions that are equivalent to those of the Attorney-General's Office.



Article 192


The Attorney for the Defense of the People shall meet the following requirements:







1.
Be an Ecuadorian national and in possession of political rights.






2.
Hold a university law degree, legally recognized in the country and be knowledgeable in administrative management.






3.
Having practiced with notable rectitude and propriety the profession of attorney, judge or university instructor for a period of no less than ten years.




The Attorney for the Defense of the People shall perform his/her duties for six years and cannot be reelected and every year shall submit a report to the National Assembly.



Article 193


The Schools of Jurisprudence, Law or Legal Science of the universities shall organized and maintain services for the defense and legal counseling of persons of limited economic resources and groups who require priority attention.


So that other organizations can provide this service, they must be accredited and evaluated by the Office of the Attorney for the Defense of the People.



SECTION 10. Attorney-General's Office



Article 194


The Attorney-General's Office is an autonomous body of the Judicial Branch; it is one single indivisible body and shall function as a decentralized body and shall enjoy administrative, economic, and financial autonomy. The Attorney-General is its supreme authority and legal representative and shall act in accordance with constitutional principles, rights, and guarantees of due process of law.



Article 195


The Attorney-General's Office shall conduct, by virtue of its office or at the request of a party, pretrial inquiries and criminal proceedings; during the proceedings it shall exercise public action subject to the principles of timeliness and minimum criminal intervention, with special attention focused on the general welfare and on the rights of the victims. If the case is found to have merits, the Attorney-General shall formally charge the alleged offenders before a competent judge and shall promote indictment when substantiating the criminal trial.


To perform his/her duties, the Attorney-General shall organize and direct a comprehensive specialized system for inquiry, forensic medicine and medical examination, which shall include civil and police investigation staff; shall direct the system for the protection and assistance of victims, witnesses and participants in criminal proceedings; and shall perform the other duties provided for by law.



Article 196


The Attorney-General shall meet the following requirements:







1.
Be an Ecuadorian national and in possession of political rights.






2.
Hold a university degree in law legally recognized in the country and be knowledgeable about administrative management.






3.
Having practiced with notable rectitude and propriety the profession of attorney, judge or university instructor in criminal law for a minimum often years.




The Attorney-General shall perform his/her duties for six years and cannot be reelected, and must submit an annual report to the National Assembly. Appointment shall be made in accordance with the procedures provided for in the Constitution and the law.



Article 197


The career of public prosecutor is recognized and guaranteed, and its regulations shall be provided by law.


Professional development on the basis of ongoing training, as well as the periodical evaluation of its servants, shall be indispensable conditions for advancement and permanence in the career stream of public prosecutor.



SECTION 11. System for the protection of victims and witnesses



Article 198


The Attorney-General's Office shall direct the national system for the protection and assistance of victims, witnesses and other participants in the criminal proceedings, for which it shall coordinate the mandatory participation of public institutions related to the system's interests and objectives and shall articulate the participation of civil society organizations.


The system shall be governed by the principles of accessibility, responsibility, complementariness, timeliness, effectiveness, and efficiency.



SECTION 12. Notary services



Article 199


Notary services are public services. In each canton or metropolitan district there shall be the number of notaries set by the Judiciary Council The remunerations of notaries, the support staff structure for these services, and the fees that users must pay shall be set by the Judiciary Council The amounts collected from the rates charged shall be deposited into the General Budget of the State as provided for by law.



Article 200


The notaries are the repositories of public faith; they shall be appointed by the Judiciary Council after a process of public competitive and merit-based examination, subject to challenge and social control To be a notary, one must hold a university degree in law legally recognized in the country and have practiced with notable rectitude the profession of attorney for no less than three years. Notaries shall remain in office for six years and can only be reelected once. The law shall provide for accountability standards and the causes for their dismissal.



SECTION 13. Social rehabilitation



Article 201


The social rehabilitation system shall be ultimately aimed at ensuring the integral rehabilitation of the persons sentenced for crimes, for their reinsertion into society, as well as protecting incarcerated persons and guaranteeing their rights.


The system's priority is the development of the capabilities of the persons sentenced to exercise their rights and fulfill their responsibilities once they are released.



Article 202


The system shall guarantee its end purposes by a technical body in charge of evaluating the effectiveness of its policies, administering the incarceration centers, and setting standards for complying with the purposes of the system.


The penitentiary centers may be administered by decentralized autonomous governments, in accordance with the law.


The board of directors of the social rehabilitation body shall be comprised of representatives from the Executive Branch and professionals who have been designated in accordance with the law. The President of the Republic shall designate the minister of State who shall chair this body.


The security, technical, and administrative staff of the social rehabilitation system shall be appointed by the social rehabilitation body, after assessment of their technical, cognitive and psychological conditions.



Article 203


The system shall be governed by the following guidelines:







1.
Only those persons punished by imprisonment as a result of a conviction shall remain as inmates of social rehabilitation centers.







Only social rehabilitation centers and provisional detention centers shall be part of the social rehabilitation system and shall be authorized to hold imprisoned persons. Military quarters, police stations or other type of barracks are not authorized as places for imprisonment of the civilian population






2.
In social rehabilitation centers and provisional detention centers, plans for education, vocational training, farm production, arts and crafts, and industrial manufacturing, or any other occupational form, mental and physical health and culture and leisure shall be promoted and implemented.






3.
Judges of penitentiary guarantees shall ensure the rights of incarcerated persons in compliance with their sentence and shall decide upon their modifications.






4.
In detention centers, affirmative action measures shall be taken to protect the rights of persons belonging to groups requiring priority care.






5.
The State shall establish the conditions for the real social and economic insertion of persons after they have been incarcerated.





CHAPTER 5. Transparency and Social Control Branch of Government



SECTION 1. Nature and duties



Article 204


The people are the mandator and prime auditor of public power, in the exercise of their right to participation.


The Transparency and Social Control Branch of Government shall promote and foster monitoring of public entities and bodies and of natural persons or legal entities of the private sector who provide services or carry out activities for the general welfare, so they shall conduct them with responsibility, transparency and equity, it shall foster and encourage public participation; it shall protect the exercise and fulfillment of rights; and it shall prevent and combat corruption.


The Transparency and Social Control Branch shall be comprised of the Council for Public Participation and Social Control, the Office of the Human Rights Ombudsman, the Office of the Comptroller General, and the Superintendencies. These entities shall have a legal status and administrative, financial, budgetary and organizational autonomy.



Article 205


The representatives of the entities that are part of the Transparency and Social Control Branch shall have jurisdiction of the National Court and shall be subject to impeachment by the National Assembly. They will exercise their functions for a period of five years, with the exception of the members of the Council for Public Participation and Social Control, whose mandate will be four years. In the event of impeachment, and if they are removed from office, a new appointment process must be carried out, except for the members of the Council for Public Participation and Social Control, in which case the corresponding alternate will be appointed until the end of that period. In no case can the Legislative Branch designate the replacement.


Its supreme authorities must be Ecuadorian nationals who are in possession of their political rights and shall be selected by means of a competitive and merit-based examination with the submittal of candidacies, subject to citizen oversight and challenge.



Article 206


The standing representatives of the entities of the Transparency and Social Control Branch shall establish a coordination body and shall choose, from among themselves every year, the Chair of the Branch. The following shall be the attributions and duties of the coordination body, in addition to those provided for by law:







1.
To draw up public policies for transparency, monitoring, accountability, promotion of public participation and the fight against corruption.






2.
To coordinate the plan of action of the entities of the Branch, without undermining their autonomy.






3.
To articulate the drafting of the national plan for combating corruption.






4.
To submit to the National Assembly proposals for legal reforms in the framework of its competencies.






5.
To report annually to the National Assembly about the activities regarding fulfillment of its duties and whenever the latter requests this report.





SECTION 2. Council for Public Participation and Social Control



Article 207


The Council for Public Participation and Social Control shall promote and encourage the exercise of the rights involving public participation, shall promote and setup social control mechanisms in matters of general welfare, and shall designate the authorities that pertain to it in accordance with the Constitution and the law. The Council's structure shall be deconcentrated and shall be in line with the performance of its duties.


The Council shall be comprised of seven standing council persons and seven alternates. The standing members shall elect from among themselves the Chair, who shall be the Council's legal representative for a term that shall extend to the middle of his/her term of office.


The councilors will be elected by universal, direct, free and secret suffrage every four years coinciding with the elections of the authorities of the decentralized autonomous governments. The regime of their elections will be contemplated in the organic law that regulates their organization and operation.


The must be citizens with experience in social organizations, in citizen participation, in the fight against corruption or of recognized prestige that makes evident their civic commitment and defense of the general interest. The councilors may not be affiliates, adherents or leaders of political parties or movements, during the previous five years.



Article 208


The Council for Public Participation and Social Control shall have the following duties and attributions, in addition to those provided for by law:







1.
To promote public participation, encourage public deliberation processes and foster citizenship training, values, transparency, and the fight against corruption






2.
To establish mechanisms for the accountability of public sector institutions and entities and to contribute to citizen oversight and social monitoring processes.






3.
To urge the other entities of the Branch to act obligatorily on matters that merit intervention in the opinion of the Council






4.
To investigate reports about deeds or omissions affecting public participation or leading to corruption.






5.
To issue reports that point to evidence of liability, to draft the necessary recommendations and to promote the corresponding legal proceedings.






6.
To act as a procedural party in cases filed as consequence of its investigations. When a ruling determines that, in the perpetration of crime, there was improper appropriation of resources, the competent authority shall proceed to seize the personal assets of the sentenced party.






7.
To contribute to the protection of persons who report deeds of corruption (whistleblowers).






8.
To request from any of the entities or officials of State institutions information that it deems necessary for its investigations or proceedings. The persons and institutions shall cooperate with the Council and those who refuse to do so shall be punishable by law.






9.
To organize the process and oversee the transparency in the implementation of the activities of citizen commissions for the selection of state authorities.






10.
To designate the principal authority of the Office of the State Prosecutor and the Superintendencies from among the shortlists proposed by the President of the Republic, after the corresponding citizen challenge and oversight process.






11.
To designate the principal authority of the Office of the Human Rights Ombudsman, the Office of the Attorney for the Defense of the People, the Attorney General's Office, and the Office of the Comptroller General, after completing the corresponding selection process.






12.
To designate the members of the National Electoral Council, the Electoral Dispute Settlement Court, and the Judiciary Council, after completing the corresponding selection process.





Article 209


To perform its duties as designated, the Council for Public Participation and Social Control shall organize citizen selection commissions, which shall be in charge of conducting, in those cases that pertain to them, the public competitive and merit-based examination with the submittal of candidacies, citizen oversight and the right to challenge by the citizenry.


The citizen selection commissions shall be comprised of one delegate for each State branch of government and an identical number of representatives for social organizations and the citizenry, chosen by the public drawing of lots from among those submitting their candidacies and meeting the requirements provided for by the Council and the law. The candidates shall be subject to public scrutiny and citizen challenge. The commissions shall be directed by one of the representatives of the citizenry, who shall have the tie-breaking vote, and its sessions shall be open to the public.



Article 210


In those cases of selection of an authority by competitive and merit-based examination, the Council for Public Participation and Social Control shall choose the one who obtains the highest score in the respective examination and shall report this to the National Assembly for the respective swearing in office.


When dealing with the selection of senior management committees directing State entities, the Council shall designate the standing members and alternates, by priority, from among those who obtain the highest scores in the examination. The alternates shall replace the standing members whenever relevant, in compliance with the order of their qualification and designation.


Those who are holding office shall not be able to submit their candidacies for public competitive and merit-based examinations called to designate their substitutes. Conditions of equity and parity between women and men, as well equality of conditions, shall be guaranteed for the participation of Ecuadorians living abroad.



SECTION 3. Office of the Comptroller General



Article 211


The Office of the Comptroller General is a technical body in charge of monitoring use of State resources and private-law legal entities that dispose of government resources.



Article 212


The following shall be the duties of the Office of the Comptroller General, in addition to those provided for by law:







1.
To direct the administrative surveillance system, comprised of internal auditing, external auditing and internal monitoring of public sector institutions and those private-sector entities that dispose of government resources






2.
To determine administrative and civil liabilities of neglect and gather evidence of criminal liability, related to those aspects subject to its control, without detriment to the duties that, in this matter, pertain to the Attorney-General's Office.






3.
To issue the rules and regulations for the performance of its duties.






4.
To advise the bodies and entities of the State when said advice is requested.





SECTION 4. Superintendencies



Article 213


Superintendencies are technical bodies of surveillance, auditing, intervention, and monitoring of economic, social, and environmental activities and of the services provided by public and private entities, for the purpose of ensuring that these activities and services comply with the provisions of the legal system and work for the general welfare. Superintendencies act by virtue of their office or at the request of the citizenry. The specific powers of the Superintendencies and the areas that require monitoring, auditing, and surveillance of each one of them shall be determined in accordance with the law.


The Superintendencies shall be led and represented by superintendents. The law shall set the requirements that must be met by those who wish to be at the head of these institutions.


The superintendents shall be appointed by the Council for Public Participation and Social Control from a shortlist that shall be sent by the President of the Republic, drawn up on the basis of criteria of special skills and merits and subject to public scrutiny and the right to challenge by citizens.



SECTION 5. Office of the Human Rights Ombudsman



Article 214


The Office of the Human Rights Ombudsman shall be a body governed by public law with national jurisdiction, legal status and administrative and financial autonomy. Its structure shall be deconcentrated and it shall have delegates in each province and abroad.



Article 215


The Office of the Human Rights Ombudsman shall have as its duties the protection and guardianship of the rights of the inhabitants of Ecuador and the defense of the rights of Ecuadorian nationals living abroad. It shall have the following attributions, in addition to those provided for by law:







1.
To support, by virtue of its office or at the request of a party, the actions of protection, habeas corpus, access to public information, habeas data, noncompliance, citizen action and complaints for poor quality or improper provision of public or private services.






2.
To issue measures of mandatory and immediate compliance for the protection of rights and to request trial and punishment from the competent authority for their violations.






3.
To investigate and rule, in the framework of its attributions, on the deeds or omissions of natural persons or legal entities that provide public services.






4.
To exercise and promote surveillance of due process of law and to immediately prevent and stop all forms of cruel, inhumane and degrading treatment.





Article 216


To be designated as Human Rights Ombudsman, one must meet the same requirements as those stipulated for judges of the National Court of Justice and demonstrate wide-ranging experience in defending human rights. The Human Rights Ombudsman shall be immune from prosecution in the National Court of Justice and shall benefit from the privilege of immunity in accordance with the terms provided for by law.



CHAPTER 6. Electoral Branch of Government



Article 217


The Electoral Branch of Government shall guarantee the exercise of political rights as expressed by voting, as well as those referring to the political organization of the citizenry.


The Electoral Branch shall be comprised of the National Electoral Council and the Electoral Dispute Settlement Court. Both bodies shall have their seat in Quito and shall have national jurisdiction, administrative, financial, and organizational autonomy, and their own legal status. They shall be governed by the principles of autonomy, independence, publicity, transparency, equity, interculturalism, gender equality, swiftness and rectitude.



SECTION 1. National Electoral Council



Article 218


The National Electoral Council shall be comprised of five standing council persons, who shall hold a six-year term of office. The Council shall be partially renewed every three years, two members the first time, three the second time, and so on There shall be five alternate council persons who shall be renewed using the same approach as the one for the standing members.


The Chair and Vice-Chair shall be elected from among its standing members and shall hold a three-year term of office.


The Chair of the National Electoral Council shall be the representative of the Electoral Branch. The law shall determine the organization, functioning and jurisdiction of the deconcentrated electoral bodies, which shall be temporary in nature.


To be a member of the National Electoral Council, one must be an Ecuadorian national and in possession of political rights.



Article 219


The National Electoral Council shall have the following duties, in addition to those stipulated by law:







1.
To organize, direct, oversee, and guarantee, in a transparent fashion, electoral processes, call for the holding of elections, carry out the calculations for elections, announce electoral results, and swear into office those persons winning elections.






2.
To designate the members of deconcentrated electoral bodies.






3.
To control electoral campaign advertising and spending, to hear and rule on accounts submitted by political organizations and candidates.






4.
To guarantee the transparency and legality of the internal electoral processes of political organizations and any others stipulated by law.






5.
To submit proposals for legislative initiatives on the scope of competence of the Electoral Branch, in compliance with what is suggested by the Electoral Dispute Settlement Court.






6.
To regulate the legal system governing matters under their jurisdiction.






7.
To determine its organization and draw up and implement its budget.






8.
To keep a permanent record of political organizations and their executive boards and to check registration processes.






9.
To ensure that political organizations observe the law, its regulations and bylaws.






10.
To implement, administer and control State funding of electoral campaigns and the fund for political organizations.






11.
To hear and resolve administrative challenges and complaints on the resolutions taken by deconcentrated bodies during electoral processes and to impose the corresponding sanctions.






12.
To organize and draw up the voter registration list for the country and abroad in coordination with the Vital Statistics Office (Civil Registry).






13.
To organize the functioning of a political-electoral research, training and promotion institute.





SECTION 2. Electoral Dispute Settlement Court



Article 220


The Electoral Dispute Settlement Court shall be comprised of five standing members, who shall hold a six-year term of office. The Electoral Dispute Settlement Court shall be partially renewed every three years, two members the first time, three the second time, and so on. There shall be five alternate members who shall be renewed in the same way as the standing members.


The Chief Justice and Deputy Chief Justice of the Court shall be chosen from among its standing members and shall hold a three-year term of office.


To be a member of the Electoral Dispute Settlement Court, one must be an Ecuadorian citizen, be in possession of political rights, hold a university degree in law that is legally recognized in the country and to have practiced with notable rectitude the profession of attorney-at-law, as member of the Judiciary, or university instructor in law for a minimum often years.



Article 221


The Electoral Dispute Settlement Court has the following attributions, in addition to those provided for by law:







1.
To hear and resolve electoral appeals against actions taken by the National Electoral Council and the deconcentrated bodies and the litigation matters of political organizations.






2.
To punish for failure to comply with the rules governing funding, political campaigning, electoral spending, and in general for infringing electoral regulations.






3.
To determine its organization and draw up and implement its budget.




Its decisions and resolutions shall constitute electoral case law, shall be the appeal of last resort and shall require immediate compliance.



SECTION 3. Common standards for political and social monitoring



Article 222


The members of the National Electoral Council and the Electoral Dispute Settlement Court shall be subject to impeachment for failure to perform their duties and fulfill their responsibilities as set forth in the Constitution and in the law. The Legislative Branch shall not be able to appoint replacements for persons removed from office.



Article 223


The electoral bodies shall be subject to social monitoring; political organizations and candidacies shall be guaranteed the power to monitor and oversee the work of electoral bodies.


The ceremonies and sessions of electoral bodies shall be open to the public.



Article 224


The members of the National Electoral Council and the Electoral Dispute Settlement Court shall be designated by the Council for Public Participation and Social Control, after selection by a competitive and merit-based examination, with candidacies submitted by the citizenry and citizen right to challenge, as well as the guarantee of equity and parity between men and women, in accordance with the law.



CHAPTER 7. Public administration



SECTION 1. Public sector



Article 225


The public sector is comprised of the following:







1.
The bodies and agencies of the Executive, Legislative, Judicial, Electoral and Transparency and Social Control Branches of Government.






2.
The institutions that comprise the decentralized autonomous system of government.






3.
The bodies and institutions created by the Constitution or by law to exercise the powers of the State, to provide public services or to carry out economic activities entrusted to the State.






4.
The legal entities created by regulatory acts issued by the decentralized autonomous governments for the provision of public services.





Article 226


State institutions, bodies, agencies, public servants and persons who act by virtue of a state power granted to them shall perform only those duties and wield those powers that are given to them by the Constitution and the law. They will have to coordinate actions for the fulfillment of their purposes and enforce the enjoyment and exercise of the rights recognized in the Constitution.



SECTION 2. Public administration



Article 227


Public administration shall constitute a service aimed at the common welfare of the public and shall be governed by the principles of effectiveness, efficiency, quality, hierarchical structure, deconcentration, decentralization, coordination, participation, planning, transparency, and evaluation.



Article 228


Admittance into public service, advancement and promotion in the administrative career stream shall be by competitive merit-based examination, as provided for by law, except for public servants who are elected by universal suffrage or whose appointment and recall are discretionary. Failure to observe the above shall lead to dismissal of the appointed authority.



SECTION 3. Public servants



Article 229


Public servants shall consist of all those persons who in any way or under any category, provide services or hold an office, function, or dignity in the public sector.


The rights of public servants cannot be waived. The law shall determine the executive body in charge of human resources and remuneration for the entire public sector and shall regulate admittance, advancement, promotion, incentives, disciplinary system, job security, salary scale and termination of duties of its employees.


Remuneration of public servants shall be fair and equitable, in line with their respective duties, and shall take into account their professional development, training, responsibility, and experience.



Article 230


In the exercise of public office, the following is forbidden, in addition to what is provided by law:







1.
To hold more than one public office at the same time, except in the case of university teaching, as long as one's schedule allows its.






2.
Nepotism.






3.
Actions of discrimination of any kind.





Article 231


Civil servants shall present, without exception, at the beginning and end of their term of office and according to the periodicity set by law, a sworn statement regarding their net worth, which shall include both their assets and liabilities, as well as the authorization, if necessary, to lift the secrecy of their bank accounts; whoever tails to comply with this requirement shall not be sworn into office. The members of the Armed Forces and the National Police Force shall submit an additional statement of net worth, prior to being promoted and retiring.


The Office of the Comptroller General shall examine and crosscheck the statements and shall investigate those cases where illicit enrichment is alleged. The failure to submit this statement at the end of one's term of office or any unsubstantiated inconsistency between the statements shall lead to the presumption of illicit enrichment.


When there is severe evidence of cover-ups or use of fronts, the Office of the Comptroller General will be able to request similar statements from third parties linked to the person holding or having held public office.



Article 232


Those who have vested interests in those areas that they shall be monitoring or regulating or who represent those who have these vested interests cannot be public officials or members of the board of directors of institutions that perform state control or regulatory powers.


Public servants shall refrain from acting in those cases where their vested interests clash with those of the body or institution where they are providing their services.



Article 233


No public servant shall be exempt from being held accountable for his/her actions in the performance of his/her duties or for his/her omissions and shall be held liable administratively, civilly, and criminally for the management and administration of public funds, assets or resources.


Public servants and the delegates or representatives of the senior management committees of State institutions shall be subject to the sanctions established for the offenses of embezzlement, bribery, extortion and illicit enrichment. The proceedings to prosecute them and the corresponding penalties shall not be subject to any statute of limitations and, in these cases, the trials shall begin and even continue in the absence of the persons charged. These norms shall also be applicable to those who participate in these offenses even when they do not have the above-mentioned qualities.


Persons against whom there is an enforceable conviction for the crimes of embezzlement, illicit enrichment, extortion, bribery, influence peddling, offer to carry out influence peddling, and acting as a figurehead [testaferrismo]; as well as, money laundering, illicit association, and organized crime related to acts of corruption, will be prevented from being candidates for popularly elected positions, from contracting with the State, from performing public jobs or positions and will lose their participation rights established in the present Constitution.



Article 234


The State shall guarantee the continuing education and training of public servants by means of schools, institutions, academies and public sector education or training programs, and coordination with national and international institutions that function on the basis of agreements with the State.



SECTION 4. Office of the State Prosecutor



Article 235


The Office of the State Prosecutor is a public, technical, and legal body, with administrative, budgetary, and financial autonomy, directed and represented by the State Prosecutor, who is appointed for a four-year term.



Article 236


The Council for Public Participation and Social Control shall appoint the State Prosecutor from a shortlist of candidates submitted by the Office of the President of the Republic. The shortlist shall be drawn up on the basis of criteria of specialized skills and merits and shall be subject to public scrutiny and right to citizen challenge; whoever is included on the list must meet the requirements stipulated for being members of the Constitutional Court.



Article 237


The following duties shall be performed by the State Prosecutor, in addition to others provided by law:







1.
To represent the State in the judiciary.






2.
To defend the State and its institutions.






3.
To provide legal counsel and binding responses to legal queries from public sector bodies and institutions on the interpretation and application of the law, on those issues where the Constitution or the law does not grant competencies to other authorities or bodies.






4.
To monitor, subject to the law, the documents and contracts signed by public sector bodies and institutions.





TITLE V. TERRITORIAL ORGANIZATION OF THE STATE



CHAPTER 1. General principles



Article 238


Decentralized autonomous governments shall have political, administrative and financial autonomy and shall be governed by the principles of solidarity, subsidiarity, inter-territorial equity, integration and public participation Under no circumstances shall the exercise of autonomy allow for secession from the national territory.


Decentralized autonomous governments encompass rural parish boards, municipal councils, metropolitan councils, provincial councils and regional councils.



Article 239


The system of decentralized autonomous governments shall be governed by the respective law, which shall set forth a national system of competencies, of a mandatory and progressive nature, and shall define the policies and mechanisms for compensating territorial disparities in the development process.



Article 240


The decentralized autonomous governments of the regions, metropolitan districts, provinces and cantons shall have law-making powers within the scope of their competences and territorial jurisdictions. Rural parish boards shall have regulation-making powers.


All the decentralized autonomous governments shall exercise executive powers within the scope of their competences and territorial jurisdictions.



Article 241


Planning shall underpin territorial management and shall be mandatory for all decentralized autonomous governments.



CHAPTER 2. Organization of the territory



Article 242


The State is territorially organized into regions, provinces, cantons and rural parishes. Special systems may be established for reasons of environmental conservation, or ethnic-cultural or population factors.


Autonomous metropolitan districts, the province of Galapagos, and indigenous and pluricultural territorial districts shall constitute special systems.



Article 243


Two or more adjacent regions, provinces, cantons or parishes may come together and form community unions, with the aim of improving the management of their competences and enhancing their integration processes. Their creation, structure and administration shall be regulated by law.



Article 244


Two or more provinces with territorial continuity, a regional surface of over twenty thousand (20,000) square kilometers and a joint number of inhabitants accounting for over five percent (5%) of the country's population shall constitute autonomous regions pursuant to the law. Inter-regional equilibrium, historical and cultural affinity, ecological complementariness and integrated watershed management shall thus be sought. The law shall create economic and other incentives to encourage provinces to constitute regions.



Article 245


The initiative of constituting an autonomous region shall be the responsibility of provincial governments, which shall draw up a regionalization bill proposing the territorial formation of the new region, along with draft regional autonomy bylaws.


The National Assembly shall approve the bill within one hundred and twenty (120) days at the latest; should it fail to announce its decision thereon within these time-limits, the bill shall be considered passed. The National Assembly shall require the votes of two thirds of its members to reject or shelve the bill.


The proposed bylaws shall be submitted to the Constitutional Court to rule whether they violate or not the Constitution. The respective ruling shall be issued within a maximum of forty-five (45) days; should it not be issued within this period, the ruling shall be taken as favorable.


Following the favorable ruling from the Constitutional Court and the passing of the bill for the organic law, the inhabitants of the provinces comprising the potential region shall be called to vote in a referendum to take position on the regional bylaws.


If the referendum is passed by an absolute majority of valid votes cast in each province, the law and its bylaws shall enter into force, and regional elections shall be called in the ensuring forty-five (45) days to appoint the respective authorities and representatives.



Article 246


The passed bylaws shall form the basic institutional regulations of the region and shall establish the name, symbols and principles thereof, along with the institutions and seat of the regional government. Said bylaws shall specify the assets, revenue and resources of the regional government, as well as the duties it shall initially perform. Amendments to the bylaws shall be made pursuant to the process established therein and shall require a favorable ruling from the Constitutional Court.



Article 247


A canton or group of adjacent cantons containing conurbations, with a number of inhabitants accounting for over seven percent (7%) of the country's population, may form a metropolitan district.


Cantons interested in forming a metropolitan district shall follow the same procedure kid down for the formation of regions. The canton councils shall draw up a proposal containing a bill and proposed bylaws for the autonomy of the metropolitan district.


Metropolitan districts shall coordinate the action of their administration with the provinces and regions surrounding them.


The bylaws of the metropolitan district shall fulfill the same conditions as the bylaws of the regions.



Article 248


Communities, communes, precincts, neighborhoods and urban parishes are recognized. The law shall regulate the existence thereof so that they may be considered basic units of participation in the decentralized autonomous governments and the national planning system.



Article 249


Cantons whose territories are wholly or partially within a forty-kilometer border belt shall receive preferential attention for consolidating a culture of peace and socio-economic development, through integrated policies safeguarding sovereignty, natural biodiversity and interculturalism.


The law shall regulate and guarantee enforcement of these rights.



Article 250


The territory of the Amazon provinces is part of an ecosystem that is necessary for the planet's environmental balance of the planet. This territory shall constitute a special territorial district, for which there will be integrated planning embodied in a law including social, economic, environmental and cultural aspects, with land use development and planning that ensures the conservation and protection of its ecosystems and the principle of sumak kawsay (the good way of living).



CHAPTER 3. Decentralized autonomous governments and special systems



Article 251


Each autonomous region shall elect by ballot its regional council and its regional governor, who shall chair said council and cast the tie-breaking vote. Regional council persons shall be elected in proportion to the urban and rural population for a four-year term of office, and a deputy governor shall be elected from among said councilors.


Each regional government shall establish in its bylaws the public participation mechanisms provided for by the Constitution



Article 252


Each province shall have a provincial council with its seat in the capital of the respective province. Said council shall be comprised of a prefect and a deputy prefect, elected by universal suffrage in the province; mayors or council persons representing the cantons; and representatives elected from among the heads of rural parish boards, pursuant to the law.


The prefect shall be the highest administrative authority and shall chair the council with a tie-breaking vote. In case of the temporary or permanent absence of the prefect, the latter shall be replaced by the person holding the office of deputy prefect, elected by universal suffrage in the province jointly with the prefect.



Article 253


Each canton shall have a canton council, comprised of the mayor and council persons elected by universal suffrage in the canton; a deputy mayor shall be chosen from among said council persons. The mayor shall be the highest administrative authority of the council and shall chair the council and cast the tie-breaking vote. The urban and rural population of the canton shall be proportionately represented on the council, in the terms established by law.



Article 254


Each autonomous metropolitan district shall have a council elected by universal suffrage in the district. The metropolitan mayor shall be the highest administrative authority thereof and shall chair the council with the tie-breaking vote.


Autonomous metropolitan districts shall set up systems allowing them to operate on a decentralized or deconcentrated basis.



Article 255


Each rural parish shall have a parish board comprised of members elected by universal suffrage in the parish; the member with the most votes shall chair the board. The structure, powers and responsibilities of the parish boards shall be laid down in the law.



Article 256


Those holding the office of territorial governor and metropolitan mayor shall be members of territorial consultation cabinet, which shall be periodically convened by the Presidency of the Republic.



Article 257


Within the framework of political- administrative organization, indigenous or Afro-Ecuadorian territorial districts may be formed. These shall have jurisdiction over the respective autonomous territorial government and shall be governed by the principles of interculturalism and plurinationalism, and in accordance with collective rights.


Parishes, cantons and provinces comprised in their majority of indigenous, Afro-Ecuadorian, coastal back- country (montubio) or ancestral communities, peoples or nations may take up this special administration system following a referendum passed by at least two thirds of the valid votes. Two or more districts administered by indigenous or pluricultural territorial governments may integrate and form a new district. The law shall set forth the rules for the structure, operation and competences of such districts.



Article 258


The province of Galapagos shall have a special system of government. Its planning and development shall be organized on the basis of strict adherence to the principles of conservation of the natural heritage of the State and the good way of living, pursuant to the law.


The province shall be administered by a Governing Council chaired by the representative of the Office of the President of the Republic and comprised of mayors of the municipalities of the province of Galapagos, the representative of the parish boards and the representatives of the bodies stipulated in the law.


Said Governing Council shall be responsible for planning, managing the resources and organizing the activities carried out in the province. The law shall state which body shall act as technical secretariat.


For the protection of the special district of Galapagos, the rights to internal migration, work or any other activity, whether public or private, which might affect the environment, shall be restricted. With regard to land use development and planning, the Governing Council shall issue policies in coordination with the municipalities and parish boards, which shall carry them out.


People who are permanent residents and are affected by the restriction of rights shall have preferential access to natural resources and environmental^ sustainable activities.



Article 259


With the aim of safeguarding the biodiversity of the Amazon ecosystem, the central State and decentralized autonomous governments shall adopt sustainable development policies which shall also onset disparities in their development and consolidate sovereignty.



CHAPTER 4. System of jurisdictions



Article 260


The exercise of exclusive jurisdictions shall not exclude the simultaneous exercise, by different levels of government, of ensuring the provision of public services and activities of cooperation and complementariness.



Article 261


The central State shall have exclusive jurisdiction over:







1.
National defense, domestic security and public law and order.






2.
International relations.






3.
The registration of persons, naturalization of foreigners and immigration control






4.
National planning.






5.
Economic, tax, customs, and tariff policies; fiscal and monetary policies, foreign trade and debt.






6.
Policies on education, health, social security and housing. To plan, build and maintain the physical infrastructure and the facilities for education and health.






7.
Protected natural areas and natural resources.






8.
Management of natural disasters.






9.
Measures to be taken as a result of international treaties.






10.
The radio spectrum and the general system of communications and telecommunications; seaports and airports.






11.
Energy resources; minerals, oil and gas, and water resources, biodiversity and forest resources.






12.
The control and administration of national state enterprises.





Article 262


Autonomous regional governments shall have the following exclusive jurisdictions, without detriment to others established by the law regulating the national system of jurisdictions:







1.
To plan regional development and draw up the respective plans for land use development and management in coordination with national, provincial, canton and parish planning.






2.
To secure watershed management and foster the creation of watershed councils, pursuant to the law.






3.
To plan, regulate and control regional and canton traffic and transportation, if this activity is not carried out by municipalities.






4.
To plan, build and maintain the road network within the scope of the region.






5.
To grant legal status to social organizations of a regional nature, and to regulate and control said organizations.






6.
To establish the policies for research and the innovation of knowledge, development and the transfer of technology, as necessary for regional development, within the framework of national planning.






7.
To stimulate regional production activities.






8.
To foster regional food security.






9.
To secure international cooperation for the fulfillment of their competences.




Within the scope of these exclusive jurisdictions, and in the exercise of their powers, they shall issue regional rules and regulations.



Article 263


Provincial governments shall have the following exclusive jurisdictions, without detriment to others as established by law:







1.
To plan provincial development and draw up the respective land use development and management plans in coordination with national, regional, canton and parish planning.






2.
To plan, build and maintain the road network within the scope of the province, not including urban zones.






3.
In coordination with the regional government, to execute works in watersheds and micro watersheds.






4.
Provincial environmental management.






5.
To plan, build, operate and maintain irrigation systems.






6.
To foster the farm and livestock activities.






7.
To foster provincial production activities.






8.
To secure international cooperation for the fulfillment of their competences.




Within the scope of their jurisdictions and territory, and in the exercise of their powers, they shall issue provincial ordinances.



Article 264


Municipal governments shall have the following exclusive jurisdictions, without detriment to others as established by law:







1.
To plan canton development and draw up the respective land use development and management plans in coordination with national, regional, provincial and parish planning, with the aim of regulating the urban and rural land use and occupation.






2.
To exercise control over land use and occupation in the canton






3.
To plan, build and maintain the urban road network.






4.
To provide the public services of drinking water, sewerage, wastewater treatment, solid waste management, environmental remediation and other services as established by law.






5.
To levy, amend or eliminate taxes and special contributions for improvements by means of through ordinances.






6.
To plan, regulate and control the traffic and public transportation within its canton territory.






7.
To plan, build and maintain the physical infrastructure and facilities of public spaces aimed at social, cultural and sports pursuits, pursuant to the law. With prior authorization from the entity in charge of public policy, they may build and maintain physical infrastructure and facilities for health and education.






8.
To preserve, uphold and promote the canton's architectural, cultural and natural heritage, and to establish public spaces for these purposes.






9.
To create and administer urban and rural land registries (cadastres).






10.
To mark out, regulate, authorize and control the use of sea beaches, the banks and beds of rivers, lakes and ponds, without detriment to the limitations provided for by law.






11.
To protect and ensure effective access of people to the use of sea beaches and the banks of rivers, lakes and ponds.






12.
To regulate, authorize and control the exploitation of sandy, stony and rocky material found on the beds of rivers and lakes, on sea beaches and in quarries.






13.
To manage the services of prevention, protection, rescue and extinguishing in case of fire.






14.
To secure international cooperation for the fulfillment of their competences.




Within the scope of their jurisdictions and territory, and in the exercise of their powers, they shall issue canton ordinances.



Article 265


The public system for the registry of real estate property shall be managed simultaneously by the Executive and municipalities.



Article 266


The governments of autonomous metropolitan districts shall carry out activities under the jurisdiction of canton governments and all those applicable to the provincial and regional governments, without detriment to additional jurisdictions as established by the law regulating the national jurisdiction system.


Within the scope of their jurisdictions and territory, and in the exercise of their powers, they shall issue district ordinances.



Article 267


Rural parish governments shall carry out the following activities under its exclusive jurisdiction, without detriment to others as established by law:







1.
To plan parish development and its respective land use development and management, in coordination with the canton and provincial government.






2.
To plan, build and maintain the physical infrastructure, facilities and public spaces of the parish, as provided for in development plans and included in annual participatory budgets.






3.
To plan and maintain the rural parish road network, in coordination with provincial governments.






4.
To encourage the development of community production, the conservation of biodiversity and the protection of the environment.






5.
To procure, coordinate and administer public services as delegated to them or decentralized by other government levels.






6.
To promote the organization of the citizens of the communes, precincts and other rural settlements, in the form of grassroots territorial organizations.






7.
To secure international cooperation for the fulfillment of their competences.






8.
To oversee the implementation of projects and the quality of public services.




Within the scope of their jurisdiction and territory, and in the exercise of their powers, they shall issue agreements and resolutions.



Article 268


The law shall determine exceptional cases, along with the procedures and forms of control, in which, due to the omission or defective performance of a duty pertaining to a jurisdiction, intervention may be permitted in said jurisdiction of a decentralized autonomous government, on a temporary and subsidiary basis, until the cause prompting the intervention has been settled.



Article 269


The national system of jurisdictions shall have a technical body comprised of a representative of each level of government; this body shall have the following duties:







1.
To regulate the procedure and maximum time-limits for transferring exclusive jurisdictions, which must be taken up by decentralized autonomous governments on a mandatory and progressive basis. Governments that can demonstrate they have operating ability may immediately take up these jurisdictions.






2.
To regulate the procedure for the transfer of additional jurisdictions, as set forth in the law, for the benefit of the decentralized autonomous government.






3.
To regulate the handling of shared competences among the different levels of governments, abiding by the principle of subsidiarity, and ensuring that jurisdictions do not overlap.






4.
To assign remaining jurisdictions to decentralized autonomous governments, except those that, by their nature, are not liable to transfer.






5.
To settle, in an administrative seat, any disputes over jurisdictions that might arise between the different levels of government, abiding by the principles of subsidiarily and competence, without detriment to the filing of a complaint with the Constitutional Court.





CHAPTER 5. Economic resources



Article 270


Decentralized autonomous governments shall earn their own financial resources and shall receive a share of State revenue, on the basis of the principles of subsidiarity, solidarity and equity.



Article 271


Decentralized autonomous governments shall receive a share of at least fifteen percent (15%) of permanent revenue and not less than five percent (5%) of the non-permanent revenue of the central State, except that pertaining to public debt.


Annual allocations shall be predictable, direct, timely and automatic, and shall become effective by transfers from the Master Account of the National Treasury to the accounts of the decentralized autonomous governments.



Article 272


The distribution of resources among decentralized autonomous governments shall be regulated by law, on the basis of the following criteria:







1.
Size and density of population






2.
Unmet basic needs, prioritized and depending on the population living in the territory of each of the decentralized autonomous governments.






3.
Achievements in improving standards of living, fiscal and administrative discipline, and meeting the targets of the National Development Plan and the development plan of the decentralized autonomous government.






4.
The number of existing, planned and projected kilometers of rural roads corresponding to the territory and jurisdiction of the provincial decentralized autonomous government.





Article 273


The jurisdiction taken up by decentralized autonomous governments shall be transferred with the respective resources. There shall be no transfer of jurisdiction without the transfer of sufficient resources, unless expressly accepted by the entity taking up the jurisdiction.


The direct and indirect costs of the exercise of jurisdiction liable to decentralization in the territorial scope of each of the decentralized autonomous governments shall be quantified by a technical body, which shall be comprised in equal parts of delegates of the Executive and of each of the decentralized autonomous governments, pursuant to the respective organic law.


Only in the case of a catastrophe may there be discretionary, non-permanent allocations to decentralized autonomous governments.



Article 274


The decentralized autonomous governments in whose territory nonrenewable natural resources are exploited or industrialized shall be entitled to receive a share of the revenue received by the State for this activity, pursuant to the law.



TITLE VI. DEVELOPMENT STRUCTURE



CHAPTER 1. General principles



Article 275


The development structure is the organized, sustainable and dynamic group of economic, political, socio-cultural and environmental systems which underpin the achievement of the good way of living (sumak kawsay).


The State shall plan the development of the country to assure the exercise of rights, the achievement of the objectives of the development structure and the principles enshrined in the Constitution. Planning shall aspire to social and territorial equity, promote cooperation, and be participatory, decentralized, deconcentrated and transparent.


The good way of living shall require persons, communities, peoples and nationalities to effectively exercise their rights and fulfill their responsibilities within the framework of interculturalism, respect for their diversity, and harmonious coexistence with nature.



Article 276


The development structure shall have the following objectives:







1.
To improve the quality of life and life expectancy, and enhance the capacities and potential of the population within the framework of the principles and rights provided for by the Constitution.






2.
To build a fair, democratic, productive, mutually supportive and sustainable economic system based on the egalitarian distribution of the benefits of development and the means of production, and on the creation of decent, stable employment.






3.
To foster participation and social monitoring, acknowledging the diverse identities and promoting their equitable representation, at all stages of governance.






4.
To restore and conserve nature and maintain a healthy and sustainable environment ensuring for persons and communities equitable, permanent and quality access to water, air and land, and to the benefits of ground resources and natural assets.






5.
To guarantee national sovereignty, promote Latin American integration and boost strategic insertion into the global context, which contributes to peace and a democratic, equitable world system.






6.
To promote balanced, equitable land use planning, integrating and coordinating socio-cultural, administrative, economic and management activities and bolstering the unity of the State.






7.
To protect and promote cultural diversity and to respect its spaces of reproduction and exchange; to restore, preserve and enhance social memory and cultural heritage.





Article 277


The general duties of the State in order to achieve the good way of living shall be:







1.
To guarantee the rights of people, communities and nature.






2.
To direct, plan and regulate the development process.






3.
To make and implement public policies, and to control and sanction any breach thereof






4.
To produce goods, to create and maintain infrastructure, and to provide public services.






5.
To boost the development of economic activities through a legal system and political institutions that promote, foster and defend said activities in observance of the Constitution and the law.






6.
To promote and bolster science and technology, the arts, ancestral wisdom and, in general, activities resulting from the creative initiative of communities, associations, cooperatives and the private sector.





Article 278


To achieve the good way of living, it is the duty of people and communities, and their various forms of organization:







1.
To participate in all stages and spaces of public management and national and local development planning, and in the execution and control of the fulfillment of development plans at all levels.






2.
To produce, exchange and consume goods and services with social and environmental responsibility.





CHAPTER 2. Participatory planning for development



Article 279


The decentralized national system of participatory planning shall organize planning for development. The system shall be comprised of a National Planning Council, which shall bring together the different levels of government, with public participation, and shall have a technical secretariat coordinating it. The objective of this Council shall be to issue the guidelines and policies that direct the system and to approve the National Development Plan. The council shall be chaired by the President of the Republic.


In decentralized autonomous governments, planning councils shall be chaired by their highest representatives and their membership shall be provided for by law.


Citizen councils shall be bodies for the discussion and creation of long-term strategic guidelines and agreements that shall provide guidelines for national development.



Article 280


The National Development Plan is the instrument to which public policies, programs and projects, the programming and execution of the State budget, and the investment and allocation of public resources shall adhere. It shall coordinate the exclusive areas of competence between the central State and decentralized autonomous governments. Observation of said Plan shall be mandatory for the public sector and recommended for other sectors.



CHAPTER 3. Food sovereignty



Article 281


Food sovereignty is a strategic objective and an obligation of the State in order to ensure that persons, communities, peoples and nations achieve self-sufficiency with respect to healthy and culturally appropriate food on a permanent basis.


To this end, the State shall be responsible for:







1.
Fostering the production, and the agri-food and fishing transformation of small and medium-sized production units, community production units and those of the social, mutually supportive economy.






2.
Adopting fiscal, tax and tariff policies that protect the national agri-food and fishing sector to prevent dependence on food imports.






3.
Bolstering diversification and the introduction of ecological and organic technologies in farm and livestock production.






4.
Promoting policies of redistribution that will enable small farmers to have access to land, water and other production resources.






5.
Establishing preferential mechanisms for the financing of small and medium-sized producers, facilitating for them the acquisition of means of production.






6.
Promoting the conservation and recovery of agricultural biodiversity and related ancestral wisdom, along with the use, conservation and free exchange of seeds.






7.
Ensuring that animals for human consumption are healthy and raised in a salubrious setting.






8.
Ensuring the development of appropriate scientific research and technological innovation to guarantee food sovereignty.






9.
Regulating, under biosecurity regulations, the use and development of biotechnology, as well as its experimentation, use and marketing.






10.
Strengthening the development of organizations and networks of producers and consumers, along with those for the marketing and distribution of food stuffs, so as to promote equity between rural and urban spaces.






11.
Creating fair, mutually supportive systems for the distribution and marketing of food stuffs. Preventing monopoly practices and any type of speculation with food products.






12.
Providing food to population groups that are the victims of natural and manmade disasters that jeopardize access to food. Food received through international aid shall not affect the health or the future production of locally produced food stuffs.






13.
Preventing and protecting the population from consuming polluted food stuffs, or those that jeopardize their health or whose effects are still scientifically uncertain.






14.
Acquiring food and raw materials for social and food programs, giving priority to associative networks of small producers.





Article 282


The State shall make laws for the use and access to land that must fulfill social and environmental functions. A national land fund, established by law, shall regulate the equitable access of campesinos to land.


Large estate farming and land concentration is forbidden, as is the monopolizing or privatizing of water and sources thereof.


The State shall regulate the use and management of irrigation water for food production, abiding by the principles of equity, efficiency and environmental sustainability.



CHAPTER 4. Economic sovereignty



SECTION 1. Economic system and economic policy



Article 283


The economic system is socially oriented and mutually supportive; it recognizes the human being as a subject and an end; it tends towards a dynamic, balanced relationship among society, State and the market, in harmony with nature; and its objective is to ensure the production and reproduction of the material and immaterial conditions that can bring about the good way of living.


The economic system shall be comprised of public, private, mixed-economy, grassroots solidarity forms of economic organization, and others as established by the Constitution. The grassroots solidarity economy shall be regulated pursuant to the law and shall include cooperative, associative and community sectors.



Article 284


The economic policy shall have the following objectives:







1.
To ensure an adequate distribution of the country's revenues and wealth.






2.
To encourage national production, systemic productivity and competitiveness, the accumulation of scientific and technological knowledge, strategic insertion into the world economy, and complementary productive activities within regional integration.






3.
To ensure food and energy sovereignty.






4.
To promote the incorporation of added value with maximum efficiency, within the biophysical limits of nature, and respect for life and cultures.






5.
To achieve a balanced development of the national territory, integration among regions, in the rural sector, and between the countryside and the city, in economic, social and cultural terms.






6.
To foster full employment and value all forms of work, with respect for labor rights.






7.
To uphold economic buoyancy, understood as the maximum sustainable level of production and employment over time.






8.
To foster the fair and complementary exchange of goods and services on transparent, efficient markets.






9.
To encourage socially and environmentally responsible consumption.





SECTION 2. Fiscal policy



Article 285


The fiscal policy shall have the following specific objectives:







1.
The financing of services, investment and public goods.






2.
The redistribution of revenues through appropriate transfers, taxes and subsidies.






3.
The creation of incentives for investment in different sectors of the economy and for the production of goods and services that are socially desirable and environmentally acceptable.





Article 286


At all levels of government, public finances shall be conducted in a sustainable, responsible and transparent manner, and shall strive towards economic buoyancy. Permanent outlays shall be financed by permanent revenues.


Ongoing outlays for health, education and justice shall be given priority and may, on an exceptional basis, be funded by nonpermanent revenues.



Article 287


Any legal norm creating an obligation financed by public resources shall establish the respective source of financing. Only institutions of public law may be financed by special charges and contributions as established by law.



Article 288


Public procurement shall meet criteria of efficiency, transparency, quality, and social and environmental responsibility. Priority shall be given to domestic products and services, in particular those originating in the grassroots solidarity economy and in micro, small and medium-sized production units.



SECTION 3. Public borrowing



Article 289


At all levels of the State, incurring public debt shall be governed by the guidelines of the respective planning and budget, and shall be authorized by a debt and financing committee pursuant to the law, which shall also define its establishment and operation. The State shall promote bodies enabling the citizenry to oversee and audit public borrowing.



Article 290


Public borrowing shall be subject to the following regulations:







1.
Public borrowing shall be resorted to only when fiscal revenues and resources from international cooperation are insufficient.






2.
Public borrowing shall be monitored to ensure that it does not affect sovereignty, rights, the good way of living and nature conservation.






3.
Public borrowing shall be used exclusively to finance programs and projects investing in infrastructure, or those with the financial capacity for repayment. Financing the foreign public debt may be rescheduled only if new conditions are more beneficial to Ecuador.






4.
Renegotiation agreements shall not contain, either tacitly or expressly, any form of anatocism or usury.






5.
Debts declared unlawful by the competent authority shall be challenged. In the case of declared illegality, the right to recovery shall be exercised.






6.
Any legal action for administrative or civil liabilities arising from the acquisition or management of the public debt shall not be subject to a statute of limitations.






7.
State is forbidden to take up any private debt.






8.
The granting of debt securities by the State shall be regulated by law.






9.
The Executive Branch may decide whether or not to take up debts of the decentralized autonomous governments.





Article 291


The competent bodies specified by the Constitution and the law shall conduct prior financial, social and environmental analyses on the impact of projects that entail public borrowing, to determine their potential financing. Said bodies shall perform the control and financial, social and environmental auditing at all stages of domestic and foreign public borrowing, in contracting as well as in management and renegotiation.



SECTION 4. General State Budget



Article 292


The General State Budget is the instrument for establishing and managing State income and spending, and includes all the revenues and outlays made by the public sector, except those pertaining to social security, the public banking system, state enterprises and decentralized autonomous governments.



Article 293


The drafting and implementation of the General State Budget shall adhere to the National Development Plan. The budgets of the decentralized autonomous governments and those of other public entities shall adhere to regional, provincial, canton and parish plans, respectively, within the framework of the National Development Plan, without detriment to their powers and autonomy.


The decentralized autonomous governments shall abide by fiscal and domestic borrowing rules, similar to those of the General State Budget, pursuant to the law.



Article 294


Every year, the Executive Branch shall draw up the draft annual budget and the four-year budget plan. The National Assembly shall ensure that the draft annual budget and four-year budget plan are in keeping with the Constitution, the law and the National Development Plan and shall, as a result, adopt or turn them down.



Article 295


The Executive Branch shall submit the draft annual budget and the four-year budget plan to the National Assembly within the first ninety (90) days of its term of office and, in subsequent years, sixty (60) days before the start of the respective fiscal year. The National Assembly shall adopt or object to the draft annual budget and the four-year budget plan in the following thirty (30) days and in a single debate. Should the National Assembly fail to announce its decision within this period, the draft budget and plan prepared by the Executive Branch shall enter into force. The objections of the National Assembly shall refer only to the areas of revenue and spending and cannot alter the overall amount of the draft budget.


If the National Assembly objects to the draft budget or plan, the Executive Branch may, within ten days, accept said objection and submit a new proposal to the National Assembly, or it may confirm its original proposal.


The National Assembly may, in the following ten days, confirm its objections, in a single debate, with the vote of two thirds of its members. Failing this, the draft budget or budget plan sent a second time by the Executive Branch shall enter into force.


The former budget shall remain in force until the budget of the year in which the President of the Republic takes office is passed. Any increase in spending during the execution of the budget shall be approved by the National Assembly, within the limits established by law.


All the information on the process of drafting, adopting and executing the budget shall be public and shall be permanently disseminated among the population through the most appropriate media.



Article 296


Every six months, the Executive Branch shall present its report on the execution of the budget to the National Assembly. The decentralized autonomous governments shall likewise present reports to their respective auditing bodies on a six-monthly basis. The law shall set out the sanctions for default.



Article 297


Any program financed with public resources shall have objectives, targets and a predetermined period in which to be evaluated, within the framework of the stipulations of the National Development Plan.


Institutions and entities receiving or transferring public assets or resources shall be subject to the laws and regulations that govern them and to the principles and procedures of transparency, accountability and public control.



Article 298


Earmarked budget allocations shall be established for the decentralized autonomous governments, the health sector, the education sector and higher education; and for research, science, technology and innovation, in the terms provided for by law. The transfers of earmarked allocations shall be predictable and automatic. The creation of other earmarked budget allocations is forbidden.



Article 299


The General State Budget shall be managed through the Master Account of the National Treasury held in the Central Bank, with the respective sub-accounts.


Special accounts shall be created in the Central Bank to manage the deposits of state enterprises and the decentralized autonomous governments, and other accounts as applicable.


State resources shall be managed in the government banking system, pursuant to the law. The law shall establish the mechanisms for credits and payments, as well as for the investment of financial resources. Public sector entities are forbidden to invest their resources overseas without legal authorization.



SECTION 5. Tax system



Article 300


The tax system shall be governed by the principles of generality, progressivity, efficiency, administrative simplicity, nonretroactiveness, equity, transparency and revenue collection adequacy. Priority shall be given to direct and progressive taxes.


Tax policy shall promote redistribution and shall stimulate employment, the production of goods and services, as well as ecologically, socially and economically responsible conduct.



Article 301


Taxes may be levied, amended, exempted or eliminated only at the initiative of the Executive Branch and through legislation passed by the National Assembly. Charges and contributions may be levied, amended, exempted or eliminated only through a regulatory ruling passed by a competent body. Special charges and contributions shall be created and regulated pursuant to the law.



SECTION 6. Monetary, foreign exchange, credit and financial policy



Article 302


Monetary, credit, foreign exchange and financial policies shall have the following objectives:







1.
To provide the necessary means of payment for the economic system to operate efficiently.






2.
To establish overall cash flow levels mat guarantee adequate financial security margins.






3.
To steer excess liquidity towards the investment required for the development of the country.






4.
To promote levels and linkages between lending and borrowing interest rates that boost national saving and the financing of productive activities, aimed at upholding the firmness of prices and monetary equilibrium preventing balance of payments deficits, in line with the objective of economic buoyancy as enshrined the Constitution.





Article 303


The drafting of monetary, credit, foreign exchange and financial policies is the exclusive power of the Executive Branch and shall be implemented through the Central Bank. The law shall regulate the circulation of legal tender in Ecuadorian territory.


Execution of the credit and financial policy shall also be exercised through the public banking system.


The Central Bank is a legal entity governed by public law, whose organization and operation shall be established by law.



SECTION 7. Trade policy



Article 304


The trade policy shall have the following objectives:







1.
To develop, strengthen and give impetus to domestic markets on the basis of the strategic objective set out in the National Development Plan.






2.
To regulate, promote and implement actions conducive to boosting the country's strategic insertion in the global economy.






3.
To bolster the domestic productive system and production.






4.
To contribute to guaranteeing food and energy sovereignty and the reduction of internal inequalities.






5.
To foster the development of economies of scale and fair trade.






6.
To prevent monopolies and oligopolies, particularly in the private sector, and other practices that might affect market functioning.





Article 305


The creation of tariffs and the setting of their levels shall come under the exclusive competence of the Executive Branch.



Article 306


The State shall promote environmentally responsible exports, giving preference to those creating more employment and added value, and in particular the exports of small and medium-sized producers and the artisan sector.


The State shall support the imports necessary for development objectives and shall discourage those that negatively affect domestic production, the population and nature.



Article 307


Contracts entered into by the State with foreign natural persons and legal entities shall implicitly entail the waiver by these persons of any diplomatic immunity, except in the case of contracts with the foreign service.



SECTION 8. Financial system



Article 308


Financial activities are a service of public interest and may be exercised, with the prior authorization of the State, in accordance with the law. Their basic aim shall be to safeguard deposits and meet financing needs to achieve the country's development objectives. Financial activities shall perform an efficient intermediary role enabling the resources deposited to bolster domestic investment in production and socially and environmentally responsible consumption.


The State shall foster access to financial services and the democratizing of credit. Practices of collusion, anatocism and usury are forbidden.


The regulation and control of the private financial sector shall not transfer the responsibility of bank solvency, nor imply any guarantee by the State. Managers of financial institutions and those controlling the capital thereof shall be held liable for the solvency of said institutions. The freezing or arbitrary or widespread withholding of funds or deposits in public or private financial institutions is forbidden.



Article 309


The national financial system is comprised of the public and private sectors, and the grassroots solidarity economic sectors, which act as brokers for the resources of the public. Each of these sectors shall be governed by laws and regulations and shall have specific, differentiated control bodies, the role of which shall be to uphold their security, stability, transparency and soundness. Said entities shall be autonomous. The directors of control bodies shall be held liable for their decisions in administrative, civil and criminal law.



Article 310


The aim of the public financial sector shall be the sustainable, efficient, accessible and equitable provision of financial services. Credit granted shall preferably be aimed at increasing the productivity and competitiveness of the productive sectors, enabling the objectives of the Development Plan to be met, and of the disadvantaged groups, so as to boost their active inclusion in the economy.



Article 311


The grassroots solidarity financial sector shall be comprised of loan and savings cooperatives, associative or mutually supportive entities, community credit unions and banks, savings associations. Service initiatives from the grassroots solidarity financial sector, and of micro, small and medium-sized production units shall receive preferential and differentiated treatment from the State, to the extent that they foster the development of a grassroots solidarity economy.



Article 312


The financial system’s private entities as well as the national private media entities, their directors and principal shareholders, may not own, directly or indirectly, shares and equity interests of entities other than those in the financial or media industries, respectively. The respective control agencies will be responsible of regulating such mandate, in accordance with the constitutional and regulatory framework in force.


Financial entities or groups, along with their legal representatives, board members and shareholders are forbidden to have any share in controlling the capital, investment or assets of the media.


Every entity belonging to the national financial system shall have a customer defense attorney, who shall be independent of the institution and appointed pursuant to the law.



CHAPTER 5. Strategic sectors, services and state enterprises



Article 313


The State reserves the right to administer, regulate, monitor and manage strategic sectors, following the principles of environmental sustainability, precaution, prevention and efficiency.


Strategic sectors, which come under the decision making and exclusive control of the State, are those that, due to their importance and size, exert a decisive economic, social, political or environmental impact and must be aimed at ensuring the full exercise of rights and the general welfare of society.


The following are considered strategic sectors: energy in all its forms, telecommunications, nonrenewable natural resources, oil and gas transport and refining, biodiversity and genetic heritage, the radio spectrum, water and others as established by law.



Article 314


The State shall be responsible for the provision of the public services of drinking and irrigation water, sanitation, electricity, telecommunications, roads, seaport and airport facilities, and others as established by law.


The State shall ensure that public services and the provision thereof observe the principles of obligation, generality, uniformity, efficiency, responsibility, universality, accessibility, regularity, continuity and quality. The State shall take steps to ensure that the prices and fees of public services are equitable, and shall establish the monitoring and regulation thereof.



Article 315


The State shall set up public companies for the management of strategic sectors, the provision of public services, the sustainable use of natural resources or public assets and the exercise of other economic activities.


State enterprises shall be regulated and specifically monitored by the pertinent bodies, pursuant to the law. They shall operate as companies under public law, with legal status; financial, economic, administrative and management autonomy, high parameters of quality; and business, economic, social and environmental criteria.


Surplus earnings may be allocated to investment and reinvestment in the same companies or their subsidiaries, whether related or associated, of a public nature, to levels that ensure the development thereof. Surplus revenues not invested or reinvested shall be transferred to the General State Budget.


The law shall specify the share of state enterprises in mixed-economy companies where the State shall always have the majority shareholding, for participation in the management of the strategic sectors and the provision of public services.



Article 316


The State may delegate participation in strategic sectors and public services to mixed-economy companies in which it has a majority shareholding. Said delegation shall be subject to the national interest and shall respect the time-limits and boundaries set by the law for each strategic sector.


The State may, on an exceptional basis, delegate the exercise of these activities to private enterprise and the grassroots solidarity sector of the economy, in the cases set out by law.



Article 317


Nonrenewable natural resources are part of the unalienable heritage of the State and are not subject to a statute of limitations. In the management of these resources, the State shall give priority to responsibility between generations, the conservation of nature, the charging of royalties or other non-tax contributions and corporate shares; and shall minimize the negative impacts of an environmental, cultural, social and economic nature.



Article 318


Water is part of the country's strategic heritage for public use; it is the unalienable property of the State and is not subject to a statute of limitations. It is a vital element for nature and human existence. Any form of water privatization is forbidden.


The management of water shall be exclusively public or community-based. The public service of sanitation and the supply of drinking and irrigation water shall be provided only by legal entities of the State or communities.


The State shall bolster the management and operating of community initiatives with regard to the management of water and provision of public services, by encouraging alliances between public and community bodies for the provision of services.


The State, through the sole authority for water, shall be directly responsible for planning and managing water resources for human consumption, irrigation to guarantee food sovereignty, ecological wealth and productive activities, in this order of priority. State authorization will be required for the use of water for productive purposes by the public, private and grassroots solidarity sectors, pursuant to the law.



CHAPTER 6. Labor and production



SECTION 1. Forms of organizing production and their management



Article 319


Different forms of organizing production are recognized in the economy, including community, cooperative, public and private business, associative, family, domestic, autonomous and mixed- economy.


The State shall promote forms of production that assure the good way of living of the population and shall discourage those that violate their rights or those of nature; it shall encourage production that meets domestic demand and ensures Ecuador's active participation in the global economy.



Article 320


Among the various forms of organizing production processes, participatory, transparent and efficient management shall be fostered.


Production, in any form, shall be governed by principles and standards of quality, sustainability, systemic productivity, high esteem for work, and economic and social efficiency.



SECTION 2. Types of property



Article 321


The State recognizes and guarantees the right to property in all of its forms, whether public, private, community, State, associative, cooperative or mixed- economy, and that it must fulfill its social and environmental role.



Article 322


Intellectual property is recognized pursuant to the conditions provided for by law. Any form of appropriation of collective knowledge, in the fields of science, technology and ancestral wisdom, is forbidden. The appropriation of genetic resources contained in biological diversity and agricultural biodiversity is likewise forbidden



Article 323


For the purposes of implementing plans for social development, sustainable management of the environment and public welfare, State institutions may, for reasons of public utility or social and national interest, declare the expropriation of goods, following fair appraisal, compensation and payment pursuant to the law. Any manner of confiscation is forbidden.



Article 324


The State shall guarantee equal rights and equal opportunity to men and women in access to property and decision-making in the management of their common marital estate.



SECTION 3. Forms of work and pay



Article 325


The State shall guarantee the right to work. AH modes of work are recognized, whether as employee or self-employed, including the work of self-sustenance and care-giving for people, along with all workers, male and female, as productive social players.



Article 326


The right to work is underpinned by the following principles:







1.
The State shall promote full employment and the elimination of under-employment and unemployment.






2.
Labor rights cannot be waived and are intangible. Any stipulation to the contrary shall be null and void.






3.
In the event of any uncertainty as to the scope of legal, regulatory or contract provisions in labor affairs, it is the most favorable interpretation of the effective force of these provisions for the benefit of workers that shall prevail.






4.
Work of equal value shall be given equal pay.






5.
All people shall be entitled to carry out their work in an appropriate, favorable setting, guaranteeing their health, bodily safety, security, hygiene and well-being.






6.
Any person who has recovered from a work accident or sickness shall be entitled to return to work and continue the labor relationship, pursuant to the law.






7.
The right and freedom to organize shall be guaranteed to workers, without prior authorization. This right shall include that of forming trade unions, guilds, associations and other forms of organization, joining those of their choice and freely withdrawing from them. The right of organization is likewise granted to employers.






8.
The State shall encourage the creation of organizations for workers and for employers, pursuant to the law; and shall promote the democratic, participatory, transparent operating thereof, with the rotation of leadership.






9.
For all purposes of labor relations in State institutions, the workers shall be represented by one single organization.






10.
Social dialogue shall be used to settle labor disputes and reach agreements.






11.
Settlement shall be a valid mechanism in labor matters, provided that it does not entail any waiver of rights and is formalized through an administrative authority or competent judge.






12.
Collective labor disputes, at any level, shall be submitted to courts of reconciliation and arbitration.






13.
Collective bargaining between workers and employers shall be guaranteed, barring those exceptions provided for by law.






14.
The right of workers and their trade-union organizations to strike is recognized. The representatives of trade unions shall have the necessary guarantees in these cases. Employers shall have the right to strike, pursuant to the law.






15.
The stoppage of the public services of health and environmental sanitation, education, justice, fire-fighting, social security, electricity, clean water and sewerage, oil and gas production, the processing, transport and distribution of fuel, public passenger transportation, post offices and telecommunications is forbidden. The law shall set limits to guarantee the operation of these services.






16.
In State institutions and entities of private law with a majority shareholding of public resources, those performing representation, management, administrative or professional activities and other public servants shall abide by the laws regulating the public administration. Under this regime, public servants will have the right to organize themselves for the defense of their rights, for the improvement in the provision of public services, and to strike in conformity with the Constitution and the law. Provided that the State and public administration have the obligation to ensure general interest, only the private sector can have collective bargaining agreements.





Article 327


The labor relation between workers and employers shall be bilateral and direct.


All forms of job insecurity and instability are forbidden, such as labor brokerage and outsourcing for the company's or employer's core and usual activities, hiring by the hour, or any other that may affect the rights of workers, either individually or collectively. Default on obligations, fraud, deceit and embezzlement in labor affairs shall be penalized and sanctioned by law.



Article 328


There shall be fair pay, with decent wages meeting the minimum basic needs of the worker, and those of his/her family. Said wages shall be immune from seizure, except for alimony payments.


Every year, the State shall establish and review the basic wage set by law, and the application thereof shall be general and mandatory.


Remuneration shall be paid in the agreed timeframes and may not be reduced or subject to deductions, unless otherwise authorized expressly by the worker, and pursuant to the law.


Any amount owed to workers by an employer, on any account, shall be considered preferential, first-class credit, and shall have preference even over secured credit.


For the payment of compensation, remuneration encompasses everything that the worker receives in cash, services or kind, including what he/she may receive for special work and overtime, piecework, commissions, profit-sharing or any other normal remuneration. Exceptions shall be made for the legal percentage of profits, occasional per diem allowances or subsidies, and additional remuneration.


Private-sector workers are entitled to a share of companies' net profits, pursuant to the law. The law shall set the limits of said profit-sharing in companies engaged in the exploitation of nonrenewable resources. There shall be no payment of profits in companies in which the State is the majority shareholder. Any fraud or misstatement in the declaration of profits impinging on this right is punishable by law.



Article 329


Young adults shall be entitled to be active subjects in production, as well as work for self-sustenance, family care-giving and community initiatives. Conditions and opportunities will be fostered to this end.


To fulfill the right to work of communities, peoples and nations, the State shall take specific measures to eliminate any discrimination affecting them, shall recognize and support all their forms of work organization, and shall assure access to employment in equal conditions.


Self-employed and free-knee work performed in public spaces, permitted by the law and other regulations, shall be acknowledged and protected. Any manner of confiscation of such workers' products, work materials or tools is forbidden.


The processes of labor selection, hiring and promotion shall be based on requirements of competencies, skills, training, merit and abilities. The use of discriminatory criteria and instruments affecting people's privacy, dignity and bodily safety is forbidden.


The State shall encourage vocational preparation and training to enhance access to, and the quality of, employment and self-employment.


The State shall ensure observance of the labor rights of Ecuadorian workers overseas, and shall promote conventions and agreements with other countries to assure normal legal rights for such workers.



Article 330


The insertion into and accessibility of work, in conditions of equality, shall be guaranteed to persons with disabilities. The State and employers shall implement social services and provide special assistance to facilitate their activities. Any reduction in pay for any circumstance related to the condition of a worker with a disability is forbidden.



Article 331


The State shall guarantee to women equal access to employment, vocational and professional training and advancement, equitable pay, and the option to self-employment. All necessary measures shall be taken to eliminate inequality.


Any form of discrimination, harassment or violent action, of any nature, whether direct or indirect, affecting women at work is forbidden.



Article 332


The State shall guarantee respect for the reproductive rights of all workers, including the elimination of labor risks affecting reproductive health, access to employment and job security, without limitations due to pregnancy or number of children, maternity and breast-feeding rights, and the right to paternity leave.


The dismissal of a working woman because of pregnancy and maternity, along with discrimination in connection with reproductive roles, is forbidden.



Article 333


Unpaid work of self-sustenance and care-giving, carried out in the home, is recognized as productive work.


The State shall strive towards a labor system that works in harmony with the needs for human care-giving, and that facilitates suitable services, infrastructure and work schedules; it shall, in particular, provide services for child care, care for persons with disabilities, and other services as needed for workers to be able to perform their labor activities; it shall furthermore foster the joint responsibility and reciprocity of men and women in domestic work and family obligations.


Social service protection shall be progressively extended to persons who are responsible for unpaid family work at home, in accordance with the general conditions of the system and the law.



SECTION 4. Democratization of inputs



Article 334


The State shall promote equitable access to inputs, to which end its duties shall be:







1.
To prevent the concentration or hoarding of production inputs and resources, promote their distribution, and eliminate privileges or inequality in access to these inputs.






2.
To draft specific policies to eradicate inequality and discrimination towards women producers, in the access to production inputs.






3.
To boost and support the development and dissemination of knowledge and technology for production processes.






4.
To develop policies to foster domestic production in all sectors, particularly in order to guarantee food and energy sovereignty, and to create employment and added value.






5.
To bolster public financial services and the democratization of credit.





SECTION 5. Commerce and fair trade



Article 335


The State shall regulate, monitor and intervene, as necessary, in commerce and trade; and shall punish exploitation, usury, hoarding, deceit, and the speculative practices of middlemen for goods and services, as well as any form of damage to economic rights and public and community assets.


The State shall set up a pricing policy aimed at protecting domestic production; it shall establish mechanisms of sanction to prevent any private monopoly or oligopoly practices, or those abusing a position of market dominance and other practices of unfair competition.



Article 336


The State shall encourage and safeguard fair trade as a means of access to quality goods and services, minimizing the distortions of middlemen and promoting sustainability.


The State shall assure transparency and efficiency in markets and shall encourage competition in equal conditions and equal opportunity, which shall be established by law.



Article 337


The State shall promote the development of infrastructure for the collection, transformation, transportation and marketing of products to meet basic domestic needs, as well as to ensure the participation of the Ecuadorian economy in the region and world, on the basis of a strategic vision



SECTION 6. Savings and investment



Article 338


The State shall promote and protect domestic saving as a source of productive investment in the country. It shall also create incentives for the return of the savings and assets of emigrants, and so that the savings of persons and different economic units are directed towards quality productive investment.



Article 339


The State shall encourage domestic and foreign investment, and shall establish specific regulations according to investment types, giving priority to domestic investment. Investments shall be made on the basis of criteria of diversification of production, technological innovation, and striking a balance between regions and sectors.


Foreign direct investment shall supplement domestic investment; it shall abide strictly by the country's legal framework and regulations, and the application of rights, and shall be aimed at meeting the needs and priorities laid down in the National Development Plan, as well as in the various development plans of the decentralized autonomous governments.


Public investment shall be aimed at meeting the objectives of the development structure enshrined in the Constitution, and shall be implemented within the framework of national and local development plans, and of the respective investment plans.



TITLE VII. THE GOOD WAY OF LIVING SYSTEM



CHAPTER 1. Inclusion and equity



Article 340


The national system of social inclusion and equity is an articulated and coordinated set of systems, institutions, policies, norms, programs and services that ensure the exercise, guarantee, and enforceability of the rights enshrined in the Constitution and the achievement of the objectives of the development plan


The system shall be coordinated with the National Development Plan and with the national decentralized system of participatory planning; it shall be guided by the principles of universality, equality, equity, progressivity, interculturalism, solidarity and nondiscrimination; and it shall function on the basis of the criteria of quality, efficiency, effectiveness, transparency, responsibility and participation.


The system is comprised of the sectors of education, health, social security, risk management, physical education and sports, habitat and housing, culture, information and communication, the enjoyment of leisure, science and technology, population, human security and transportation.



Article 341


The State shall create the conditions for the integral protection of its inhabitants throughout their lives, conditions that shall ensure the rights and principles enshrined in the Constitution, in particular that of equality in diversity and nondiscrimination and shall give priority to actions for those groups who require special consideration because of the persistence of inequalities, exclusion, discrimination or violence or by virtue of their age, health, or disabilities.


Integral protection shall function by means of specialized systems in accordance with the law. The specialized systems shall be guided by their specific principles and by those of the national system of social inclusion and equity.


The national decentralized system for the integral protection of the rights of children and adolescents shall be in charge of ensuring the exercise of the rights of children and adolescents. They shall be part of the system of public, private and community institutions.



Article 342


The State shall allocate, as a priority and equitably, enough timely and permanent resources for the system's functioning and management.



SECTION 1. Education



Article 343


The national education system shall be aimed at developing the population's individual and collective capabilities and potential, enabling learning and the generation and use of knowledge, techniques, wisdom, arts and culture. The system shall have as its core focus the learning subject and shall function flexibly and dynamically, with an inclusive, efficient and effective approach.


The national education system shall incorporate an intercultural vision in line with the country's geographical, cultural, and linguistic diversity and respect for the rights of the communities, peoples and nations.



Article 344


The national education system shall be comprised of the institutions, programs, policies, resources and players of the education process, as well as actions at the initial, basic, and secondary levels of education and shall be articulated with the higher education system.


The State shall exercise leadership of the system through the national education authority, which shall draw up the national policy for education, it shall also regulate and monitor activities involving education, as well as the functioning of the system's entities.



Article 345


Education as a public service shall be provided by means of public, mixed public and religious, and private school institutions.


In the schools, social services and psychological support shall be provided free of charge, in the framework of the system of inclusion and social equity.



Article 346


There shall be one autonomous public institution for comprehensive internal and external evaluation aimed at promoting the quality of education.



Article 347


The following shall be the responsibility of the State:







1.
To strengthen public education and co-education; ensure permanent improvement of quality, the enlargement of coverage, physical facilities and the equipment needed for public schooling institutions.






2.
To guarantee that schools shall be democratic spaces for the exercise of rights and peaceful coexistence. Schools shall be opportunities for the early detection of special requirements.






3.
To guarantee formal and nonformal modalities of education.






4.
To ensure that all education institutions provide education in citizenship, sexuality and the environment, using a rights-based approach.






5.
To guarantee respect for the psycho-evolutionary development of children and adolescents, in the entire education process.






6.
To eliminate all forms of violence in the education system and to safeguard the bodily, psychological and sexual integrity of students.






7.
To eliminate pure, functional and digital illiteracy and to support post-literacy processes and continuous education for adults and overcoming education lags.






8.
To incorporate information and communication technologies in the education process and promote the linkage between teaching and productive and social activities.






9.
To guarantee the intercultural bilingual education system, where the main language for educating shall be the language of the respective nation and Spanish as the language for intercultural relations, under the guidance of the State's public policies and with total respect for the rights of communities, peoples and nations.






10.
To ensure that the teaching of at least one ancestral language be progressively included in the curriculum.






11.
To guarantee the active participation of students, families and teachers in education processes.






12.
To guarantee, on the basis of the principles of social, territorial and regional equity, that all persons shall have access to public education.





Article 348


Public education shall be free of charge and the State shall fund it on a timely, regular and sufficient basis. The distribution of resources earmarked for education shall be governed by the criteria of social, demographic, and territorial equity, among others.


The State shall fund special education and shall be able to financially support mixed public and religious education, arts and crafts, and community education, as long as they abide by the principles of an education that is free of charge, mandatory and ensuring equality of opportunities, are held accountable for the results of education and the management of public resources, and are duly qualified in accordance with the law. Educational institutions that receive public funding shall be non-profit entities.


The failure to transfer resources in accordance with the above-mentioned conditions shall by punished by the dismissal of the authority and public servants who were remiss in their obligation.



Article 349


The State shall guarantee, for the teaching staff, at all levels and modalities, job security, modernization, ongoing training, and teaching and academic improvement, as well as fair pay, in accordance with their professional development, performance and academic merits. The law shall regulate the teacher career stream and salary and promotion scale; it shall set up a national performance evaluation system and a salary policies at all levels. Policies for teacher promotion, mobility, and rotation shall be established.



Article 350


The higher education system shall be aimed at academic and professional training with a scientific and humanist vision; scientific and technological research; innovation, promotion, development and dissemination of wisdom and cultures; building solutions for the country's problems with respect to the objectives of the development system.



Article 351


The higher education system shall be articulated with the national education system and the National Development Plan; the law shall establish mechanisms to coordinate the higher education system with the Executive Branch. This system shall be governed by the principles of responsible autonomy, joint governance, equality of opportunities, quality, relevance, integrality, self-determination to engender thinking and knowledge, in the framework of a dialogue between different forms of knowledge, universal thinking, and global scientific and technological production.



Article 352


The higher education system shall be comprised of universities and polytechnic schools, advanced vocational, technological and teaching institutions; and conservatories of music and arts, duly accredited and evaluated.


These institutions, whether public or private, are not-for-profit.



Article 353


The higher education system shall be governed by:







1.
A public internal planning, regulation and coordination body of the system and the relationship between their various players with Executive Branch.






2.
A public technical body and accreditation and quality assurance of the institutions, career streams, and programs which cannot be comprised of representatives of the institutions that are the target of the regulation.





Article 354


Both public and private universities and polytechnic schools shall be established by law, after a binding favorable report of the body in charge of planning, regulation and coordination of the system, which will be based on prior favorable and mandatory reports of the institutions responsible for quality assurance and the national planning body.


Advanced technological, vocational and teaching institutes and conservatories shall be created by resolution issued by the body in charge of planning, regulating and coordinating the system, after a prior favorable report of the system's quality assurance institution and the national planning body.


The creation and funding of new public study institutes and university career streams shall be subject to the requirements of national development.


The body in charge of planning, regulating, and coordinating the system and the body in charge of accreditation and quality assurance can suspend, in accordance with the law, universities, polytechnic schools, higher education, technological, and teaching institutes and conservatories, as well as request the repeal of those that are created by law.



Article 355


The State shall recognize the academic, administrative, financial and organizational autonomy of universities and polytechnic schools, in accordance with the objectives of the development structure and the principles set forth in the Constitution.


Universities and polytechnic schools are recognized the right to autonomy, exercised and understood as matter of solidarity and responsibility. This autonomy guarantees the exercise of academic freedom and the right to search for the truth, without restrictions; self-governance and management in conformity with the principles of rotation of power, transparency, and political rights; and the production of science, technology, culture and art.


Their premises are inviolable and they cannot be broken into and searched except in those cases and terms applicable to the domicile of a person The guarantee of internal law and order shall be the area of competence and responsibility of their authorities. When protection of the forces of law and order is required, the supreme authority of the institution shall request the relevant assistance.


Autonomy does not exonerate the system's institutions from being audited, social responsibility, accountability and participation in national planning.


The Executive Branch shall not be able to deprive them of their revenues or budget allocations, or delay transfers to any institution of the system, or shut them down or restructure them either totally or partially.



Article 356


Higher public education shall be free of charge up to the third level [post-secondary undergraduate schooling].


Admittance to public institutions of higher education shall be regulated by means of a credit equivalency and admission system, as defined by law.


Free tuition shall be linked to the academic responsibility of the students.


Regardless of their public or private character, equality of opportunities with respect to access, permanence, passing and graduation shall be guaranteed, except for the charging of tuition in private education.


The collection of tuition and registration fees in advanced private education shall benefit from mechanisms such as scholarships, loans, admission quotas and others that make it possible to ensure social integration and equity in all its many dimensions.



Article 357


The State shall guarantee the funding of public institutions of higher education. Public universities and polytechnic schools can create supplementary sources of revenue to improve their academic capabilities, invest in research and granting scholarships and bans, which shall not entail any cost or charge for those who attend third-level education [post-secondary undergraduate schooling]. The distribution of these resources shall be based essentially on quality and other criteria set by law.


The law shall regulate technical advisory services, consulting services and those that involve alternative sources of income for universities and polytechnic schools, whether public or private.



SECTION 2. Health



Article 358


The national health system shall be aimed at ensuring the development, protection, and recovery of capacities and potential for a healthy and integral life, both individual and collective, and shall recognize social and cultural diversity. The system shall be governed by the general principles of the national system of social inclusion and equity and by those of bioethics, adequacy and interculturalism, with a gender and generation approach.



Article 359


The national health system shall be comprised of institutions, programs, policies, resources, actions, and players in health; it shall encompass all the dimensions of the right to health; it shall guarantee the promotion, prevention, recovery and rehabilitation of all levels; and it shall encourage public participation and social monitoring.



Article 360


The system shall guarantee, through the institutions that comprise it, the promotion of family and community health, prevention and integral care, on the basis of primary healthcare; it shall articulate various levels of care; and it shall promote complementariness with ancestral and alternative medicines.


The comprehensive public healthcare network shall be part of the national health system and shall be comprised of the coordinated set of state institutions, social security and other suppliers that belong to the State on the basis of legal, operational and complementary ties.



Article 361


The State shall exercise leadership of the system through the national health authorities, shall be responsible for national health policymaking, and shall set standards for, regulate and monitor all health-related activities, as well as the functioning of sector entities.



Article 362


Healthcare as a public service shall be provided through state, private, autonomous, and community institutions, as well as those that practice alternative and complementary ancestral medicine. Healthcare services shall be safe, of a high quality, and humane and they shall guarantee informed consent, access to information, and confidentiality of the information of patients.


Public state health services shall be universal and free of charge at all levels of care and shall include necessary procedures of diagnosis, treatment, medicines and rehabilitation.



Article 363


The State shall be responsible for:







1.
Drafting public policies that guarantee the promotion, prevention, healing, rehabilitation and provision of integral health care and the fostering of healthy practices in the family, at work, and in the community.






2.
Universalizing healthcare, permanently improving quality, and enlarging coverage.






3.
Building up state healthcare services, incorporating human talent, and providing physical infrastructure and equipment to public health institutions.






4.
Guaranteeing ancestral and alternative health practices by recognizing, respecting and promoting the use of their knowledge, medicines and instruments.






5.
Providing specialized care to groups requiring priority attention as provided for in the Constitution.






6.
Ensuring sexual and reproductive health actions and services and guaranteeing the integral healthcare and the life of women, especially during pregnancy, childbirth and postpartum.






7.
Guaranteeing the availability and access to quality, safe and effective medicines, regulating their marketing, and promoting the national production and use of generic drugs that meet the epidemiological needs of the population With respect to access to medicine, public health interests shall prevail over economic and commercial interests.






8.
Promoting the integral development of health staff.





Article 364


Addictions are a public health problem. The State shall be responsible for developing coordination programs for information about, prevention and control of the use of alcohol, tobacco, and narcotic and psychotropic substances, as well as providing treatment and rehabilitation to occasional, habitual and problematic users. In no case shall their criminalization or infringement of their rights be allowed.


The State shall control and regulate advertising for alcohol and tobacco.



Article 365


For no reason shall public or private institutions or healthcare professionals refuse emergency care. This refusal shall be punishable by law.



Article 366


Public funding for health shall be timely, regular and sufficient and must come from ongoing sources of the General Budget of the State. Government resources shall be distributed on the basis of population criteria and health needs.


The State shall fund state health institutions and shall be able to financially support autonomous and private institutions as long as they are not for profit, guarantee services free of charge, comply with public policies, and ensure quality, security, and respect for rights. These institutions shall be subject to State monitoring and regulation.



SECTION 3. Social security



Article 367


The social security system is public and universal, it cannot be privatized and it shall meet the contingent needs of the population. The protection of contingencies shall be made effective through mandatory universal insurance and its special regimes.


The system shall be guided by the principles of the national system for social inclusion and equity and by those of obligation, adequacy, integration, solidarity, and subsidiarity.



Article 368


The social security system shall be comprised of public institutions, norms, policies, resources, social security services and provisions, and shall function on the basis of criteria of sustainability, efficiency, swiftness, and transparency. The State shall set standards for, regulate and control activities related to social security.



Article 369


Mandatory universal insurance shall cover the contingencies of illness, maternity, paternity, labor hazards, termination of employment, unemployment, old age, invalidity, disability, death and those provide for by the law. Health services for the contingencies of illness and maternity shall be provided through the public integral health network.


Mandatory universal insurance shall be extended to the entire urban and rural population, regardless of their labor status. Healthcare services for persons who carry out unpaid domestic chores and care-giving activities shall be funded by inputs and contributions from the State. The law shall determine the corresponding mechanism.


The creation of new services shall be duly funded.



Article 370


The Ecuadorian Social Security Institute, which is an autonomous entity regulated by law, shall be responsible for the provision of the contingencies of the mandatory universal insurance to its affiliates.


The national police force and the armed forces shall be able to benefit from a special social security system, in accordance with the law; their social security entities shall become part of the comprehensive public health network and the social security system.


The State guarantees the payment of retirement pensions for the members of the Armed Forces and National Police Force.



Article 371


Social security services shall be funded with the contributions of insured persons who are employed and their respective employers; with the contributions of independent insured persons; with the voluntary contributions of Ecuadorians domiciled abroad; and with quotas and contributions made by the State.


State resources earmarked for mandatory university insurance shall appear every year in the General Budget of the State and shall be transferred on time.


Social security cash entitlements shall not be subject to termination, seizure or withholding, except in the cases of alimony payments due by law or obligations incurred for the benefit of the insuring institution and they shall be tax-exempt.



Article 372


The funds and reserves of mandatory universal insurance shall be their own resources and separate from those of the public treasure and shall be used to adequately achieve the goals for which the insurance was created and its functions. No State institution will be able to intervene or dispose of its funds and reserves or to undermine its assets.


Pension public funds and their investments shall be channeled through a financial institution owned by the Ecuadorian Social Security Institute; their management shall be subject to the principles of security, solvency, efficiency, profitability, and control by the competent body.



Article 373


Rural worker social security, which is part of the Ecuadorian Social Security Institute, shall consist of a special system for mandatory universal insurance to protect the rural population and persons earning their livelihood from traditional fishing; it shall be funded with the mutually supportive contribution of insured persons and employers of the national social security system, with the differentiated contribution by heads of protected households and the treasury allocations that guarantee their consolidation and development. Insurance shall provide health benefits and protection against contingencies of invalidity, disability, old age and death


Public and private insurance, without exception, shall contribute to funding the rural worker social security through the Ecuadorian Social Security Institute.



Article 374


The State shall encourage Ecuadorians domiciled abroad to voluntarily affiliate themselves to the Ecuadorian Social Security Institute and shall ensure the provision of contingencies. The funding of these services shall benefit from the contribution of voluntarily affiliated persons domiciled abroad.



SECTION 4. Habitat and housing



Article 375


The State, at all levels of government, shall guarantee the right to habitat and decent housing, for which purpose it shall:







1.
Produce the information that is necessary to draw up strategies and programs that understand the ties between housing, services, public space and transportation, equipment and management of urban land.






2.
Keep a national geo-referenced integrated cadastre of habitat and housing.






3.
Draft, implement and evaluate policies, plans and programs for habitat and universal access to housing, on the basis of the principles of universality, equity, and interculturalism, with a risk management approach.






4.
Improve precarious housing, provide shelters, public spaces and green areas and promote rent under a special system.






5.
Develop plans and programs to fund housing of social interest, through government banks and grassroots credit institutions, with emphasis on persons with limited financial resources and women heads of household.






6.
Guarantee the uninterrupted provision of public clean water services and electricity to schools and public hospitals.






7.
Ensure that all persons have the right to enter into housing rental contracts at a fair price and without abuse.






8.
Guarantee and protect public access to the beaches of the sea and banks of rivers, lakes, and ponds and the existence of perpendicular access ways.




The State shall exercise leadership for the planning, regulation, control, funding and policymaking for habitat and housing.



Article 376


To enforce the right to housing, habitat and environmental conservation, the municipalities will be able to expropriate, reserve, and control areas for future development in accordance with the law. Obtaining benefits from speculative land use practices, in particular by changing the use from rural to urban or public to private is forbidden.



SECTION 5. Culture



Article 377


The national system for culture is aimed at building national identity; protecting and promoting the diversity of cultural manifestations; encouraging the freedom of artistic creation and the production, dissemination, distribution and enjoyment of cultural goods and services; and safeguarding social memory and cultural heritage. The full exercise of cultural rights is guaranteed.



Article 378


The national system for culture shall be comprised of all the institutions of the cultural sector that receive public funding and of the groups and persons who are voluntarily linked to the system.


The cultural entities that receive public funding shall be subject to control and accountability.


The State shall exercise leadership of the system through the competent body, with respect to the freedom of creation and expression, interculturalism and diversity, it shall be responsible for the management and promotion of culture, as well as the drafting and implementation of national policy in this field.



Article 379


The following are part of the tangible and intangible cultural heritage that is relevant for the memory and identity of persons and groups and the target of safeguard by the State, among others:







1.
Languages, forms of expression, oral tradition and diverse cultural manifestations and creations, including those of a ritual, festive or productive nature.






2.
Urban buildings, spaces, and sectors, monuments, natural sites, trails, gardens or landscapes that constitute milestones for the identity of peoples or that have historical, artistic, archeological, ethnographic or paleontological value.






3.
Documents, objects, collections, archives, libraries, and museums that have historical, artistic, archeological, ethnographic or paleontological value.






4.
Artistic, scientific and technological creations.




The cultural heritage assets of the State shall be unalienable, immune from seizure, and not subject to a statute of limitations. The State shall have priority right over the acquisition of cultural heritage assets and shall guarantee their protection. Any damage shall be punishable by law.



Article 380


The following shall be responsibilities of the State:







1.
To safeguard, by means of permanent policies, the identification, protection, defense, preservation, restoration, dissemination and growth of the tangible and intangible cultural heritage, historical, artistic, linguistic and archeological wealth, the collective memory and the set of values and manifestations that constitute the plurinational, pluricultural, and multiethnic identity of Ecuador.






2.
To promote the restitution and restoration of heritage assets that were plundered, lost or degraded and to ensure authorized copyright registration of mass media printed matter, audiovisual materials and electronic contents.






3.
To ensure that the circuits of distribution, public exhibition and mass dissemination do not condition or restrict the independence of creators, or the access of the public to national independent cultural and artistic creation.






4.
To establish policies and implement forms of teaching for the development of the artistic and creative vocation of persons of all ages, with priority given to children and adolescents.






5.
To support the practice of artistic professions.






6.
To establish incentives and stimuli for persons, institutions, companies and media to promote, support, develop, and fund cultural activities.






7.
To guarantee diversity in the supply of culture and to promote the national production of cultural assets, as well as their mass dissemination.






8.
To guarantee sufficient and timely funding for the implementation of cultural policy.





SECTION 6. Physical education and leisure



Article 381


The State shall protect, promote and coordinate physical exercise, including sports, physical education and recreation, as an activity that contributes to health, the formation and integral development of persons; it shall promote massive access to sports and sports activities at the educational, neighborhood and parish level; it shall sponsor the preparation and participation of sportspersons in national and international competitions, including the Olympic Games and Para-Olympic Games; and it shall foster the participation of persons with disabilities.


The State shall guarantee the resources and infrastructure needed for these activities. The resources shall be subject to state control, accountability and must be distributed equitably.



Article 382


The autonomy of sports organizations and the administration of sports arenas and other facilities aimed at the practice of sports is recognized, in accordance with the law.



Article 383


The right of persons and communities to free time, the expansion of physical, social and environmental conditions for its enjoyment, and the promotion of activities for leisure, rest, and development of the personality is guaranteed.



SECTION 7. Media



Article 384


Communication as a public service shall be provided through public, private and community media entities.


The media system shall ensure the exercise of the rights of communication, information and freedom of expression, and shall strengthen public participation.


The system shall be comprised of public institutions and players, policies and the regulatory framework; and private players, citizens, and communities that voluntarily wish to be part of it. The State shall draft public policy for communication, with unrestricted respect for the freedom of expression and the rights of communication enshrined in the Constitution and international human rights instruments. The law shall define its organization, functioning, and forms of public participation.



SECTION 8. Science, technology, innovation and ancestral wisdom



Article 385


The national system of science, technology, innovation and ancestral wisdom, in the framework of respect for the environment, nature, life, cultures and sovereignty, shall have as its end purpose the following:







1.
To generate, adapt, and disseminate scientific and technological knowledge.






2.
To restore, strengthen and upgrade ancestral wisdom.






3.
To develop technologies and innovations that promote national production, raise efficiency and productivity, improve the quality of life and contribution to the achievement of the good way of living.





Article 386


The system shall be comprised of programs, policies, resources, actions and shall incorporate State institutions, universities and polytechnic schools, public and private research institutes, public and private enterprise, nongovernmental organizations and natural persons or legal entities, to the extent that they undertake activities of research, technological development, innovation and those linked to ancestral wisdom.


The State, through the competent body, shall coordinate the system and set goals and policies, in conformity with the National Development Plan and with the participation of the players comprising it.



Article 387


The following shall be responsibilities of the State:







1.
To facilitate and promote incorporation into the knowledge society to achieve the objectives of the development system.






2.
To promote the generation and production of knowledge, to foster scientific and technological research, and to upgrade ancestral wisdom to thus contribute to the achievement of the good way of living (sumak kawsay).






3.
To ensure dissemination of and access to scientific and technological knowledge, the usufruct of discoveries and findings in the framework of what was established in the Constitution and the law.






4.
To guarantee the liberty of creation and research in the framework of respect for ethics, nature, the environment, and restoration of ancestral wisdom.






5.
To recognize the status of researcher in accordance with the law.





Article 388


The State shall allocate the resources needed for scientific research, technological development, innovation, scientific training, restoration and development of ancestral wisdom, and the dissemination of knowledge. A percentage of these resources shall be earmarked for funding projects by means of competitive finds. Organizations that receive public funding shall be subject to accountability and the respective state control.



SECTION 9. Risk management



Article 389


The State shall protect persons, communities and nature against the adverse impacts of natural or manmade disasters by risk prevention, disaster mitigation, restoration and improvement of social, economic and environmental conditions, for the purpose of minimizing the condition of vulnerability.


The national decentralized system for risk management is comprised of risk management units from all local, regional, and national public and private institutions. The State shall exercise leadership of the technical body established by law. It shall have the following main duties, among others:







1.
To identify existing and potential internal and external risks affecting the territory of Ecuador.






2.
To generate, democratize the access to, and disseminate information that is sufficient and timely to adequately manage risk.






3.
To ensure that all public and private institutions obligatorily incorporate risk management as a cross-cutting issue in their planning and management.






4.
To build up among the citizenry and in public and private institutions capacities to identify risks that are inherent to their respective spheres of action, to report about them, and incorporate actions aimed at reducing them.






5.
To articulate institutions so they will coordinate actions to prevent and mitigate risks, as well as address them, recover and improve conditions prior to the occurrence of the emergency or disaster.






6.
To undertake and coordinate the actions needed to reduce vulnerabilities and prevent, mitigate, tackle, and recover from possible adverse impacts stemming from disasters or emergencies on the country's territory.






7.
To guarantee sufficient and timely funding to ensure functioning of the System and to coordinate international cooperation aimed risk management.





Article 390


Risks shall be managed on the basis of the principle of subsidiary decentralization, which shall imply the direct responsibility of the institutions in their geographical area. When their capacities for risk management are insufficient, the institutions with the broadest territorial scope and greatest technical and financial capacity shall provide the support needed with respect to their authority in the territory and without relieving them of their responsibility.



SECTION 10. Population and human mobility



Article 391


The State shall draft and implement demographic policies that contribute to balanced territorial and inter-generational development and guarantee protection of the environment and security of the population, in the framework of respect for self-determination of persons and diversity.



Article 392


The State shall safeguard the rights of persons with respect to human mobility and shall exercise leadership of migration policy through the competent body, in coordination with the different levels of government. The State shall design, adopt, implement, and evaluate policies, plans, programs, and projects and shall coordinate the action of its bodies with that of other States and civil society organizations that work on human mobility at the national and international levels.



SECTION 11. Human safety



Article 393


The State shall guarantee human safety by means of integrated policies and actions to ensure the peaceful coexistence of persons, to promote a culture of peace and to prevent forms of violence and discrimination and the perpetration of offenses and crimes. The planning and application of these policies shall be entrusted to specialized bodies at the different levels of government.



SECTION 12. Transportation



Article 394


The State shall guarantee the freedom of overland, air, sea, and river transport within the country's territory, without privileges of any kind. The promotion of mass public transportation and the adoption of a policy for differentiated transportation rates shall be a priority. The State shall regulate overland, air, and water transportation and airport and seaport activities.



CHAPTER 2. Biodiversity and natural resources



SECTION 1. Nature and the environment



Article 395


The Constitution recognizes the following environmental principles:







1.
The State shall guarantee a sustainable model of development, one mat is environmentally balanced and respectful of cultural diversity, conserves biodiversity and the natural regeneration capacity of ecosystems, and ensures meeting the needs of present and future generations.






2.
Environmental management policies shall be applied cutting across all sectors and dimensions and shall be mandatorily enforced by the State at all of its levels and by all natural persons or legal entities in the country's territory.






3.
The State shall guarantee the active and permanent participation of affected persons, communities, peoples and nations in the planning, implementation and monitoring of all activities exerting environmental impacts.






4.
In the event of doubt about the scope of legal provisions for environmental issues, it is the most favorable interpretation of their effective force for the protection of nature that shall prevail.





Article 396


The State shall adopt timely policies and measures to avoid adverse environmental impacts where there is certainty about the damage. In the case of doubt about the environmental impact stemming from a deed or omission, although there is no scientific evidence of the damage, the State shall adopt effective and timely measures of protection.


Responsibility for environmental damage is objective. All damage to the environment, in addition to the respective penalties, shall also entail the obligation of integrally restoring the ecosystems and compensating the affected persons and communities. Each one of the players in the processes of production, distribution, marketing and use of goods or services shall accept direct responsibility for preventing any environmental impact, for mitigating and repairing the damages caused, and for maintaining an ongoing environmental monitoring system.


The legal proceedings to prosecute and punish those responsible for environmental damages shall not be subject to any statute of limitations.



Article 397


In case of environmental damages, the State shall act immediately and with a subsidiary approach to guarantee the health and restoration of ecosystems. In addition to the corresponding sanction, the State shall file against the operator of the activity that produced the damage proceedings for the obligations entailing integral reparation, under the conditions and on the basis of the procedures provided for by law. The responsibility shall also pertain to the public servants responsible for carrying out environmental monitoring. To guarantee the individual and collective right to live in a healthy and ecologically balanced environment, the State pledges:







1.
To permit any natural person or legal entity, human community or group, to file legal proceedings and resort to judicial and administrative bodies without detriment to their direct interest, to obtain from them effective custody in environmental matters, including the possibility of requesting precautionary measures that would make it possible to end the threat or the environmental damage that is the object of the litigation. The burden of proof regarding the absence of potential or real danger shall lie with the operator of the activity or the defendant.






2.
To establish effective mechanisms to prevent and control environmental pollution, restore degraded natural spaces, and to provide for the sustainable management of natural resources






3.
To regulate the production, import, distribution, use, and final disposal of materials that are toxic and hazardous to persons or the environment.






4.
To ensure the intangibility of protected natural areas, so as to guarantee the conservation of biodiversity and the maintenance of the ecological functions of the ecosystems. The State shall be in charge of management and administration of protected natural areas.






5.
To establish a national prevention, risk management and natural disaster system based on the principles of immediateness, efficiency, precaution, responsibility and solidarity.





Article 398


All state decision or authorization that could affect the environment shall be consulted with the community, which shall be informed fully and on a timely basis. The consulting subject shall be the State. The law shall regulate prior consultation, public participation, time-limits, the subject consulted and the appraisal and objection criteria used with regard to the activity that is being submitted to consultation.


The State shall take into consideration the opinion of the community on the basis of the criteria provided for by law and international human rights instruments.


If the above-mentioned consultation process leads to majority opposition by the respective community, the decision whether to implement or not the project shall be adopted by a resolution that is duly substantiated by the corresponding higher administrative body in accordance with the law.



Article 399


The full exercise of state guardianship over the environment and joint responsibility of the citizenry for its conservation shall be articulated by means of a decentralized national environmental management system, which shall be in charge of defending the environment and nature.



SECTION 2. Biodiversity



Article 400


The State shall exercise sovereignty over biodiversity, whose administration and management shall be conducted on the basis of responsibility between generations.


The conservation of biodiversity and all of its components are declared to be of public interest, especially agricultural and wildlife biodiversity and the country's genetic assets.



Article 401


Ecuador is declared free of transgenic crops and seeds. Exceptionally, only in the interest of the nation as duly substantiated by the President of the Republic and adopted by the National Assembly, can genetically modified seeds and crops be introduced into country. The State shall regulate, using stringent standards of biosecurity, the use and development of modern biotechnology and its products, as well as their experimentation, use and marketing. The application of risky or experimental biotechnologies is forbidden.



Article 402


The granting of rights, including intellectual property rights, to byproducts or synthetics obtained from collective knowledge associated with national biodiversity is forbidden.



Article 403


The State shall not make commitments to cooperation agreements or accords that include clauses that undermine the conservation and sustainable management of biodiversity, human health, collective rights and rights of nature.



SECTION 3. Natural assets and ecosystems



Article 404


The unique and priceless natural assets of Ecuador include, among others, the physical, biological and geological formations whose value from the environmental, scientific, cultural or landscape standpoint requires protection, conservation, recovery and promotion Their management shall be subject to the principles and guarantees enshrined in the Constitution and shall be conducted in accordance with land use planning and ecological zoning, in compliance with the law.



Article 405


The national system of protected areas shall guarantee the conservation of biodiversity and the maintenance of ecological functions.


The system shall be comprised of state, decentralized autonomous, community and private subsystems, and it shall be directed and regulated by the State. The State shall allocate the financial resources needed to ensure the system's financial sustainability and shall foster the participation of the communities, peoples, and nations who have their ancestral dwelling places in the protected areas in their administration and management.


Foreign natural persons or legal entities will not be able to acquire any land deeds or concessions in areas of national security or protected areas, in accordance with the law.



Article 406


The State shall regulate the conservation, management and sustainable use, recovery, and boundaries for the domain of fragile and threatened ecosystems, including among others, high Andean moorlands, wetlands, cloud forests, dry and wet tropical forests and mangroves, marine ecosystems and seashore ecosystems.



Article 407


Activities for the extraction of nonrenewable natural resources are forbidden in protected areas and in areas declared intangible assets, including forestry production Exceptionally, these resources can be tapped at the substantiated request of the President of the Republic and after a declaration of national interest issued by the National Assembly, which can, if it deems it advisable, convene a referendum.


All types of metal mining are prohibited in any of its phases in protected areas, urban centers and intangible areas.



SECTION 4. Natural resources



Article 408


Nonrenewable natural resources and, in general, products coming from the ground, mineral and petroleum deposits, substances whose nature is different from that of the soil, including those that are located in areas covered by territorial sea waters and maritime zones, as well as biodiversity and its genetic assets and the radio spectrum, are the unalienable property of the State, immune from seizure and not subject to a statute of limitations. These assets can only be produced in strict compliance with the environmental principles set forth in the Constitution.


The State shall participate in profits earned from the tapping of these resources, in an amount that is no less than the profits earned by the company producing them.


The State shall guarantee that the mechanisms for producing, consuming and using natural resources and energy conserve and restore the cycles of nature and make it possible to have living conditions marked by dignity.



SECTION 5. Soil



Article 409


Soil conservation, especially its fertile layer, is a matter of public interest and national priority. A regulatory framework shall be established for its protection and sustainable use to prevent its degradation, in particular as a result of pollution, desertification, and erosion.


In areas affected by processes of degradation and desertification, the State shall develop and promote forestation, reforestation, and revegetation projects that avoid single-crop farming and preferably use native species adapted to the area.



Article 410


The State shall provide farmers and rural communities with support for soil conservation and restoration, as well as for the development of farming practices that protect and promote food sovereignty.



SECTION 6. Water



Article 411


The State shall guarantee the conservation, recovery and integral management of water resources, watersheds and ecological flows associated with the water cycle. AH activities that can affect the quality and amount of water and the equilibrium of ecosystems shall be regulated, especially in water replenishment sources and zones.


The sustainability of ecosystems and human consumption shall be priorities in water use and development.



Article 412


The authority in charge of managing water shall be responsible for its planning, regulation, and control This authority shall cooperate and coordinate with the authority in charge of environmental management to guarantee water management based on an ecosystemic approach.



SECTION 7. Biosphere, urban ecology, and alternative sources of energy



Article 413


The State shall promote energy efficiency, the development and use of environmentally clean and healthy practices and technologies, as well as diversified and low-impact renewable sources of energy that do not jeopardize food sovereignty, the ecological balance of the ecosystems or the right to water.



Article 414


The State shall adopt adequate and cross-cutting measures for the mitigation of climate change, by limiting greenhouse gas emissions, deforestation, and air pollution; it shall take measures for the conservation of the forests and vegetation; and it shall protect the population at risk.



Article 415


The central State and decentralized autonomous governments shall adopt integral and participatory policies for urban development and land use planning that make it possible to regulate urban growth, manage urban fauna, and promote the establishment of green areas. Decentralized autonomous governments shall develop programs for the rational use of water, the reduction of recycling and the adequate treatment of solid and fluid waste. Non-motorized overland transportation shall be promoted and facilitated, especially with establishment of bike lanes.



TITLE VIII. INTERNATIONAL RELATIONS



CHAPTER 1. Principles governing international relations



Article 416


Ecuador's relations with the international community shall respond to the interests of the Ecuadorian people, to which those persons in charge of these relations and their executors shall be held accountable, and as a result:







1.
It proclaims the Independence and legal equality of the States, peaceful coexistence, and the self-determination of the people, as well as cooperation, integration, and solidarity.






2.
It advocates the peaceful settlement of disputes and international conflicts and rejects the use of threats and force to settle the above.






3.
It condemns the interference of States in the domestic affairs of other States and any kind of intervention, whether armed raids, aggression, occupation or economic or military blockade.






4.
It promotes peace and universal disarmament; it condemns the development and use of weapons of mass destruction and the imposition of bases or facilities for military purposes by certain States on the territory of others.






5.
It recognizes the rights of the various peoples living together in the States, especially the right to promote mechanisms that express, preserve, and protect the diverse character of their societies and rejects racism, xenophobia and all forms of discrimination.






6.
It advocates the principle of universal citizenship, the free movement of all inhabitants of the planet, and the progressive extinction of the status of alien or foreigner as an element to transform the unequal relations between countries, especially those between North and South.






7.
It demands observance of human rights, especially the rights of migrant persons, and promotes their full enjoyment by complying with the obligations pledged with the signing of international human rights instruments.






8.
It condemns all forms of imperialism, colonialism, and neocolonialism and recognizes the right of peoples to resist and free themselves from all forms of oppression






9.
It recognizes international law as a standard of conduct and calls for the democratization of international institutions and the equitable participation of States inside these institutions.






10.
It promotes the establishment of a multipolar global order with the active participation of regional economic and political blocs and the strengthening of horizontal ties to build a fair, democratic, jointly supportive, diverse and intercultural world.






11.
It promotes as a priority the political, cultural, and economic integration of the Andean Region, South America, and Latin America.






12.
It fosters a new trade and investment system among States, one that is based on justice, solidarity, complementariness, the creation of international mechanisms to monitor multinational corporations and the establishment of an international financial system that is fair, transparent and equitable. It rejects converting disputes with foreign private companies into conflicts between States.






13.
It promotes the creation, ratification, and enforcement of international instruments for the conservation and regeneration of the life cycles of the planet and biosphere.





CHAPTER 2. International treaties and instruments



Article 417


The international treaties ratified by Ecuador shall be subject to the provisions set forth in the Constitution. In the case of treaties and other international instruments for human rights, principles for the benefit of the human being, the nonrestriction of rights, direct applicability, and the open clause as set forth in the Constitution shall be applied.



Article 418


The President is responsible for signing or ratifying treaties and other international instruments.


The President of the Republic shall inform the National Assembly immediately of all the treaties he/she signs, with a precise description of its nature and content. A treaty can only be ratified for its subsequent clearance or deposit, ten days after the Assembly has been notified of it.



Article 419


The ratification or denunciation of international treaties shall require prior approval by the National Assembly in the following cases:







1.
When referring to territorial or border delimitation matters.






2.
When forging political or military alliances.






3.
When they involve a commitment to enact, amend or repeal a law.






4.
When they refer to the rights and guarantees provided for in the Constitution.






5.
When they bind the State's economic policy in its National Development Plan to conditions of international financial institutions or transnational companies.






6.
When they commit the country to integration and trade agreements.






7.
When they attribute powers of a domestic legal nature to an international or supranational organization.






8.
When they compromise the country's natural heritage and especially its water, biodiversity and genetic assets.





Article 420


The ratification of treaties can be requested by referendum, citizen initiative or the President of the Republic.


Denunciation of a treaty that has been adopted shall pertain to the President of the Republic. In the event of denunciation of a treaty adopted by the citizenry in a referendum, the same procedure that adopted the treaty shall be required.



Article 421


The application of international trade instruments shall not undermine, either directly or indirectly, the right to health, access to medicine, inputs, services or scientific and technological breakthroughs.



Article 422


Treaties or international instruments where the Ecuadorian State yields its sovereign jurisdiction to international arbitration entities in disputes involving contracts or trade between the State and natural persons or legal entities cannot be entered into.


The treaties and international instruments that provide for the settlement of disputes between States and citizens in Latin America by regional arbitration entities or by jurisdictional organizations designated by the signatory countries are exempt from this prohibition. Judges of the States that, as such or their nationals, are part of the dispute cannot intervene in the above.


In the case of disputes involving the foreign debt, the Ecuadorian State shall promote arbitration solutions on the basis of the origin of the debt and subject to the principles of transparency, equity, and international justice.



CHAPTER 3. Latin American integration



Article 423


Integration, especially with Latin American and Caribbean countries, shall be a strategic objective of the State. In all integration bodies and processes, the Ecuadorian State shall pledge:







1.
To promote economic, equitable, joint and united, and mutually supportive integration; productive, financial, and monetary unity, the adoption of a common international economic policy, the fostering of compensatory policies to overcome regional asymmetries; and regional trade, with emphasis on goods with a high added value.






2.
To promote joint strategies for the sustainable management of natural assets, especially the regulation of extraction activities; sustainable energy cooperation and complementation; the conservation of biodiversity, ecosystems, and water; research, scientific development and exchange of knowledge and technology, and the implementation of coordinated food sovereignty strategies.






3.
To strengthen the harmonization of national laws, with emphasis on labor, migratory, border, environmental, social, educational, cultural and public health rights and systems, in accordance with the principles of progressivity and non-regressivity.






4.
To protect and promote cultural diversity, the exercise of interculturalism, the preservation of the cultural heritage and common memory of Latin America and the Caribbean, as well as the establishment of communication networks and a common market for cultural industries.






5.
To propitiate the creation of Latin American and Caribbean citizenship; the free circulation of persons in the region; the implementation of policies that guarantee human rights of the people living along borders and refugees; and the common protection of Latin American and Caribbean citizens in countries of migratory transit and destination.






6.
To promote a common defense policy that consolidates a strategic alliance to strengthen the sovereignty of the countries and the region.






7.
To favor the consolidation of supranational organizations comprised of the States of Latin America and the Caribbean, as well as the signing of treaties and other international instruments for regional integration.





TITLE IX. SUPREMACY OF THE CONSTITUTION



CHAPTER 1. Principles



Article 424


The Constitution is the supreme law of the land and prevails over any other legal regulatory framework. The standards and acts of public power must be upheld in conformity with the provisions of the Constitution; otherwise, they shall not be legally binding.


The Constitution and international human rights treaties ratified by the State that recognize rights that are more favorable than those enshrined in the Constitution shall prevail over any other legal regulatory system or action by public power.



Article 425


The order of precedence for the application of the regulations shall be as follows: the Constitution; international treaties and conventions; organic laws; regular laws; regional regulations and district ordinances; decrees and regulations; ordinances; agreements and resolutions; and the other actions and decisions taken by public authorities.


In the event of any conflict between regulations from different hierarchical levels, the Constitutional Court, judges, administrative authorities and public servants, it shall be settled by the application of the standard of higher order of precedence.


The regulatory order of precedence shall take into consideration, in what pertains to it, the principle of jurisdiction, especially the entitlement to exclusive jurisdiction of decentralized autonomous governments.



Article 426


All persons, authorities and institutions are subject to the Constitution.


The judges, administrative authorities, and public servants shall directly apply constitutional standards and those provided for in international human rights instruments, as long as the latter are more favorable than those set forth in the Constitution, although the parties do not invoke them expressly.


The rights enshrined in the Constitution and international human rights instruments shall be for immediate observance and enforcement. The absence of a law or lack of knowledge about the norms cannot be alleged to justify the violation of rights and guarantees enshrined in the Constitution, to dismiss proceedings for their defense, or to refuse recognition of these rights.



Article 427


Constitutional provisions shall be interpreted by the literal meaning of its wording that is mostly closely in line with the Constitution as a whole. In the event of any doubt, it is the most favorable interpretation of the full and effective force of rights and that best respects the will of the constituent, in accordance with the general principles of constitutional interpretation, that shall prevail.



Article 428


When a judge, by virtue of his/her office or at the request of a party, considers that a legal norm is contrary to the Constitution or to international human rights instruments that provide for rights that are more favorable than those enshrined in the Constitution, it shall suspend the case and refer it for consultation to the Constitutional Court, which within no more than forty-five (45) days shall rule on the constitutionality of the norm. If the Court issues no ruling within the established time-limits, the affected party is entitled to file the corresponding complaint.



CHAPTER 2. Constitutional Court



Article 429


The Constitutional Court is the supreme body for controlling, constitutionally interpreting and administering justice in this matter. It exercises national jurisdiction and its seat is in the city of Quito.


The decisions related to the attributions provided for in the Constitution shall be adopted by the plenary of the Court.



Article 430


The Constitutional Court shall enjoy administrative and financial autonomy. The law shall determine how it is organized, how it functions and the procedures for performing its duties.



Article 431


The members of the Constitutional Court shall not be subject to impeachment, nor can they be removed from office by those who appoint them. Nevertheless, they shall be subject to the same controls as other public authorities and shall be answerable for all their deeds or omissions in the performance of their duties.


Without detriment to civil liability, in the event of criminal liability, they shall be charged by the Attorney-General of the Nation and tried by the full National Court of Justice, for which purpose a vote comprised of two third of its members shall be required.


Their dismissal shall be decided upon by two thirds of the members of the Constitutional Court. The procedures, requirements, and causes shall be determined by law.



Article 432


The Constitutional Court shall be comprised of nine members, who shall perform their duties in the plenary court and in chambers in accordance with the law. They shall hold office for a term of nine years, without entitlement to immediate reelection, and two thirds of them shall be renewed every three years.


The law shall determine the replacement mechanism in the case a standing member is absent.



Article 433


To be designated member of the Constitutional Court, the following shall be required:







1.
To be an Ecuadorian national and in possession of political rights.






2.
To hold a university degree in law, legally recognized in the country.






3.
To have practiced with notable rectitude the profession of attorney-at-law, judge or university instructor in law for a minimum often years






4.
To demonstrate probity and ethics.






5.
To not belong or have belonged, over the past ten years, to the executive board of any political party or movement.




The law shall provide for the procedure to accredit these requirements.



Article 434


The members of the Constitutional Court shall be designated by a qualification commission comprised of two persons appointed by each one of the following branches of government: the legislative, the executive, and transparency and social monitoring. Members shall be elected from among the candidates submitted by the above-mentioned branches of government, through a public examination process, with citizen oversight and option for challenging the process. In the membership of the Court, efforts shall be made to ensure parity between men and women.


The procedure, terms and other elements of selection and qualification shall be determined by law.



Article 435


The Constitutional Court shall select from among its members a Chair and Vice-Chair, who shall hold office for three years and who cannot be re-elected immediately. The Chair shall act as the legal representative of the Constitutional Court.



Article 436


The Constitutional Court shall perform the following duties, in addition to those granted to it by the law:







1.
To be the supreme body for interpreting the Constitution and international human rights treaties ratified by the Ecuadorian State by its rulings and judgments. Its decisions shall be binding.






2.
To hear and resolve public claims of unconstitutionality, based either on substantive or procedural grounds, filed against general regulatory acts issued by authorities of the State. The declaration of unconstitutionality shall lead to invalidation of the challenged regulatory act.






3.
To declare, by virtue of its office, unconstitutional those norms that are related, when in those cases submitted to its examination it concludes that one or various of them are contrary to the Constitution.






4.
To hear and resolve, at the request of a party, claims of unconstitutionality against general administrative acts issued by all public authorities. The declaration of unconstitutionality shall lead to the invalidity of the challenged administrative act.






5.
To hear and resolve, at the request of the party, claims of noncompliance that are filed to guarantee enforcement of general administrative regulations or acts, regardless of their nature or hierarchy, as well for enforcement of rulings or reports from international organizations for the protection of human rights that are not enforceable through regular judiciary channels.






6.
To issue judgments that constitute binding case law with respect to actions of protection, enforcement, habeas corpus, habeas data, access to public information and other constitutional processes, as well as those cases selected by the Court for review.






7.
To arbitrate conflicts of jurisdictions or attributions among the branches of government or bodies established by the Constitution.






8.
To ensure, by virtue of its office and immediately, monitoring of the constitutionality of the declarations of state of emergency, when this involves the suspension of constitutional rights.






9.
To hear and sanction failure to comply constitutional rulings and decisions.






10.
To declare the unconstitutionality incurred by State institutions or public authorities that fail to observe, either totally or partially, the mandates contained in constitutional norms, within the time-limits set by the Constitution or within the time-limits deemed to be reasonable by the Constitutional Court. If this failure persists, after this time-limit has elapsed, the Court shall provisionally issue the regulation or enforce the observance, in accordance with the law.





Article 437


Citizens individually or collectively shall be entitled to file a special petition for protection against judgments, final writs or resolutions that have the force of sentencing. For ruling on the admissibility of this appeal, the court shall check compliance with the following requirements:







1.
That the judgments, writs and resolutions are final and fully enforceable.






2.
That the complainant shows that, in the judgment, there has been a breach, either by deed or omission, of due process of law or other rights enshrined in the Constitution.





Article 438


The Constitutional Court shall issue a prior and binding ruling of constitutionality in the following cases, in addition to those stipulated by the law:







1.
International treaties, prior to their ratification by the National Assembly.






2.
Calls to referendums nationwide or of decentralized autonomous governments.






3.
Objections of unconstitutionality presented by the President of the Republic in the processing of drafting laws.





Article 439


Constitutional proceedings can be filed by a citizen individually or collectively.



Article 440


The rulings and decisions by the Constitutional Court shall be final and without recourse to appeal.



CHAPTER 3. Amending the Constitution



Article 441


The amendment of one or various articles of the Constitution that does not alter the fundamental structure or the nature and constituent elements of the State, does not set constraints on rights and guarantees, and does not change the procedure for amending the Constitution shall be carried out as follows:







1.
By means of a referendum requested by the President of the Republic or by the citizenry with the backing of at least eight percent (8%) of the persons registered in the voter registration list.






2.
At the initiative of a number accounting for no less than one third of the members of the National Assembly.







The bill of amendment shall be processed in two discussions; the second discussion shall be held, without delay, no later than thirty (30) days after a year has elapsed since the start of the first debate. The amendment shall only be adopted if it is supported by two thirds of the members of the National Assembly.





Article 442


Partial amendment not entailing any constraint on constitutional rights and guarantees or changing the procedure for amending the Constitution shall take place at the initiative of the President of the Republic or at the request of the citizenry with the backing of at least one percent (1%) of all citizens registered on the voter registration list or by a resolution passed by a majority of the members of the National Assembly.


The constitutional amendment initiative shall be processed by the National Assembly in at least two discussions. The second discussion shall take place ninety (90) days at the latest after the first. The draft amendment shall be approved by the National Assembly. Once the bill for the constitutional amendment has been approved, a referendum shall be called within the following forty-five (45) days.


For approval of the referendum, at least one half plus one of the valid votes cast shall be required. Once the amendment has been adopted by the referendum, within the seven following days, the National Electoral Council shall order its publication.



Article 443


The Constitutional Court shall rule which of the procedures provided for in the present chapter pertains to each case.



Article 444


Installation of a Constituent Assembly can only be called by referendum. This referendum can be requested by the President of the Republic, by two thirds of the National Assembly or by twelve percent (12%) of the persons registered on the voter registration list. The referendum must include how representatives must be elected and the rules for the electoral process. The new Constitution, for its entry into force, shall require adoption by referendum with half plus one of all valid ballots cast.



TRANSITORY PROVISIONS



ONE


The legislative body, within a term of one hundred twenty (120) days as of the entry into force of this Constitution, shall pass the law that develops the system for food sovereignty, the electoral law, the law governing the Judicial Branch, the Judiciary Council, and the law that governs the Council for Public Participation and Social Control


Within a maximum term of three hundred sixty (360) days, the following laws shall be passed:







1.
The law governing the functioning of the Constitutional Court and the procedures for monitoring constitutionality.






2.
The law governing water resources, water use and development, which shall include permits for current and future water use and development, their terms of duration, conditions, mechanisms for review and audit, to ensure the formalization and equitable distribution of this national asset.






3.
The law governing public participation.






4.
The law on communication.






5.
The law governing education, higher education, culture and sports.






6.
The law governing public services.






7.
The law governing the Office of the Attorney for the Defense of the People.






8.
The laws organizing data registration, in particular the vital statistics, mercantile and property registries. In any case, systems for cross-checking data and national databases shall be established.






9.
The law governing territorial decentralization of the various levels of government and the system of jurisdictions, which shall incorporate procedures for the calculation and annual distribution of funds that decentralized autonomous governments shall be receiving from the General Budget of the State. This law shall set the time-limits for establishing autonomous regions.






10.
Criminal law and the law for criminal procedures in military and police affairs.






11.
The law governing public security and the State.




The legal regulatory structure needed for the development of the Constitution shall be adopted during the first term of office of the National Assembly.



TWO


The legislative body, within thirty (30) days after the entry into force of the present Constitution, shall designate, on the basis of a competitive and merit-based public examination, subject to the submittal of candidates, oversight and challenge by the public, the council persons of the first Council for Public Participation and Social Control, who shall remain provisionally in office until enactment of the corresponding law. In this process, the norms and principles set forth in the Constitution shall be applied.


The transition Council shall remain in office until the law governing its organization and functioning is passed and, within one hundred twenty (120) days, it shall draft the respective bill for consideration by the legislative body.



THREE


The public servants of the Commission for Civic Control of Corruption and the National Anti-Corruption Secretariat, whose appointment and recall are not discretionary, shall become members of the Council for Public Participation and Social Control


The existing superintendencies shall continue to hold office until the legislative body issues the respective laws.



FOUR


The public servants of National Congress, except for those whose appointment and recall are discretionary, shall be transferred to provide their services to the National Assembly.


The assets of the National Congress shall become part of the assets of the National Assembly.



FIVE


The staff of officials and employees of the Constitutional Tribunal, except for those whose appointment and recall are discretionary, shall be transferred to the Constitutional Court, subject to a process of evaluation and selection.


The assets of the Constitutional Tribunal shall be transferred to the Constitutional Court.


The National Publishing Company and the Official Register shall be transformed into a state enterprise, which shall be autonomous, in conformity with the provisions of the present Constitution and the law. Their staff, assets and budget shall be transferred to the new institution.



SIX


The national councils for children and adolescents, persons with disabilities, women, indigenous peoples and nations, Afro-Ecuadorians and coastal back-country people (montubios) shall establish their own national councils for equality, for which purposes they shall adjust their structure and duties in line with the Constitution.



SEVEN


Job security shall be ensured for the officials and employees of the current Supreme Court of Justice, National Judiciary Council, superior courts, district courts for administrative and fiscal dispute settlement, fiscal courts and criminal courts, who shall be relocated to posts of a similar rank and salary in the Judiciary Council, the National Court of Justice, the provincial courts and tribunals, respectively.



EIGHT


The proceedings that are being ruled admissible by the members of the Supreme Court of Justice, as well as those that are being heard by police and military courts, shall be transferred to and resolved by the National Court of Justice.



NINE


The Judiciary Council, within a term of no less than three hundred sixty (360) days as of its establishment, shall implement a new notary public service, in conformity with the present Constitution and the law.


As of the entry into force of the present Constitution, the terms of office of standing, temporary, interim or alternate appointments of notary public attorneys are declared terminated.


Within the term indicated in the first paragraph, invitations shall be made to public competitive and merit-based examinations for these offices, in conformity with the new constitutional framework. While these examinations are being conducted, the notary public attorneys shall remain in extended office until they are legally replaced.


The facilities and documents of the notary offices belonging to the current notary structure shall be transferred to the new notary service.



TEN


During the transition period, the criminal defense service shall continue to be under the Ministry of Justice, through the Transitory Unit for the Management of the Office of the Criminal Attorney for the Defense of the People, on whose technical grounds the Office of the Attorney for the Defense of the People shall be organized, which must be established within two years, with priority given to public criminal defense, the defense of children and adolescents, and labor cases.



ELEVEN


During the third year of office, lots shall be drawn among those who become members of the first National Electoral Council and the first Electoral Dispute Settlement Court, to determine who among their members should be replaced in conformity with the rule of partial renewal provided for by the present Constitution. The drawing of lots shall take place at a session where the invitation for the corresponding knowledge-based eliminatory public examinations and the competitive and merit-based public examinations is approved.


The officials and employees of the Electoral Supreme Court and provincial electoral courts, whose appointment and recall are not discretionary, shall continue to hold office in the Electoral Branch of Government and shall be subject to a process of selection and qualification in line with the needs of the new institutions.


In each province, electoral boards answerable to the National Electoral Council shall be temporarily established and they shall perform the duties that the latter instructs them to, as well as those stipulated by law. There shall be no lower-ranking bodies of the Electoral Dispute Settlement Court.



TWELVE


Within forty-five days after the entry into force of the present Constitution, political parties and movements shall have to register once again with the National Electoral Council and shall be able to keep their names, symbols and number.



THIRTEEN


The eradication of illiteracy shall constitute a State policy and, as long as this illiteracy persists, voting by illiterate persons shall be optional.



FOURTEEN


On the basis of the General Budget of the State for the year 2009, the amount of transfers from the Central State to decentralized autonomous governments shall not be, in any case, lower than the amount allocated in the Budget of financial year 2008.



FIFTEEN


The assets and liabilities, the officials and employees of the Provincial Council of Galapagos and the National Institute of Galapagos shall be transferred to the Government Council of the Special Governance System for the Galapagos.



SIXTEEN


To settle conflicts involving territorial boundaries and matters of national belonging, the respective reports shall be submitted to the Office of the President of the Republic, which within two years as of the entry into force of the present Constitution shall submit, to the legislative body, the bill for setting territorial boundaries and, if appropriate, shall call for a referendum to settle conflicts of belonging.



SEVENTEEN


The Central State, within two years after the entry into force of the present Constitution, shall finance and, in coordination with decentralized autonomous governments, shall draw up the geodesic map of the nation's territory for establishing the urban and rural sector land registries (cadastres) for real estate property and land use planning processes at all levels as stipulated in the Constitution.



EIGHTEEN


The State shall progressively allocate public resources from the General Budget of the State for initial basic education and secondary education leading to a high school diploma, with annual increments of at least zero point five percent (0.5%) of gross domestic product (GDP) until the share amounts to six percent (6%) of GDP.


Until adoption of the General Budget of the State the year after the entry into force of the present Constitution, the State shall compensate public universities and polytechnic schools for the amount they shall no longer be receiving from charging tuition, registration fees, and other charges connected to the schooling of students. As of this moment, this funding shall appear in the General Budget of the State.


Upon evaluation, only those private universities that, at the time of the entry into force of the present Constitution, are receiving allocations and revenues from the State, in accordance with the law, shall be entitled to continue receiving them in the future. These entities must submit reports accounting for the public funding received and shall allocate the resources provided by the State to grant scholarships to students from low-income households from the start of the course of studies.



NINETEEN


The State shall conduct a comprehensive assessment of the one-teacher and multi-teacher public schools and shall adopt measures aimed at overcoming the precarious conditions of these schools and guaranteeing the right to education.


In the course of three years, the State shall conduct an assessment of the functioning, final purpose and quality of public education processes and shall draw up adequate policies to improve and regularize the faculty.



TWENTY


The Executive Branch shall set up an advanced institute aimed at promoting the practice of teaching and managerial, administrative, and support jobs in the national education system. The national educational authority shall be at the head of the institute in terms of academic, administrative, and financial duties.


Within five years as of the entry into force of the present Constitution, all institutions of higher learning, as well as professional training courses, study programs and graduate programs must be evaluated and accredited in accordance with the law. If they do not pass the evaluation and accreditation, then they shall be outside the system of higher education.



TWENTY-ONE


The State shall encourage public sector teachers and instructors to retire by paying them compensation depending on their age and years of service. The maximum compensation shall amount to one hundred fifty (150) consolidated minimum wages for private-sector employees and to five consolidated minimum wages for the private-sector employee in general for years of service. The law shall govern the procedures and methods of calculation.



TWENTY-TWO


The General Budget of the State aimed at funding the national health system shall be increased every year by a percentage of no less man zero point five percent (0.5%) of gross domestic product (GDP) until it accounts for at least four percent (4%) of GDP.



TWENTY-THREE


Within one hundred eighty (180) days as of adoption of the present Constitution, a financial institution shall be created, owned by the Ecuadorian Social Security Institute and responsible for the management of its funds, governed by investment banking criteria, for the purpose of creating jobs and added value.



TWENTY-FOUR


Within a maximum term of thirty (30) days as of adoption of the present Constitution, the Executive Branch shall set up a commission to conduct an audit of radio and television broadcasting frequency concessions, the report of which shall be submitted within a maximum term of one hundred eighty (180) days.



TWENTY-FIVE


The annual review of the minimum wage shall be conducted on the basis of a progressive scale until a decent wage is achieved, in accordance with the provisions of the present Constitution. The minimum wage shall tend to be equivalent to the cost of the basic household shopping basket. Universal retirement for the elderly shall be applied progressively.



TWENTY-SIX


Within three hundred sixty (360) days as of the entry into force of the present Constitution, the concessions for the public services of water and sanitation shall be audited financially, legally, environmentally and socially.


The State shall decide the term of validity, the renegotiation and, if appropriate, the termination of these concession contracts, in accordance with the provisions of the present Constitution and on the basis of the results of the audits.


Users living in extreme poverty shall be forgiven any water use debts they might have incurred up until the entry into force of the present Constitution.



TWENTY-SEVEN


The Executive Branch, within two years after the entry into force of the present Constitution, shall review the situation of access to irrigation water for the purpose of granting concessions, avoiding abuse and inequity in the fees charged for water use, and guaranteeing more equitable distribution and access, especially for small and medium-sized farm and cattle producers.



TWENTY-EIGHT


The law governing the participation of decentralized autonomous governments in the share of the production or industrialization of nonrenewable natural resources cannot reduce the revenues provided for by Law 010 of the Fund for the Ecological Development of the Amazon Region and the Capacity Building of its Local Bodies or those provided for by the law allocating five percent (5%) of the revenues earned from the sale of electric power generated by the hydropower stations of Paute, Pisayambo and Agoyan (Law 047) for the benefit of the provinces of Azuay, Canar, Morona Santiago, and Tungurahua.



TWENTY-NINE


Shares and equity interests owned by the financial system’s private entities, or by national private media entities, their directors and principal shareholders in entities from a different industry, shall be sold within a period of one year after the enactment of this reform in a referendum.


The shares held by the legal entities of the financial sector, their legal representatives and the members of their boards of directors and shareholders who have a share in the paid-in capital of the media must be expropriated within two years as of the entry into force of the present Constitution.



THIRTY


The Solidarity Fund, within three hundred sixty (360) days, prior to its liquidation, shall transform into state enterprises all those private-sector enterprises in which it is a shareholder. To this end, it shall order that these enterprises previously carry out a detailed inventory of their assets and liabilities and immediately outsource the implementation of audits, whose results shall serve as the groundwork for their transformation.


The State shall guarantee the funding of the social services provided by the Solidarity Fund, especially those ensuring free maternity and child care services, as well as the resources earmarked by this institution for human development programs currently being implemented, until their completion.


Financial investments and disposable cash assets of the Solidarity Fund shall be reinvested at the time of its termination in the state enterprises that are created or they shall be transferred to the Central State. The remaining assets of the Solidarity Fund shall be transferred to the institution that is set up by executive decree.


Investment projects in the electric power and telecommunication sectors that are approved and being implemented in keeping with Constitutional Mandate number nine shall be transferred to the electric power and telecommunication utilities that are established by virtue of the present transitory provision, with the balances of the respective budget allocations earmarked for their completion and liquidation.


Once the above provisions have been complied with and within a maximum term of three hundred sixty (360) days, the Solidarity Fund shall be terminated.



GENERAL PROVISIONS



ONE


Articles 2, 4, and the Second Transitory Provision of the constitutional amendments approved on December 3, 2015, by the National Assembly are left without effect from their approval.



TWO


Popularly elected authorities that have already been re-elected since the Montecristi Constitution came into force will not be able to run for the same office.



REPEAL PROVISION


The Political Constitution of the Republic of Ecuador published in Official Register number one on the eleventh of August 1998, and all provisions contrary to the present Constitution are hereby repealed. The remaining legal structure shall remain in force as long as it is not contrary to the Constitution.



TRANSITION SYSTEM



CHAPTER 1. Nature of the transition



Article 1


If the people adopt, in a Ratification Referendum, the Political Constitution of the Republic, the provisions set forth in the present Transition System shall be applied.



CHAPTER 2. Elections



Article 2. Responsibility for elections


The process of electing public officials indicated in the present transition provisions shall be organized and directed by the National Electoral Council.



Article 3. General elections


The National Electoral Council, in a maximum term of thirty (30) days as of its investiture, on the basis of the provisions of the law, shall convene general elections to designate the following public offices:







1.
President and Vice-President of the Republic.






2.
Five (5) representatives to the Andean Parliament.






3.
Members of the National Assembly elected by provincial districts, the national district and the special district for those living abroad. In each province, two Assembly persons shall be elected, plus one Assembly person for every two hundred thousand (200,000) inhabitants or fraction over fifty thousand (50,000); fifteen (15) national Assembly persons; and six (6) for Ecuadorians residing abroad, on the basis of the following breakdown: two for Europe, the Pacific Rim and Asia; two for Canada and the United States; and two for Latin America, the Caribbean and Africa.






4.
Provincial prefects and deputy prefects.






5.
Mayors.






6.
Five (5) and a maximum of fifteen (15) council persons in each canton, as provided for in Article 27 of the Organic Law of the Municipal System.






7.
Five (5) members in each one of the rural parish boards, and the one obtaining the highest number of votes cast shall be Chair.




Application of the above provisions shall be based on the latest population census.



Article 4. Submittal of candidacies


In these elections, political organizations and alliances participating in the election of Assembly persons shall be entitled to submit candidacies.


Other political organizations are also entitled to submit candidacies, for which purpose they must show support based on a list of signatures accounting for one percent (1%) of the citizens on the corresponding voter registration list. To this end, the National Electoral Council shall provide the necessary forms.


The mum-persons candidacies shall be submitted in complete slates with principal candidates and their respective alternates. The slates shall be established in an egalitarian fashion with a sequence of woman, man or man, woman until the total number of candidates has been completed.



Article 5. Form of voting


Voters shall choose the candidates of their choice as follows:







1.
On the ballots for President and Vice-Present, Members of the Andean Parliament, Prefects and Deputy Prefects, and Mayors, by checking the box on the slate.






2.
On the ballots for National Assembly Persons, Provincial Assembly Persons, Assembly Persons from the Special District of Persons Living Abroad, Council Persons and Members of Rural Parish Boards, by checking the boxes of the candidates from one or various slates.





Article 6. Allocation of seats


To award seats, the following provisions shall be applied:







1.
In the elections of President and Vice-President of the Republic, as provided for in the Political Constitution of the Republic.






2.
In the elections of the Prefects and Deputy Prefects, as well as for the mayors, the winners shall be those who earn the highest number of votes.






3.
In the elections of members of the Andean Parliament, the following procedure shall be applied:









a.
The votes achieved by each one of the slates shall be added up.






b.
These results are divided for the series of numbers 1, 3, 5, 7, 9, 11,... until there are as many quotients as there are positions to be allocated.






c.
The quotients obtained are ranked from highest to fewest; to each slate shall be assigned the positions that correspond to it, in accordance with the highest quotients.






d.
Once the above procedure has been duty completed, if all the quotients correspond to one single slate, the last position shall be assigned to the slate that follows it in terms of votes.






e.
In the case of a tie, lots shall be drawn to define the winning slate of the position.






f.
The seats achieved by the slates shall be allocated to the candidates according to the order on the slate.






4.
In the elections for national Assembly persons, provincial Assembly persons, and Assembly persons representing nationals living abroad, municipal council persons and members of rural parish boards, the following procedure shall be used:






4.1.
In those voting precincts where two (2) public officials are elected, the first position shall correspond to the slate that obtains the highest number of votes; the second position shall correspond to the one that follows in terms of votes, as long as it accounts for at least 35% of the votes of the above-mentioned slate; otherwise both positions shall correspond to the most voted slate.






4.2.
Where three (3) or more public officials are elected, the following steps shall be taken:









a.
The votes obtained by the candidates from each one of the slates shall be added up.






b.
These results shall be divided for the series of numbers 1, 3, 5, 7, 9, 11,... until both quotients and positions to be assigned are obtained.






c.
The quotients obtained are ranked from highest to lowest; to each slate shall be assigned the positions pertaining to it, on the basis of the highest quotients.






d.
Once the above procedure has been duly completed, if all the quotients correspond to one single slate, the last position shall be assigned to the slate that follows in terms of voting.






e.
If there is a tie, lots shall be drawn to determine the winning slate of the position.






f.
The seats earned by the slate shall be assigned to the candidates with the highest number of votes from each slate.





Article 7. Urban and rural precincts


For the elections of council persons in the cantons, there shall be two types of voting precincts, an urban precinct and a rural precinct, comprised of the voters of the urban and rural parishes, respectively.


In each precinct, the number stemming from multiplying all council persons of the canton by the percentage of the population of the corresponding precinct shall be elected. The figure shall be rounded out to the closest whole number. When the amount does not amount to one, then one single council person shall be elected in the precinct.


In those cantons that do not have rural parishes, there shall be one single voting precinct, where all the council persons shall be elected.



Article 8. Voter registration list


The voter registration list shall be drawn up on the basis of the provisions of the Constitution. The time-limits set in the Organic Law for Elections for updating residence information and drawing up the voter registration list shall be observed.



Article 9. Timetable and terms of office


Public officials elected by universal suffrage shall start their terms of office as follows and on the basis of the following timetable:







1.
The National Assembly, without the need for prior call, shall meet thirty (30) days after the results of the elections of all public offices have been announced. On that same date, prefects and deputy prefects, mayors, council persons and members of rural parish boards shall begin their respective terms of office.






2.
The representatives to the Andean Parliament shall be sworn into office before the National Assembly five (5) days after it is installed.






3.
The President and Vice-President of the Republic shall start their term of office ten (10) days after installation of the National Assembly, before which they shall be sworn into office.




The President and Vice-President of the Republic shall complete their term of office at the head of the government on May 24, 2013; the members of the Andean Parliament shall complete their terms of office on May 19, 2013; and the members of the National Assembly, on May 14, 2013.


So that national and local elections are not held at the same time, the following two terms of office for prefects and deputy prefects, municipal council persons and members of rural parish boards, for this period and the next, shall end on May 14, 2014 and May 14, 2019.



Article 10. Calculating terms of office


The term of office of the public officials elected on the basis of the provisions of the Transition System shall be considered their first term of office for all legal purposes.



Article 11. Termination of term of office


The President and Vice-President of the Republic, the members of the Andean Parliament, prefects, mayors, council persons of the majority or minority, members of rural parish boards who are holding office at the time of the Ratification Referendum shall end their terms of office on the dates when those who were elected on the basis of the regulatory provisions of the Transition System are sworn into office.



Article 12. Control over electoral and campaign spending


For this process, Article 10 of the Organic Law on Control over Electoral and Campaign Spending is applicable, using the following values for the corresponding calculation:







a.
Election of the President and Vice-President of the Republic: zero point fifteen dollars (US$0.15);






b.
Election of members of the Andean Parliament: zero point zero five dollars (US$0.05);






c.
Election of national and provincial Assembly persons and prefects: zero point fifteen dollars (US$0.15);






d.
Election of Assembly persons representing nationals living abroad: zero point thirty dollars (US$0.30);






e.
Election of mayors: zero point fifteen dollars (US$0.15);






f.
Election of council persons: the maximum amount shall be sixty percent (60%) of the amount set for the respective mayor;






g.
Election of members of parish boards: zero point thirty dollars (US$0.30.




Where the law refers to congresspersons, it means Assembly persons.



Article 13. Campaign funding


The State, through the budget of the National Electoral Council, shall exclusively fund electoral campaigning in the press, on radio and television and on commercial billboards for all one-person or multiperson candidacies, except for those of rural parish boards.



Article 14. Prohibition to engage in campaigning


During the electoral campaign, in observance of constitutional and legal provisions, it is forbidden for State offices and institutions to carry out political campaigning activities or advertising or to use their assets and resources for these purposes.


Private outsourcing of political campaigning activities and advertising about the electoral process in the press, on the radio or television, or on commercial billboards is also forbidden.


Candidates and political organizations cannot make donations, bribes, or gifts to citizens.



Article 15. Enforcement of provisions


The bodies of the Electoral Branch of Government shall enforce all the provisions of the Constitution, the Organic Law of Elections and all other related laws, as long as they are not contrary to the present regulatory framework and contribute to complying with the electoral process. This enforcement extends to imposing sanctions for failure to comply with, breaches of, or offenses against these provisions. If necessary, in the framework of their jurisdiction, they can also set the standards needed to enforce the new constitutional system.



CHAPTER 3. Institutional transition



Article 16. Transition process


Once the Constitution has been adopted and for the purpose of facilitating the institutional changes it envisages, the transition process provided for in the regulations indicated below shall be implemented.



Article 17. Legislative Branch of Government


The terms of office of the standing and alternate congresspersons who were elected on October 15, 2006 are hereby terminated.


Five days after announcing the results of the Ratification Referendum, the Constituent Assembly shall meet to set up the Legislative and Auditing Committee, making efforts to uphold the political proportionality that prevailed in the plenary of the Constituent Assembly.


This Legislative and Auditing Committee shall perform the duties of the National Assembly as provided for in the Constitution, until the Assembly persons are elected and sworn into office, as provided for in the present Transition System.



Article 18. Electoral Branch of Government


For the purpose of facilitating the immediate holding of elections as provided for in the present Transition System, the Constituent Assembly shall designate those who shall provisionally comprise the National Electoral Court and the Electoral Dispute Settlement Court.


Members of these bodies so designated shall be replaced by those who win the competitive processes provided for by the Constitution. The selection process shall start once the election process has been completed.



Article 19


The officials and employees of the Electoral Supreme Tribunal and the provincial electoral tribunals whose appointment and recall are not discretionary shall continue to perform their duties in the Electoral Branch and shall be subject to a process of selection and qualification in keeping with the needs of the new bodies.


The assets of the Supreme Electoral Tribunal shall be transferred to the assets of the Electoral Branch.



Article 20. Judiciary Council


The current Plenary of the Judiciary Council is dissolved. In its stead, a Transitional Judiciary Council is created and comprised of three designated delegates and their respective deputies. Appointments of such delegates and deputies shall be made: one by the President of the Republic, one by the National Assembly and one by the Transparency and Social Control Agency. All delegates and deputies shall be subject to impeachment. The transitional Judiciary Council shall have all the powers established in the Constitution as well as those included in the Judicial Function Code (Código Orgánico de la Función Judicial), and shall serve for a period of 18 month, which may not be extended.


The definitive Judiciary Council shall be created by the procedure established in Article 179 of the amended Constitution. The Council for Public Participation and Social Control shall ensure that the members of the new Judiciary Council are appointed prior to expiry of the 18 months’ period of the Transitional Judiciary Council’s service.


The merits and opposition selection process organized by the Council for Public Participation and Social Control for the appointment of the Judiciary Council’s new members shall no longer be in force.


The First Transitory Provision of the Judiciary Code (Código Orgánico de la Función Judicial) shall be suppressed (deleted).



Article 21. National Court of Justice


Ten (10) days after announcing the results of the Ratification Referendum, the terms of office of the thirty-one (31) judges of the Supreme Court of Justice shall be terminated.


The National Electoral Court shall organize a public drawing of lots among the thirty-one (31) judges to choose the twenty-one (21) judges who shall be entrusted with the duties and responsibilities of the National Court of Justice, until the standing judges are designated on the basis of the procedures provided for by the Constitution.



Article 22


Once the law governing the establishment and functioning of the Judiciary Council has been enacted, this body shall set up the National Court of Justice and it shall also proceed to organize the Provincial Courts of Justice and the District and Criminal Courts, designating their members.



Article 23


With the partial renewal of the National Court of Justice, which shall take place after three years, the judges who must leave office shall be chosen on the basis of their performance evaluation. Those who have the lowest performance scores shall have their duties terminated. After six years, when the following partial renewal takes place, the seven judges who will have to leave office are those seven who have the lowest performance scores from among the fourteen judges remaining from the first group. The seven best judges shall remain in office nine years.



Article 24. Job security of officers of the judiciary


The job security of the staff of the judiciary whose recall is not discretionary, of the Supreme Court of Justice, the superior courts and district courts shall be guaranteed; they shall be relocated to positions with a similar salary in the National Court of Justice, provincial courts and chambers, respectively, after an evaluation and selection process.



Article 25. Constitutional Court


Once the new Legislative, Executive and Transparency and Social Control Branches of Government have been established, the qualification commission shall be organized to designate the judges that shall comprise the first Constitutional Court.


Each branch shall propose at least nine (9) candidates.


The rules and procedures for this competitive process shall be kid down by the Council for Public Participation and Social Control.


When it is time for renewal of the first third of the judges comprising the Court, lots shall be drawn to decide which judges must leave office. When it is time to renew the second third, lots shall be drawn among the six (6) judges who stayed from the first round of renewal.



Article 26


The employees of the Constitutional Tribunal, except for those whose appointment and recall are discretionary, shall continue to be employed by the Constitutional Court, after an evaluation and selection process.



Article 27. Transition of other entities


The terms of office of the members of the National Judiciary Council, the Constitutional Court and the Supreme Electoral Court shall end when the members of the new Judiciary Council, the members of the Constitutional Court, the council persons of the National Electoral Council and the members of the Electoral Dispute Settlement Court are sworn into office. Their selection shall take place in conformity with the provisions of the Transition System and the Constitution.



Article 28. Term of office of the provisional designations


The provisional designations made by the Constituent Assembly for holding the following offices, that is, Comptroller General, State Prosecutor, Attorney-General, Human Rights Ombudsman, Superintendents of Telecommunications, Companies, Banks and Insurance shall remain in force until, in accordance with constitutional norms, their replacements are designated.



Article 29. Council for Public Participation and Social Control


The Legislative Committee, within fifteen (15) days after its establishment, shall launch a competitive and merit-based public examination process for the designation of the members of the Council for Public Participation and Social Control Once this Council has been established, it shall organize the 216 respective citizen selection commissions to choose the authorities and officials as provided for by the Constitution and law.


Until the law is enacted, the Council for Public Participation and Social Control shall regulate the establishment of the citizen selection commissions and shall issue the regulations for each competitive process, which shall be convened after the investiture of the officials elected by universal suffrage referred to by the Transition System.


It shall also have the power to designate the representatives of the Transparency and Social Control Branch of Government, in the citizen selection commissions.


The Council for Public Participation and Social Control, within one hundred twenty (120) days as of its investiture, shall draft a bill for an organic law governing its organization and functioning, which shall be submitted as a proposal to the National Assembly for its consideration.



Article 30


The public servants of the Commission for the Civil Control of Corruption and the National Anti-Corruption Secretariat whose appointment and recalled are not discretionary, shall become part of the Council for Public Participation and Social Control.


The assets of the Commission for the Civic Control of Corruption shall be transferred to the assets of the Council for Public Participation and Social Control



FINAL PROVISION


The present Constitution, adopted by referendum by the Ecuadorian people, shall enter into force the day it is published in the Official Register.

